

 
Exhibit 10.2
TRANSITION SERVICES AND SEPARATION AGREEMENT
THIS TRANSITION SERVICES AND SEPARATION AGREEMENT (this “Agreement”), dated
February 28, 2017, is made by and between Linn Operating, Inc., a Delaware
corporation (“LOI”), Linn Midstream, LLC, a Delaware limited liability company
(“LM”), Linn Energy, LLC, a Delaware limited liability company (“Linn Energy”),
LinnCo, LLC, a Delaware limited liability company (“LC”), Linn Energy Finance
Corp., a Delaware corporation (“LEF”), Linn Energy Holdings, LLC, a Delaware
limited liability company (“LEH”), Linn Exploration & Production Michigan LLC, a
Delaware limited liability company (“LE&PM”), Linn Exploration Midcontinent,
LLC, a Delaware limited liability company (“LEM”), Linn Midwest Energy LLC, a
Delaware limited liability company (“LME”), Mid-Continent I, LLC, a Delaware
limited liability company (“MC-I”), Mid-Continent II, LLC, a Delaware limited
liability company (“MC-II”), Mid-Continent Holdings I, LLC, a Delaware limited
liability company (“MCH-I”), Mid-Continent Holdings II, LLC, a Delaware limited
liability company (“MCH-II”) (LOI, LM, Linn Energy, LC, LEF, LEH, LE&PM, LEM,
LME, MC-I, MC-II, MCH-I and MCH-II are referred to in this Agreement
collectively as “LINN”; provided, however, that with respect to particular uses
of the term in this Agreement, “LINN” shall mean each, any or all of LOI, LM,
Linn Energy, LC, LEF, LEH, LE&PM, LEM, LME, MC-I, MC-II, MCH-I and MCH-II as
applicable to the context of such use), and Berry Petroleum Company, LLC, a
Delaware limited liability company (“Berry”). Each of LINN and Berry is referred
to in this Agreement individually as a “Party,” and LINN and Berry are referred
to in this Agreement collectively as the “Parties.” Capitalized terms used in
this Agreement shall have the respective meanings set forth in Exhibit A.
Recitals
WHEREAS, Berry is engaged in the business of onshore oil and natural gas
exploration, development, and production in the United States and owns various
oil and gas properties and associated assets;
WHEREAS, on December 16, 2013, Berry completed the transactions contemplated by
the merger agreement between Linn Energy, LC, and Berry pursuant to which LC
acquired all of the outstanding common shares of Berry and Berry became an
indirect wholly owned subsidiary of Linn Energy;
WHEREAS, all employees of Berry that were retained after completion of such
transactions became employees of LOI and, along with other LINN personnel, have
provided administrative, management, operating, and other services and support
to Berry in accordance with an agency agreement and power of attorney;
WHEREAS, in connection with the provision of such services and support, various
assets, contracts, permits, records, funds, and other rights and interests
attributable or relating to Berry’s business were acquired or have been held by
or in the name of LOI, and various gathering, processing, sales and similar
midstream and marketing contracts related to Hydrocarbons owned by Berry have
been entered into by LOI or LM;
 
WHEREAS, on May 11, 2016, Linn Energy and its subsidiaries (including Berry)
filed voluntary petitions for relief under Chapter 11 of the United States
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas;
WHEREAS, on July 11, 2016, Berry filed a Statement of Assets and Liabilities and
Schedule of Financial Affairs reflecting all of the real and personal property
and other assets and interests owned by Berry as of May 11, 2016 (the “Berry
Statement of Assets and Liabilities”);
WHEREAS, an Amended Joint Chapter 11 Plan of Reorganization of Linn Acquisition
Company, LLC and Berry Petroleum Company, LLC (as amended, supplemented, or
otherwise modified, the “Berry Consensual Plan”) was filed on December 21, 2016,
and an Amended Joint Chapter 11 Plan of Reorganization of Linn Energy, LLC and
its Debtor Affiliates Other Than Linn Acquisition Company, LLC and Berry
Petroleum Company, LLC (as amended, supplemented, or otherwise modified, the
“LINN Consensual Plan”) was filed on December 21, 2016; and
WHEREAS, the Parties are entering into this Agreement in accordance with the
Berry Consensual Plan and the LINN Consensual Plan in order to set forth the
terms and conditions pursuant to which (i) LINN will continue to provide, or
cause to be provided, administrative, management, operating, and other services
and support to Berry during a transitional period following the Effective Date
and (ii) LINN and Berry will separate their previously combined enterprise and
transfer all Berry Related Assets (and any other Berry Assets held in the name
of LINN) to Berry under the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the premises set forth in the recitals above
and the covenants set forth herein and the benefits to be derived hereunder, the
Parties agree as follows.


1

--------------------------------------------------------------------------------






Agreement
1.
Transition Services. LINN shall provide, or cause to be provided, to Berry the
services described in this Article 1 and Exhibit B (collectively, the
“Services”) during the Transition Period, and, with respect to the portion of
the Services described in Sections 1.8, 1.11, 1.13, 1.14, 1.16 and 1.17 during
the Accounting Period. Subject to Section 2.1, the Services shall be
substantially the same as, and at the same level and manner as, those that have
been provided with respect to the Berry Assets during the three month period
immediately preceding the Effective Date (the “Reference Period”), and in
addition shall include the provision of certain historical operating and
financial data as provided herein. For the avoidance of doubt, LINN shall have
the right to perform particular portions of the Services through (i) one or more
of the LINN entities or (ii) to the extent previously performed by one or more
Third Parties, such Third Party or Third Parties (or any other Third Parties
determined by LINN to be reasonably equivalent; provided, however, that, if such
other Third Parties are to perform material Third Party activities (such as
drilling contractors), then such other Third Parties must be approved by Berry
in advance for such portion of the Services); provided, however, that no such
performance by a LINN entity or a Third Party of a portion of the Services shall
relieve LINN collectively from any liability under this Agreement with respect
to such portion of the Services; provided, further, that if Berry does not
approve a Third Party’s provision of Services and such failure causes LINN to be
unable to provide the Services on a commercially reasonable basis, LINN will be
excused from performing such Services or portion thereof without penalty until
an acceptable provider is approved by Berry.

1.1
Operator Services. LINN shall continue to be the operator of record for the
Operated Berry Properties during the Transition Period of this Agreement. During
the Transition Period, LINN shall (i) continue to perform, on Berry’s behalf,
Berry’s duties as operator of the Operated Berry Properties and (ii) provide
such additional operations services with respect to the Operated Berry
Properties that are described in Section 1.1 of Exhibit B. For the avoidance of
doubt, LINN’s obligations under this Agreement relative to accounting and
disbursement of production are limited to the production of Hydrocarbons prior
to the end of the Transition Period, as further described in Sections 1.1, 1.6,
and 1.11 of Exhibit B.

1.2
Non-Operator Services. During the Transition Period, LINN shall perform the
administrative and management services with respect to the Non-Operated Berry
Properties that are described in Section 1.2 of Exhibit B. LINN shall promptly
provide Berry with customary details, and obtain prior written consent from
Berry, for any authorizations for expenditure (“AFE”) or other proposals
submitted to LINN from any Third Party operator of the Non-Operated Berry
Properties (in each case, to the extent any of the foregoing are provided by
such Third Party operator), it being understood that LINN will request
additional detail or information regarding such AFE or other proposal on behalf
of Berry if requested by Berry. If Berry fails to respond in writing 24 hours in
advance of the deadline provided by a Third Party or under the applicable
contract with respect to such AFE or other proposal, then LINN may respond in
the ordinary course of business using its business judgment to determine the
response that, in LINN’s reasonable belief based on the information available to
LINN, would be in the best interest of Berry; provided, however, that LINN shall
not owe, and nothing herein shall be deemed to impose, any fiduciary duties in
favor of Berry. LINN shall promptly forward to Berry any AFE related to the
Berry Properties that LINN receives subsequent to the end of the Transition
Period.

1.3
Permits. LINN shall use reasonable best efforts to maintain all Berry Permits as
described in Section 1.3 of Exhibit B during the Transition Period. With respect
to the Berry Permits that are held in the name of LINN and are transferable or
assignable, LINN shall transfer or assign such Berry Permits to Berry on or
before the end of the Transition Period, as appropriate, and Berry shall accept
such transfer or assignment if required under Applicable Law; provided, however,
that any costs or expenses associated with such transfer or assignment shall be
the sole responsibility of, and paid entirely by, Berry in accordance with and
subject to the terms and conditions of Section 5.2(A). LINN shall have no
obligation to secure the required bonding, insurance, registration, or approvals
to do business in a particular state or area on behalf of Berry to allow for
such a Berry Permit transfer, and shall not be responsible to the extent it is
not reasonably practicable to transfer or assign any Berry Permit to Berry at
the end of the Transition Period or at all.

 
1.4
Transportation and Marketing. LINN shall provide, or cause to be provided,
(i) midstream services, (ii) transportation and marketing services, (iii) gas
control services, and (iv) other similar services to sell the Hydrocarbons
produced from the Operated Berry Properties prior to the end of the Transition
Period, as further described in Section 1.4 of Exhibit B. LINN shall maintain
and administer the Berry Contracts and other contractual arrangements to sell
the Hydrocarbons produced from the Berry Properties in its ordinary course of
business through the end of the Transition Period. Subject to and in accordance
with Section 2.10, LINN may negotiate new or replacement Berry contracts related
to and as part of the Services described in this Section 1.4 on month-to-month
terms; provided, however, that LINN will not provide any legal services related
to such negotiation and any such contract will ultimately be executed by an
authorized Berry officer or other authorized representative of Berry on behalf
of Berry.

1.5
Well Maintenance. With respect to the Berry Wells included in the Operated Berry
Properties, during the Transition Period, LINN shall provide supervision for
remedial operations and well service operations, and establish and maintain well
files, as further described in Section 1.5 of Exhibit B.

1.6
Payment Services. Subject to Article 5, during the Transition Period, LINN shall
make payments associated with the ownership, operation, use, or maintenance of
the Berry Properties as further described in Section 1.6 of Exhibit B; provided,
however,



2

--------------------------------------------------------------------------------





that in no event will LINN be required to expend funds and other resources
beyond levels projected in Berry’s 2017 capital budget as of January 1, 2017.
1.7
Lease and Land Administration. During the Transition Period, LINN shall provide
land, land administration, lease, and title services with respect to the Berry
Properties, including those Services described in Section 1.7 of Exhibit B. For
the avoidance of doubt, during the Transition Period, LINN shall provide
assistance preparing any land attachment required for a mortgage filing, but the
preparation of mortgages and filing of mortgages and related documents will be
Berry’s responsibility.

1.8
Regulatory Affairs. During the Accounting Period, but only with respect to the
Hydrocarbons produced from and activities related to the Berry Properties prior
to the end of the Transition Period, LINN shall provide the Services described
in Section 1.8 of Exhibit B relating to regulatory requirements applicable to
the Berry Properties. For the avoidance of doubt, LINN shall have no obligation
to make regulatory filings required to qualify Berry as the operator of any of
the Berry Properties, and such obligation shall be handled entirely by Berry
prior to the end of the Transition Period. Notwithstanding anything to the
contrary contained herein, LINN shall have no responsibility for any information
provided by Berry to LINN that may be included in any regulatory filing or
undertaking, nor shall it be responsible to the extent of any investigation,
inquiry or action taken by any Governmental Authority in relation to the
Services, except to the extent resulting from or related to the gross negligence
or willful misconduct of LINN.

1.9
Plugging and Abandonment. As described in Section 1.9 of Exhibit B, LINN
(i) shall obtain necessary non-operating working interest owner approval and
regulatory permits to abandon any Berry Wells included in the Operated Berry
Properties when required under Applicable Law to be abandoned during the
Transition Period, (ii) shall provide supervision for abandonment operations of
such Berry Wells during the Transition Period, and (iii) shall file all
necessary abandonment reports after completion of such operations. For the
avoidance of doubt, all proposed abandonments must be approved by Berry prior to
permitting or commencement of actual abandonment operations unless such
abandonments are described in Schedule 9.

1.10
Environmental Compliance. If LINN discovers that any of the Berry Properties are
not in compliance in all material respects with environmental, health, or safety
laws, rules, or regulations during the Transition Period, then LINN shall notify
Berry of such non-compliance, as described in Section 1.10 of Exhibit B. If such
condition exists on an Operated Berry Property and either represents imminent
danger or is required under Applicable Law to be remediated immediately, then
LINN shall, unless otherwise instructed by Berry, remediate such condition at
Berry’s sole cost and expense, subject to the indemnity obligations described in
this Agreement. Nothing in this Agreement shall obligate LINN to undertake a
review, audit, or other query relating to environmental, health, or safety laws,
rules, or regulations applicable to any of the Berry Properties except to the
extent set out in Section 1.10 of Exhibit B.

1.11
Bookkeeping; Finance and Treasury; Accounting. During the Accounting Period, but
only with respect to the Hydrocarbons produced from and activities related to
the Berry Properties prior to the end of the Transition Period, LINN shall
provide services for the bookkeeping, finance and treasury, and accounting
functions as further described in Section 1.11 of Exhibit B. LINN shall perform
services for revenue, joint interest accounting, production, and regulatory
reporting functions attributable to the Berry Properties, and shall provide a
statement with respect to each month (the “Monthly Statement”) reflecting the
same no later than the 15th day following such month. Except as otherwise
provided herein, LINN’s obligations under this Agreement relative to accounting
and disbursement of production are limited to the Hydrocarbons produced from and
activities related to the Berry Properties prior to the end of the Transition
Period.

1.12
Real Estate; Facilities. During the Transition Period, LINN shall manage all
Berry Facilities and the Hill Field Offices in connection with the operation of
the Berry Properties (or as otherwise related to the Services), as further
described in Section 1.12 of Exhibit B. For the avoidance of doubt, LINN shall
not secure new facilities or negotiate new facility leases on behalf of Berry
without the prior written agreement of the Parties.

 
1.13
Information Technology Systems.

(A)
General. To the extent LINN’s information technology systems in existence as of
the Effective Date and contracts with respect to such systems permit without
incremental fees or other amounts payable by LINN (or with incremental fees or
other amounts payable by LINN that are approved in advance by Berry as
Reimbursement Expenses), LINN shall provide the information technology services
described in Section 1.13 (A) Part One of Exhibit B during the Transition Period
and Section 1.13(A) Part Two of Exhibit B during the Accounting Period. During
the Transition Period, LINN will provide reasonable assistance to Berry in
(i) identifying software licenses and IT service agreements used in connection
with or attributable to the Berry Properties and (ii) determining whether such
licenses or agreements are transferable or assignable; provided, however, that
LINN shall not be required to negotiate or enter into new software licenses or
new IT services agreements on behalf of Berry without the Parties’ prior written
agreement (and at Berry’s sole cost and expense in accordance with and subject
to the terms and conditions of Section 5.2(A)), and LINN shall not be required
to maintain any license that would only be used in providing the Services if any
such license is required to be renewed during the Transition Period and cannot
be cancelled or terminated, without penalty or without reimbursement of any
license fee related to an unused period lasting longer than three months after
the



3

--------------------------------------------------------------------------------





end of the Transition Period. Berry may designate one or more LINN employees in
the Bakersfield office to negotiate (subject to and in accordance with
Section 2.10) assignments of existing Berry Software and new or replacement
Berry software license agreements on Berry’s behalf; provided, however, that
LINN will not provide any legal services related to such negotiation and any
such contract will ultimately be executed by an authorized Berry officer or
other authorized representative of Berry on behalf of Berry.
(B)
Mirrored Licenses. Subject to the confirmation that Berry is in the process of
obtaining and will obtain prior to the end of the Transition Period (whether by
transfer or new license) the licenses described on Exhibit E (the “Mirrored
Licenses”), LINN shall provide the Services described in Section 1.13(B) of
Exhibit B during the Transition Period.

(C)
Separation Period. To the extent LINN’s information technology systems in
existence as of the Effective Date and contracts therefor permit without
incremental fees or other amounts payable by LINN (or with incremental fees or
other amounts payable by LINN that are approved in advance by Berry as
Reimbursement Expenses), during the Separation Period, LINN shall provide
continued use of its telephonic and networking systems, which may be modified to
restrict access to LINN’s network. During the Separation Period, Berry and LINN
shall cooperate to allow (i) Berry to replace all network and telephonic systems
related to the Berry Assets and (ii) the rerouting of networks connected to
LINN’s retained hardware and also connected to Transferred Hardware, in each
case, at Berry’s sole cost and expense in accordance with and subject to the
terms and conditions of Section 5.2(A).

(D)
Existing IT Systems and Services. For the avoidance of doubt, LINN’s services
will not extend to creating the design, configuration or creation of separate IT
systems for Berry. Notwithstanding the language in Section 1, LINN may alter
existing trust relationships between domains and servers to enable provision of
the Services and, with the agreement of Berry or LINN employees designated by
Berry within the Bakersfield office, may alter the manner of providing the
Services described in this Section 1.13 from those provided during the Reference
Period as needed to complete the transition and separation of Berry Assets as by
this Agreement.

1.14
Tax. As described in Section 1.14 of Exhibit B, LINN shall assist with, and
maintain proper documentation for, the collection and remittance of federal,
state, and local sales, use, and ad valorem taxes to the extent related to the
Berry Assets during the Accounting Period, but only with respect to the
Hydrocarbons produced from and activities related to the Berry Properties prior
to the end of the Transition Period. In addition, LINN shall prepare and
distribute 1099 forms for owners for all activity for the time period LINN is
responsible for the related distributions and disbursements, and Berry shall be
responsible for 1099 forms for owners for all activity effective with Berry’s
assumption of administrative responsibilities of the related distributions and
disbursements. Berry will prepare and file any corporate income tax filings due
for Berry, even if due during the Term.

1.15
Corporate Contracts. As described in Section 1.15 of Exhibit B, during the
Transition Period, LINN shall perform, administer, and maintain the Berry
Contracts and other contractual arrangements existing as of the Effective Date
with respect to the Berry Assets (or as otherwise related to the Services). LINN
will not enter into new contracts on behalf of Berry without the prior written
agreement of the Parties, other than as described in Section 3.2; provided,
however, that LINN may negotiate marketing agreements on behalf of Berry on a
month-to-month term during the Transition Period in its ordinary course of
business pursuant to and in accordance with Section 1.4 and software license
agreements pursuant to and in accordance with Section 1.13(A).

1.16
Records Retention. As described in Section 1.16 of Exhibit B and to the extent
related to the Berry Assets or the Services, during the Accounting Period, LINN
shall provide assistance in the storage and retrieval of the Berry Records and
other documentation and backup information and the provision of certain
historical operating and financial data as requested by Berry. Berry shall be
responsible for all costs and expenses associated with such storage and
retrieval (including incremental costs and expenses incurred by LINN in
providing assistance in accordance with this Section 1.16) in accordance with
and subject to the terms and conditions of Section 5.2(A).

1.17
Assistance with Transitioning the Services. During the Separation Period, LINN
shall provide assistance with transitioning the performance of the Services from
LINN to Berry as further described in Section 1.17 of Exhibit B; provided,
however, that in no event shall LINN be required to perform any custom
formatting with respect to any data or information utilized and to be provided
by LINN in connection with this Agreement.

1.18
HR; Employee Benefits; Payroll. LINN shall continue to perform administration
and management of human resources, employee benefits programs, and payroll
services for LINN’s employees and independent contractors, including the
Services described in Section 1.18 of Exhibit B. For the avoidance of doubt,
LINN will not put into place new benefit plans for Berry or perform any human
resources or payroll services for Berry in its capacity as a direct employer.

1.19
Registration Statement. LINN shall continue to cooperate with and provide
commercially reasonable assistance to Berry in connection with the preparation
and filing with the United States Securities and Exchange Commission of a Form
S-1 Registration Statement under the Securities Act of 1933 with respect to the
preferred and common stock or limited liability company units in Berry’s holding
company (as formed on or before the Effective Date) or any Form 10-K or 10-Q
under the



4

--------------------------------------------------------------------------------





Securities Act of 1933 required to be filed with the United States Securities
and Exchange Commission during the Transition Period; provided, however, that
LINN will not provide any representation letters; provided, further, that LINN
disclaims any and all representations or warranties as to the accuracy of the
data set forth in such S-1 Registration Statement, Form 10-K and/or Form 10-Q,
and Berry hereby agrees to release and fully, indemnify, defend and hold
harmless the LINN Indemnified Parties from and against any Claims related
thereto or arising therefrom except any such Claims related to or arising from
the gross negligence or willful misconduct of LINN.
1.20
Additional Services. From time to time during the Term, Berry may request that
LINN provide particular services required by Berry in addition to the Services.
LINN shall provide such additional services to Berry if and to the extent that
LINN is reasonably capable of providing such additional services and the Parties
agree upon the service fee to be paid by Berry for such additional services.

1.21
Excluded Services. For the avoidance of doubt, LINN will not be obligated to
procure insurance or obtain bonds on behalf of Berry or to provide legal
services to Berry (as opposed to providing internal legal support within LINN in
connection with LINN’s performance of the Services).

2.
General.

2.1
Standard of Performance; Disclaimer of Warranties. LINN shall conduct its
activities under this Agreement in respect of the Services in a manner
consistent with the ordinary course performance of such activities during the
Reference Period, and otherwise LINN shall perform the Services for the benefit
of Berry in a manner substantially consistent with the manner, quality, and
timing in which LINN performs the same activities for LINN’s own benefit;
provided, however, that notwithstanding anything in this Agreement to the
contrary LINN shall perform its obligations under this Agreement (i) in a good
and workmanlike manner, (ii) as a reasonable and prudent operator, and (iii) in
accordance with Applicable Law. EXCEPT AS SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE, LINN HEREBY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE
SERVICES OR LINN’S PERFORMANCE OF THE SERVICES, INCLUDING DISCLAIMING ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

2.2
Notice of Accidents. LINN shall promptly provide Berry notice of any material
accidents or emergencies that occur with respect to the Services or the Berry
Assets.

2.3
Personnel and Access.

(A)
Personnel. LINN shall provide personnel to staff and perform the Services, which
may be accomplished to the extent necessary by (i) employees of LINN or Third
Party contractors (subject to paragraph (A) of Section 5.2). All personnel
engaged or directed by LINN to perform LINN’s obligations under this Agreement
shall be duly qualified, licensed, trained, and experienced to perform such
obligations. LINN shall at all times require such personnel to comply with
Applicable Law in the same manner as a reasonable and prudent operator.
Notwithstanding anything to the contrary contained herein, in no event shall
LINN be required to maintain the employment of, or any contractual relationship
with, any particular individual or group, or to make available to Berry any
particular individual or any individual at any particular time. Berry
acknowledges the transitional nature of the Services and agrees that LINN may
make changes from time-to-time in the personnel performing the Services if LINN
is making similar changes in performing similar services for itself.

(B)
Access. Berry shall have access to the Operated Berry Properties, the Berry
Facilities, and the Berry Related Assets at all times during normal business
hours. Should Berry desire access to Non-Operated Berry Properties during the
Transition Period, LINN will use commercially reasonable efforts to coordinate
access to the same with the relevant operator. LINN shall have sole authority to
select, supervise, and direct all Representatives in the performance of the
Services. Berry may consult with LINN’s Representatives who are providing the
Services, and LINN shall make such Representatives reasonably available to Berry
for such consultations during normal business hours, either directly or through
one or more designated centralized point(s) of contact, in each case subject to
the applicable individual’s availability during normal business hours. In
connection with Berry’s access to the Operated Berry Properties or to any Berry
Related Assets located on property owned by LINN, Berry must be accompanied by a
LINN Representative at all times. Berry shall indemnify, defend, and hold
harmless the LINN Indemnified Parties from and against any and all liability for
injury to Berry’s officers, employees, invitees, and/or agents, resulting from,
or relating to, the presence of any such officers, employees, invitees, and/or
agents at any Operated Berry Properties, any Non-Operated Berry Properties with
respect to which LINN coordinated access for Berry, or any property owned by
LINN, or from any such person’s traveling to or from such property in a vehicle
owned by LINN, in each case other than any such injury and resulting liability
caused by the gross negligence or willful misconduct of LINN.

2.4
Consents. If any consents, approvals, or authorizations of any Person are
identified as being required in connection with this Agreement, then LINN and
Berry shall use commercially reasonable efforts to obtain as promptly as
possible such consents, approvals, or authorizations; provided, however, that
LINN shall be the primary point of contact with any such Person solely as it
relates to the Services performed by LINN at that time. Berry shall be
responsible for any costs and expenses incurred



5

--------------------------------------------------------------------------------





with Berry’s prior written approval that are attributable to obtaining any
consents, approvals, or authorizations required in connection with this
Agreement. If the consent, approval, or authorization of any Person, if
required, is not obtained within a reasonable time period after identification
thereof, then LINN and Berry shall work together to develop and effect a
commercially reasonable alternative in connection with the Services affected by
such failure to obtain such consent, approval, or authorization.
2.5
Additional Records. Except as provided in this Agreement, nothing shall require
LINN to provide records, financial information, or other information that, in
each case, is not kept or reported by LINN in the ordinary course of business.
For the avoidance of doubt, any reporting required of LINN during the pendency
of its bankruptcy shall be deemed to be in LINN’s ordinary course of business
for purposes of this Section 2.5.

2.6
No Additional Systems. Nothing herein shall require LINN to install, expand, or
modify any equipment, systems, or services at any location beyond the level
provided by LINN during the Reference Period.

2.7
Information Necessary to Perform the Services. Berry shall promptly provide any
information and assistance that is reasonably requested by LINN and necessary
for LINN to perform or cause to be performed any portion of the Services. If
Berry fails to provide, or delays in providing, such necessary information or
assistance, then LINN shall be relieved of its obligation to perform such
portion of the Services to the extent prevented thereby; provided, however, that
LINN shall use commercially reasonable efforts to mitigate, overcome, or work
around such failure or delay in order to perform such portion of the Services;
provided, further, that Berry will reimburse LINN for any reasonable and
documented additional costs or expenses incurred by LINN that are attributable
to mitigating, overcoming, or working around the effects of such failure or
delay in accordance with and subject to the terms and conditions of paragraph
(A) of Section 5.2.

2.8
Audit. At any time during the Term and during the period up to 180 days after
the Final Settlement Statement is finalized under Section 5.8, Berry shall have
the right to conduct one audit of the books and records of LINN insofar as they
pertain to the Services, the Monthly Settlement Statements, the Monthly
Statements, or the Final Settlement Statement. Such audit may be conducted by an
accounting firm or other contractor retained by Berry. Berry is entitled to an
adjustment of the amounts reflected in the Monthly Settlement Statements, the
Monthly Statements, or the Final Settlement Statement when an error occurs. Any
such audit must be completed and objections made within 60 days of its
initiation. Any dispute that is not resolved between the Parties shall be
resolved in accordance with the arbitration procedure set forth in Article 8.

2.9
Transition Period Extension. Berry shall use its reasonable best efforts to
assume operatorship of all of the Operated Berry Properties on or before the
last day of the un-extended Transition Period. Berry shall provide to LINN
evidence reasonably satisfactory to LINN of Berry’s satisfaction of the
predicate requirements of Section 3.4 for delivery of the Change of Operator
Forms no less than 14 days prior to the last day of the Transition Period, or
the Transition Period will be extended for an additional calendar month (unless
LINN, in its sole discretion, waives such compliance). In addition, if Berry
determines that it requires all or any portion of the Services to continue
beyond the end of the Transition Period, then Berry may elect to extend the
Transition Period for an additional month by delivering to LINN written notice
of such election no less than 15 days prior to the last day of the Transition
Period; provided, however, that the Transition Period may only be extended once
under this Section 2.9.

2.10
General Control and Consultation. The Parties acknowledge and agree that Berry
shall at all times be the owner of the Berry Assets and that LINN is providing
the Services solely as a service provider. Subject to Section 2.1, and to the
extent not inconsistent with Section 9.9, the Services shall be provided by LINN
to the extent of and substantially in the same manner as LINN has conducted its
business during the Reference Period and, in all material respects consistent
with Berry’s 2017 capital budget as of January 1, 2017, under the general
control of and subject to the reasonable direction of Berry; provided, however,
that LINN shall control the manner and method of performing the Services,
including all day-to-day Services provided for in Article 1. Without limiting
the foregoing, LINN shall consult with the chief executive officer of Berry on a
regular basis throughout the Term regarding the Services and shall act in
accordance with the written instructions, if any, provided by such chief
executive officer or his designee with respect to particular aspects of the
Services. Notwithstanding anything herein to the contrary, (i) in no event shall
LINN be required to act in a manner inconsistent with its health, safety and
environmental policies in effect as of the Execution Date and (ii) LINN may take
any action it deems necessary in its reasonable belief and in good faith to
prevent or avoid imminent risk to life or property.

3.
Berry Separation.

3.1
Assets

(A)
Representation. LINN represents and warrants that no real or personal property
was transferred from Berry to LINN at any time between December 1, 2013 and the
Effective Date. To the extent either Party discovers that the foregoing is
inaccurate, the Parties will take all steps necessary pursuant to Section 3.7 to
transfer such real or personal property back to Berry. The foregoing is the sole
and exclusive remedy with respect to any breach of the representations and
warranties set forth in this paragraph (A) of Section 3.1.



6

--------------------------------------------------------------------------------





(B)
Berry Assets. As used in this Agreement, the “Berry Assets” shall mean all real
and personal properties, assets and interests that are part of the Berry Estate,
including all real and personal properties, assets and interests described on
the Berry Statement of Assets and Liabilities. Without limiting the foregoing,
the “Berry Assets” shall include all of Berry’s right, title and interest in, to
or under the following (it being expressly understood that some of the following
are interests in properties in which Berry is a joint interest owner with LINN
and that all references to Schedules in this Section 3.1(B) are for information
purposes only and shall not expand or diminish the property of the Berry Estate
or the LINN Estate, as applicable):

(i)
the Leasehold Interests and Mineral Interests summarized on the Berry Statement
of Assets and Liabilities and as further described on Schedule 1, and Berry’s
interest in the Leases and lands included in any units with which such Leasehold
Interests and Mineral Interests (or the lands covered thereby) may have been
pooled, unitized, or communitized (collectively, the “Berry Leasehold and
Mineral Interests”);

(ii)
the interests in oil, gas, water, disposal, observation, or injection wells
located on or traversing the Berry Leases and Mineral Interests, whether
producing, non-producing, plugged, unplugged, shut-in, or temporarily abandoned,
as described on Schedule 2 (collectively, the “Berry Wells”, and together with
the Berry Leasehold and Mineral Interests, the “Berry Properties”);

 
(iii)
the Hydrocarbons in storage above a custody transfer point; and

(iv)
the office leases, field offices, and storage yards described on the Berry
Statement of Assets and Liabilities and as further described on Schedule 3
(collectively, the “Berry Facilities”).

For the avoidance of doubt, the Parties acknowledge and agree that from and
after the Effective Date, Berry shall continue to be responsible for all
Liabilities attributable to or arising from the Berry Assets except as otherwise
provided in this Agreement and except for any such Liabilities discharged or
otherwise released pursuant to or in connection with the Berry Consensual Plan
or the LINN Consensual Plan.
(C)
Berry Related Assets. As used in this Agreement, the term “Berry Related Assets”
means the following real and personal properties, assets and interests, whether
part of the Berry Estate or part of the LINN Estate; provided, however, that
where the following relate to both Berry Assets and real or personal property
that is part of the LINN Estate, only the proportion of the same related to the
Berry Assets shall be included in the definition of “Berry Related Assets”:

(i)
The real property described on Schedule 4 (together with the field offices
located thereon, the “Hill Field Offices”);

(ii)
all of the equipment, machinery, fixtures and other tangible personal property
and improvements located on or used or held for use in connection with the
ownership or operation of the Berry Properties, including tanks, boilers,
plants, injection facilities, saltwater disposal facilities, compressors and
other compression facilities (whether installed or not), pumping units, flow
lines, pipelines, gathering systems, Hydrocarbon treating or processing systems
or facilities, meters, machinery, pumps, motors, gauges, valves, power and other
utility lines, roads, computer and automation equipment, SCADA and measurement
technology, the Transferred Hardware, field radio telemetry and associated
frequencies and licenses, pressure transmitters, central processing equipment
and other appurtenances, improvements and facilities (collectively, the “Berry
Equipment”);

(iii)
all of the pipes, casing, tubing, tubulars, fittings, and other spare parts,
supplies, tools, and materials located on, used, or held for use on or held as
inventory in connection with the ownership or operation of the Berry Properties,
Berry Facilities, Hill Field Offices, or Berry Equipment;

(iv)
all of the governmental (whether federal, state, or local) permits, licenses,
authorizations, franchises, grants, easements, variances, exceptions, consents,
certificates, approvals, and related instruments or rights relating to the Berry
Properties that are not held by LOI as operator of Operated Berry Properties
(collectively, the “Berry Permits”);

 
(v)
all of the Contracts (including sales and purchase contracts, operating
agreements, exploration agreements, development agreements, balancing
agreements, farmout agreements, service agreements, transportation, processing,
treatment and gathering agreements, equipment leases and other contracts,
agreements and instruments), including the Contracts described in Schedule 5,
(collectively, the “Berry Contracts”) but subject to Section 3.2 and excluding
any Master Service Agreement in the name of LINN, other than those described in
Part D of Schedule 5;

(vi)
all of the proprietary rights and non-proprietary rights to all seismic,
geological, geochemical, or geophysical data (including all maps, studies, Third
Party studies, reservoir and production engineering studies and simulations, and
all field and acquisition records) related to or obtained in connection with the
Berry Properties



7

--------------------------------------------------------------------------------





to the extent transferrable without a fee (or, in the event a transfer fee
applies, to the extent Berry has agreed, in writing, to pay such transfer fee)
(the “Berry G&G Data”);
(vii)
all of the Surface Rights;

(viii)
all claims, refunds, abatements, variances, allocations, causes of action,
claims for relief, choses in action, rights of recovery, rights of set-off,
rights of indemnity, contribution or recoupment, counter-claims, cross-claims
and defenses to the extent related to the Berry Assets;

(ix)
all of the information, books, databases, files, records and data (other than
the Excluded LINN Records and Data), whether in written or electronic format,
relating to Berry or any of the other Berry Assets (collectively, the “Berry
Records”), which Berry Records shall include all minute books, stock ledgers,
corporate seals, and stock certificates of Berry; all reservoir, land, operation
and production files and records, inclusive of lease records, well records,
division order records, property ownership reports and files, contract files and
records, well files, title records (including abstracts of title, title opinions
and memoranda, and title curative documents), correspondence, production
records, prospect files and other prospect information, supplier lists and
files, customer lists and files; and all other data including proprietary and
non-proprietary engineering, files and records in the actual possession or
control of Berry (or, if applicable, LINN to the extent transferable to Berry
(i) without material restriction that is not overcome using commercially
reasonable efforts (including a material restriction against assignment without
prior consent if such consent is not obtained after commercially reasonable
efforts) and (ii) without the payment of money or delivery of other
consideration or unduly burdensome effect that Berry does not agree in writing
to pay or bear), inclusive of maps, logs, core analysis, formation tests, cost
estimates, studies, plans, prognoses, surveys and reports, and including raw
data and any interpretive data or information relating to the foregoing, and any
other proprietary data in the actual possession or control of Berry (or, if
applicable, LINN to the extent transferable to Berry (i) without material
restriction that is not overcome using commercially reasonable efforts
(including a material restriction against assignment without prior consent if
such consent is not obtained after commercially reasonable efforts) and
(ii) without the payment of money or delivery of other consideration or unduly
burdensome effect that Berry does not agree in writing to pay or bear) and
relating to the ownership, operation, development, maintenance or repair of, or
the production, gathering, treatment, processing, storing, sale or disposal of
Hydrocarbons or produced water from, the Berry Properties;

(x)
all of the Berry Receivables, cash call pre-payments and other refunds due to
Berry (or, if applicable, LINN) for royalty overpayments or future deductions as
royalty offsets associated with any of the Berry Properties;

(xi)
all of the trade credits, accounts receivable, note receivables, take or pay
amounts receivable, and other receivables attributable to the Berry Assets or
other Berry Related Assets;

(xii)
any software licenses and IT service agreements used solely in connection with
or wholly attributable to the Berry Properties, but only to the extent
transferable without material restriction (the “Berry Software”);

(xiii)
all California greenhouse gas emissions credits and allowances and any other
carbon dioxide allowances that are part of the Berry Estate or scheduled on
Schedule 10; and

(xiv)
all of the vehicles used by, assigned to or otherwise associated with any Berry
Employee or solely with any of the other Berry Operated Assets (including any
such vehicle that is part of the LINN Estate) (the “Vehicles”).

 
3.2
Assignment of Contracts.

(A)
General. Subject to paragraph (B) of this Section 3.2, as soon as practicable,
but in any event prior to the end of the Transition Period, LINN will assign or
cause to be assigned to Berry each Berry Contract to which LINN is party
(whether in its own name or as agent for Berry), including marketing agreements,
operating agreements, transportation agreements, equipment leases, electrical
agreements, rights of way, surface use agreements and other agreements (such
Berry Contracts that relate solely to Berry or the Berry Assets, including the
Berry Contracts so identified in Part B of Schedule 5, are referred to in the
Agreement collectively as the “Berry Operating Contracts”; and such Berry
Contracts that relate both to Berry or the Berry Assets on the one hand and LINN
or property that is part of the LINN Estate, on the other, including the Berry
Contracts so identified in Part C of Schedule 5, are referred to in the
Agreement collectively as the “Berry Shared Contracts”); provided, however, that
LINN shall only assign such Berry Shared Contracts that are capable of being
subdivided without penalty or any incremental cost or expense being paid by LINN
and without requiring LINN or Berry to retain any liability for the other under
such contract (and in such case shall only assign the portion of such Berry
Shared Contract that applies to the Berry Assets); provided, further, that LINN
shall use its commercially reasonable efforts to obtain from each Berry Shared
Contract counterparty



8

--------------------------------------------------------------------------------





a separation of its Berry Shared Contract into separate contracts between such
counterparty and each of LINN and Berry so long as the terms and conditions of
the underlying agreement remain substantially the same. Berry shall take such
actions as may be required to accept assignment of the Berry Operating Contracts
and the Berry Shared Contracts. Notwithstanding the foregoing, if both Berry and
LEH are parties to any Berry Shared Contract and such contract relates only to
the ownership or operation of properties in which LEH and Berry have shared
ownership, LINN may elect to take no action to partition the contracts during
the Transition Period, which shall not prejudice either Party’s ability to
request or negotiate a partition or novation from the counterparty of such
contract at a later date and shall not operate to create a joint and several
liability under such contract.
(B)
Consent Requirements. Notwithstanding anything to the contrary contained herein,
LINN shall not assign any Berry Operating Contract or Berry Shared Contract if
the terms of such contract prohibit such assignment, require a consent to such
assignment that is not given after LINN has used all commercially reasonable
efforts to obtain such consent, or require a fee for such assignment that Berry
does not agree to bear, which Berry Operating Contracts and Berry Shared
Contracts include those identified in Schedule 5.

(C)
Assigned Operating Contract. Any contract assigned pursuant to this Section 3.2
shall be referred to herein as an “Assigned Operating Contract”; provided,
however, that as to Berry Shared Contracts that are assigned, only the portion
of the contract assigned to Berry shall be included in the term Assigned
Operating Contract.

3.3
Certain Ancillary Agreements. LINN (as applicable) and Berry will execute the
following agreements on the dates specified below:

(i)
any change of operator forms required to designate Berry as the operator of the
Operated Berry Properties (the “Change of Operator Forms”) as soon as practical
but in no event later than the final day of the Transition Period; and

(ii)
letters in lieu of transfer or division orders directing all purchasers of
production from the Berry Assets to make payment of proceeds attributable to
such production to Berry from and after the Effective Date in a form reasonably
satisfactory to both Parties (the “Letters in Lieu”) as soon as practical but in
no event later than the final day of the Transition Period.

In connection with the ancillary agreements described above in this Section 3.3,
the Parties agree that Berry shall be the recognized operator of the Hill field
and LINN shall be the recognized operator of the Hugoton field.
3.4
Delivery of Documents.

(A)
Change of Operator Forms. On or before the end of the last day of the Transition
Period (or otherwise in accordance with applicable state requirements), LINN
will submit the Change of Operator Forms to the required parties; provided,
however, that Berry must have secured the necessary bonding, insurance and
regulatory approvals to release LINN of any ongoing liability for Berry’s
operatorship.

(B)
Letters in Lieu. On or before the first day of the last month of the Transition
Period, LINN will submit the Letters in Lieu to the appropriate counterparties.

(C)
Documents Related to Joint Use Agreement. On or before April 1, 2017, LINN will
deliver to Berry the following documents related to that certain Joint Use
Agreement of even date herewith, by and between LEH and Berry (the “Joint Use
Agreement”): (i) a projected budget for the “Gathering Facilities” for the
remainder of calendar year 2017, which will include an itemized summary of
projected “Capital Expenditures,” “Operating Expenses” and planned nonrecurring
maintenance items, and shall list each charge or expense that will be payable to
an “Affiliate” of LEH (excluding charges and expenses related to LOI’s employees
and third party charges and expenses passed through by LOI to LEH without
markup) (as each such term is defined in the Joint Use Agreement); and (ii) an
amended and restated Exhibit D to the Joint Use Agreement containing a detailed
description of all real and personal property comprising the “Gathering
Facilities” (as defined in the Joint Use Agreement) based on information in
LINN’s files and records, including a reasonably detailed description of each
right-of-way and other real property interest included therein and a reasonably
detailed description, with specifications, of each segment of pipe and other
component thereof.

3.5
Assignment of Operating Property.

(A)
Inventory. During the first 30 days of the Term, LINN will inventory all
(i) Berry Equipment that is part of the LINN Estate (the “Berry Operating
Equipment”), (ii) pipes, casing, tubing, tubulars, fittings, and other spare
parts, supplies, tools, and materials located on, used or held for use on or
held as inventory in connection with the ownership or operation of the Berry
Assets that are part of the LINN Estate (the “Berry Operating Yard Equipment”),
(iii) Transferred Hardware, and (iv) Vehicles (together with the Berry Operating
Equipment, Berry Operating Yard Equipment and the Transferred Hardware, the
“Berry Operating Property”).



9

--------------------------------------------------------------------------------





(B)
Valuation. On or before the 45th day of the Term, LINN will provide Berry with a
list of the Berry Operating Property, together with an estimated fair market
value (taking into account normal annual depreciation) of the portion of the
Berry Operating Property that is not part of the Berry Estate. Berry will notify
LINN within ten days if Berry disagrees with any valuation for such portion of
the Berry Operating Property, in which case, Berry and LINN will work in good
faith to resolve their disagreement on before the 75th day of the Term. If the
Parties are unable to agree to a value for a Vehicle prior to such date, then
such Vehicle will not be included in the term “Berry Operating Property” for the
purpose of paragraph (C) of this Section 3.5 or the term “Berry Related Assets”
and will be retained without further obligation by LINN. If the Parties are
unable to agree to a value for any portion of the Berry Operating Equipment or
the Berry Yard Equipment that is not part of the Berry Estate, then LINN will
hire a Third Party appraiser to determine the amount of such value, the expense
for such appraiser to be shared equally between the Parties.

(C)
Conveyance. Once the Parties have agreed to the fair market value (taking into
account normal annual depreciation) for the portion of the Berry Operating
Property that is not part of the Berry Estate (or the appraiser has determined
such value in accordance with paragraph (B) of this Section 3.5, in either case
the aggregate amount to be referred to herein as the “Operating Property
Amount”), LINN will convey the Berry Operating Property and the Transferred
Hardware to Berry using a Bill of Sale in a form substantially similar to
Exhibit F. In addition, LINN will take any additional steps necessary under
applicable state or local law to transfer any title held by LINN to the Berry
Operating Property to Berry. Berry will reimburse LINN for the Operating
Property Amount in accordance with Section 5.4. Prior to the end of the
Transition Period, LINN will convey the Hill Field Offices to Berry using a
Special Warranty Deed in a form substantially similar to Exhibit G.

(D)
Berry Records. Throughout the Transition Period (and, with regard to records
created during the Accounting Period, throughout the Accounting Period), LINN
will deliver the Berry Records to Berry, at Berry’s expense, (to the extent not
already delivered) in their current form and format; provided, however, that
LINN shall not be required to conduct processing, conversion, compiling or any
other further work with respect to delivery of the Berry Records; provided,
however, further, that LINN may retain a copy of any Berry Records related to
accounting or the Hill assets (and may copy, at Berry’s expense, Berry Records
related to the Hugoton assets and retain the original, delivering the copy as
the Berry Record). Berry agrees to maintain the Berry Records for a period of
five years following the expiration of the Term, and, during such time, to
(i) provide copies of any Berry Records that relate to the accounting, to the
Hill and Hugoton assets, or are needed to respond to any legal proceeding or
claim by a Third Party or by Berry, to LINN, at LINN’s sole expense and upon
reasonable advance notice, and (ii) give 90 days’ prior written notice to LINN
before destroying any Berry Record, in which event LINN may, at its option and
expense, upon prior written notice given within such 90 day period to Berry,
take possession of such Berry Records within 180 days after the date of such
notice.

(E)
Hugoton Field Offices. LINN agrees that if Berry (or its successor in interest)
becomes the operator of the Hugoton properties under or pursuant to the
applicable Joint Operating Agreement between Linn and Berry dated of even date
herewith, then LINN or its successor in interest will convey the Hugoton Field
Offices to Berry (or such successor in interest) for $1 using a Special Warranty
Deed in a form substantially similar to Exhibit G.

3.6
Assignment of Berry Related Assets. Without limiting the provisions set forth in
Section 1.3 regarding the transfer or assignment of the Berry Permits,
Section 3.2 regarding the assignment of the Berry Contracts, and Section 3.5
regarding the conveyance of the Berry Operating Property, prior to the end of
the Transition Period, LINN shall transfer, assign, and convey or cause to be
transferred, assigned, and conveyed to Berry all other Berry Related Assets that
are held in the LINN Estate. Such transfers, assignments, and conveyances shall
be in form reasonably satisfactory to the Parties.

 
3.7
Further Assurances. For a period of one year from the Effective Date, each of
LINN and Berry shall (i) furnish upon request to the other Party such further
information, (ii) execute, acknowledge and deliver to such other Party such
other documents, and (iii) do such other acts and things, as such other Party
may reasonably request for the purpose of carrying out the intent of this
Agreement or the Berry Consensual Plan or the Linn Consensual Plan. In addition,
LINN shall use commercially reasonable efforts to continue to assist Berry in
connection with the resolution of claims against Berry and Linn Acquisition
Company, LLC relating to the Chapter 11 Cases (as defined in the Berry
Consensual Plan); provided, however, that LINN will not be required to provide
such assistance after the Term of this Agreement absent mutual agreement of the
Parties, including agreement as to the additional compensation to LINN for such
assistance.

4.
Employment.

4.1
Access Period. During the period from the Effective Date until the date that is
15 days prior to the end of the Transition Period (the “Access Period”), LINN
shall provide to Berry or its designated representatives reasonable access to
any LINN employee on the Available Employee List attached as Schedule 6. At any
time prior to the date that is 20 days prior to the end of the Accounting
Period, LINN may designate additional employees to be made available to Berry,
such designation to be made in writing, in which case such individuals will be
treated as Berry-LINN Employees for the purpose of Section 4.2 but not
Section 4.3.



10

--------------------------------------------------------------------------------





4.2
Employment Offers. All Berry Employees shall be extended offers of employment by
Berry during the Transition Period in accordance with an offer process
determined by Berry in consultation with LINN. In addition, either Party may
extend employment offers to any of the Berry-LINN Employees during the period
beginning on the date that is 15 days prior to the end of the Transition Period
and ending on the date that is 15 days prior to the end of the Accounting Period
(the “Offer Period”). Any employment offer will require acceptance of the same
within ten days and will be effective on the first day following the end of the
Transition Period (or, if appropriate for a Berry-Linn Employee, on the first
day following the end of the Accounting Period). Each Party will share the
responses to employment offers made under this Section 4.2 promptly upon receipt
with the other Party; provided, however, that neither Party shall be required to
disclose the terms of any offer except to the extent necessary to establish any
severance fees or obligations under Section 4.3.

4.3
Severance Amounts. At the conclusion of the Offer Period, Berry shall provide a
list of all Available Employees to whom Berry submitted an offer. For each Berry
Employee (i) who is not made an offer of employment that would avoid a
Qualifying Termination for such employee (as such term is defined in LINN’s
Severance Plan, attached hereto as Schedule 7) and (ii) whose employment is
terminated by LINN on or prior to the end of the Term, Berry will be charged
100 percent of any severance fees and obligations associated with such
termination. For each Berry-LINN Employee (x) who is not made an offer of
employment that would avoid a Qualifying Termination for such employee and
(y) whose employment is terminated by LINN on or prior to the end of the Term,
Berry will be charged 30 percent of any severance fees and obligations
associated with such termination (the aggregate amount payable by Berry under
this Section 4.3 is referred to herein as “Berry Severance Fees”). LINN shall
retain responsibility for (A) 70 percent of any severance fees and obligations
associated with the termination on or prior to the end of the Term of any
Berry-LINN Employee, and (B) 100 percent of any severance fees and obligations
associated with the termination of any LINN employee who is not an Available
Employee or whose employment is not terminated on or before the end of the Term
(even if such employee provides Services under this Agreement).

4.4
Non-Solicitation of Certain Employees. During the Transition Period, LINN shall
not solicit any Berry Employee to remain as an employee of LINN or otherwise
encourage or induce such Berry Employee not to accept employment with Berry;
provided, however, that nothing in the foregoing will prohibit LINN from making
such solicitation after the end of the Transition Period to any Berry Employee
who did not accept Berry’s offer of employment under Section 4.2, subject to the
following sentence. In addition to the immediately preceding sentence, and
except as specifically described in Sections 4.1 and 4.2, for a period of two
years from the Effective Date, neither LINN nor Berry or either of their
respective Affiliates will, directly or indirectly, (i) solicit for employment,
offer employment or employ any employee of the other Party or its respective
Affiliates, (ii) otherwise divert or induce any such employee to terminate or
materially alter his or her employment or contractual relationship with the
other Party or its respective Affiliates, or (iii) agree to do any of the
foregoing; provided, however, that neither Party shall be considered to have
breached the provisions of this sentence solely because any such employee
responds to a general advertisement or a Third Party search firm that has not
directed its search specifically at such employees of the other Party or its
respective Affiliates. Each Party shall be liable for the compliance of its
Affiliates and its and their respective agents and representatives with the
terms of this Section 4.4. Each Party acknowledges and agrees that if such Party
violates (or threatens to violate) any of the terms of this Section 4.4, then
the other Party will not have an adequate remedy at law and in such event such
other Party shall have the right, in addition to all other rights available at
law or in equity, to obtain injunctive relief to restrain any breach or
threatened breach of the terms of this Section 4.4.

5.
Term and Termination; Service Fees; Monthly Settlement.

5.1
Term and Termination.

(A)
Term. This Agreement shall be effective as of the Effective Date, and shall
continue in effect until the end of the Accounting Period, unless terminated
earlier in accordance with this Section 5.1 (the “Term”). Except as otherwise
provided herein, upon expiration of the Term or earlier termination of this
Agreement, LINN shall no longer be responsible for the performance of the
Services, and all rights and obligations under this Agreement shall cease except
for (i) rights or obligations that are expressly stated to survive the
expiration or termination of this Agreement, (ii) the provisions set forth in
the last sentence of paragraph (B) of Section 2.3, in paragraph (A) of
Section 3.1, in paragraph (D) of Section 3.5 in paragraph (E) of Section 3.5, in
paragraph (D) of this Section 5.1, in Sections 3.7, 4.4, 5.2, 5.4 and 5.5, and
in Articles 6, 8, and 9, which shall continue in accordance with their terms,
and (iii) the last sentence in paragraph (E) of this Section 5.1, which will
survive the expiration or termination of this Agreement indefinitely, and
(iv) liabilities and obligations that have accrued prior to such expiration or
termination, including the obligation to pay any amounts that have become due
and payable prior to such expiration or termination.

(B)
Termination by Berry. Berry may, without cause and in accordance with the terms
and conditions hereunder, (i) request the discontinuation of one or more
portions of the Services, or (ii) request the discontinuation of all of the
Services and terminate this Agreement prior to the expiration of the Term, in
each case, by giving LINN not less than 15 days’ prior written notice; provided,
however, that (a) the effective date of such termination must be the first or
last day of a calendar month, (b) the discontinuation of less than all of the
Services will require LINN’s consent (which consent shall not be unreasonable
delayed or withheld), (c) Berry must have satisfied the condition precedent of
paragraph (A) of Section 3.4 prior to terminating the Services described in
Section 1.1 or all of the Services, and (d) Berry shall



11

--------------------------------------------------------------------------------





be liable to LINN for all fees and expenses accrued with respect to the
provision of the discontinued Services as of the date of discontinuation,
including any amounts that LINN remains obligated to pay under any contract
entered into in accordance with this Agreement solely in order to provide the
Services.
(C)
Termination for Material Breach. Either Party may terminate this Agreement if
the other Party is in material breach of this Agreement and such other Party
fails to cure such breach within five Business Days following receipt of written
notice thereof from the non-breaching Party; provided, however, that (i) LINN
may not terminate this Agreement and withdraw from providing the Services if
such breach is not capable of being cured and Berry continues to pay the Service
Fees, and (ii) subject to Berry using all reasonable efforts to obtain a
qualified and financially responsible replacement for LINN reasonably acceptable
to Berry and Berry’s continued payment of the Service Fees, LINN may not
terminate this Agreement and withdraw from providing the Services until a
qualified and financially responsible replacement for LINN reasonably acceptable
to Berry has agreed to take over as LINN and assume responsibility for the
Services under this Agreement on terms and conditions reasonably acceptable to
Berry.

 
(D)
Obligations of LINN upon Termination. Without limiting the second sentence of
paragraph (A) of this Section 5.1, upon termination of this Agreement, LINN
shall assign, transfer, and deliver to Berry (or to such other Person as Berry
shall direct) (i) title to all Berry Related Assets that are part of the LINN
Estate (in accordance with the provisions of Sections 3.2, 3.5, and 3.6 and
subject to Berry’s requirement to reimburse LINN for the same) and
(ii) possession and control of all operations hereunder and all of the Berry
Assets in the possession or control of LINN or any subcontractor of LINN, but
only to the extent Berry has complied or does comply with the conditions
precedent described in Section 3.4(A). Without limiting the foregoing, upon the
effective date of termination, LINN shall assign and deliver to, and relinquish
custody in favor of, Berry (or such other Person selected by Berry) all of
Berry’s funds held or controlled by LINN, and all Suspense Funds, and all books,
accounts, records and inventories relating to the Berry Assets, facilities
and/or the operations hereunder.

(E)
Obligations of Berry upon Termination. Effective upon termination of this
Agreement, Berry assumes and agrees to discharge when due any and all
Liabilities attributable to or arising from the Berry Related Assets except as
otherwise provided in this Agreement and except for any such Liabilities
discharged or otherwise released pursuant to or in connection with the Berry
Consensual Plan or the LINN Consensual Plan. Notwithstanding anything herein to
the contrary, Berry hereby agrees to release and fully indemnify, defend, and
hold harmless the LINN Indemnified Parties from each and every Claim related to
such assumed Liabilities.



12

--------------------------------------------------------------------------------





5.2
Service Fees and Employee Expenses.

(A)
Reimbursement Expenses. Berry shall pay and reimburse LINN for any and all
reasonable Third Party out-of-pocket costs and expenses without mark-up
(including operating costs, capital expenditures, drilling and construction
overhead charges, Third Party administrative overhead charges, joint interest
billing, lease, lease operating, lease rental, bonus and shut-in payment,
royalty, overriding royalty, net profits interest expenses, and records and data
transfer expenses) and reasonable and necessary travel expenses actually
incurred by LINN to the extent documented and incurred in connection with
providing the Services during the Term (the “Reimbursement Expenses”); provided,
however, that Reimbursement Expenses will not include Third Party contractors
engaged by LINN after the Effective Date to provide portions of the Services
where such portions of the Services were performed by LINN employees prior to
the Effective Date unless expressly agreed to in writing by the Parties.

 
(B)
Management Fee. In addition to the foregoing Reimbursement Expenses, Berry shall
pay to LINN $6,000,000 per month (prorated for partial months) during the
Transition Period (the “Full Management Fee”) and $2,700,000 per month (prorated
for partial months) during the Separation Period (the “Limited Management Fee”
and together with the Full Management Fee, the “Management Fee”). The Management
Fee, together with the Reimbursement Expenses, are referred to collectively
herein as the “Service Fees.”

5.3
Cash Call.

(A)
Cash Calls. It is not the intent of this Agreement for LINN to advance any of
its own funds. If there are lease operating expenses or capital expenditures
that would otherwise be paid by LINN pursuant to this Agreement, LINN shall
provide a written cash call (“Cash Call”) to Berry detailing the amount of such
expenses, the proposed use thereof, and the date such funds are required,
together with supporting documentation, for approval by Berry in advance of LINN
incurring the same. Berry shall, within five Business Days of receipt of such
Cash Call, render a decision to provide such amount to LINN for payment (in
whole or in part) or to decline such payment (in which event LINN will be
relieved of any obligation to conduct the associated activity). Berry reserves
the right to approve any or all detail amounts included in any Cash Call.

(B)
Emergencies. Notwithstanding anything to the contrary in this Agreement, the
Parties agree that in the event LINN reasonably believes there is an emergency
involving actual or imminent loss of life, material damage to any of the Berry
Assets or the environment, or substantial and immediate financial loss, LINN
shall advance its own funds for any expense or expenditure that LINN determines
is necessary under the circumstances as a reasonable and prudent operator to
address such emergency (but only to the extent necessary to stabilize the
situation and alleviate the imminent threat) without the need to make a Cash
Call. If LINN takes any action pursuant to the immediately preceding sentence,
then LINN shall promptly (but within any event within 48 hours) notify Berry of
the taking of such action and deliver an invoice to Berry reflecting (i) the
expenditures already incurred by LINN to address such emergency and (ii) LINN’s
reasonable projection of expenditures to be incurred by LINN over the subsequent
seven days to further address such emergency, and Berry shall promptly (and in
no event later than 48 hours following receipt of such notice) reimburse and
advance to LINN all such expenditures set forth such invoice.

5.4
Monthly Settlement Statement. On the date any amounts are to be transferred
pursuant to Section 5.5, LINN shall submit to Berry a “Monthly Settlement
Statement” prepared substantially in the form of Exhibit C, calculating the
Current Month Settlement, to the extent any such amount has not previously been
accounted for in a prior Current Month Settlement or under this Agreement or
otherwise accounted for prior to the Effective Date between the Parties. The
“Current Month Settlement” shall be calculated (without duplication) as follows
in this Section 5.4:

(i)
the net revenue interest share of all revenues (less severance and production
taxes allocable to Berry under this Agreement and paid by or on behalf of LINN)
attributable to the sale of production from the Berry Properties and received by
LINN;

(ii)
less the working interest share of all direct operating expenses incurred by
LINN for Berry’s account (exclusive of any expenses prepaid by Berry) (with
respect to the Non-Operated Berry Properties, such direct operating expenses
shall include overhead charges based on the applicable COPAS accounting
procedures);

(iii)
plus COPAS and administrative overhead credits received by LINN from other
owners for the Operated Berry Properties (excluding Berry) for operations
subsequent to the Effective Date;

(iv)
less the working interest share of all capital expenditures incurred by LINN for
Berry’s account related to the Berry Properties for operations;

(v)
less the working interest share of all bonuses, lease rentals, shut-in payments,
and other charges paid by LINN on behalf of Berry;

(vi)
less the Reimbursement Expenses as stipulated in paragraph (A) of Section 5.2;



13

--------------------------------------------------------------------------------





(vii)
less the Management Fee as stipulated in paragraph (B) of Section 5.2;

(viii)
less any amounts due under Section 5.2 that remain unpaid;

(ix)
less the Operating Property Amount due under Section 3.5;

(x)
less any Berry Severance Fees due under Section 4.3; and

(xi)
plus or less, as applicable, such other amounts as may be agreed to by the
Parties.

Other than the Reimbursement Expenses, Management Fee and any Berry Severance
Fees, Berry shall not be charged hereunder for any internal overhead, COPAS,
non-billable charges of LINN allocated by LINN to any of the Berry Properties,
or COPAS overhead charges attributable to the Operated Berry Properties.
 
5.5
Transfer of Cash. On the 15th day of each calendar month during the Term and for
the three calendar months following the end of the Term, (i) if the Current
Month Settlement is a positive number, then LINN shall pay to Berry via wire
transfer into a Berry-owned account the Current Month Settlement and (ii) if the
Current Month Settlement is a negative number, then Berry shall pay to LINN via
wire transfer from a Berry-owned account into a LINN owned account the Current
Month Settlement.

5.6
Third Party Joint Interest Billings. During the Accounting Period, LINN shall
provide to Berry monthly aged accounts receivable reports detailing any
uncollected joint interest billings issued to Third Parties for operations
conducted on the Operated Berry Properties not otherwise accounted for prior to
the Effective Date between the Parties. LINN shall use commercially reasonable
efforts to collect all joint interest billings so billed. At the end of the
Accounting Period, Berry shall reimburse LINN for the then outstanding amount of
joint billings attributable to operations on the Operated Berry Properties not
otherwise accounted for prior to the Effective Date by the Parties (the
“Transition JIB Balance”). After Berry reimburses LINN, Berry shall have the
right to retain all amounts it collects relative to the Transition JIB Balance,
and LINN shall promptly remit to Berry any amounts received relative to the
Transition JIB Balance. For the avoidance of doubt nothing in this Section 5.6
is intended to, or does, require Berry to reimburse LINN for joint interest
billings for which (i) LINN did not perform the associated operations or
(ii) Berry has already reimbursed LINN.

5.7
No Duplication of Payments to LINN. Notwithstanding anything contained herein to
the contrary, in no event shall there be a duplication of payments to LINN under
this Agreement for any matters, charges or costs of any kind which are covered
by, or related to, Reimbursement Expenses, the Management Fee, and/or Cash
Calls.

5.8
Final Settlement. On or before 60 days after the end of the Accounting Period,
LINN will prepare and deliver to Berry a settlement statement setting forth the
cumulative amounts charged and credited under Section 5.4, the cumulative cash
transfers under Section 5.5, and any other accounting transfer that is required
to be made under this Agreement, including but not limited to the transfer of
Suspense Funds (the “Final Settlement Statement”). As soon as reasonably
practicable but not later than the 30th day following receipt of Berry’s
statement hereunder, Berry shall deliver to LINN a written report containing any
changes that Berry proposes be made to such statement, if any. LINN may deliver
a written report to Berry during this same period reflecting any changes that
LINN proposes to be made to such statement as a result of additional information
received after the statement was prepared. The Parties shall undertake to agree
on the Final Settlement Statement no later than 120 days after the end of the
Accounting Period. If the Parties are unable to reach an agreement at such time,
then either Party may submit the remaining matters in dispute to an Independent
Expert for resolution pursuant to Section 8.3. Within ten days after the earlier
of (a) the expiration of Berry’s 60-day review period without delivery of any
written report or (b) the date on which the Parties finally agree on the Final
Settlement Statement or the Independent Expert resolves the disputed matters, as
applicable, (x) if the net amount of all entries in the Final Settlement
Statement shows a balance owed to Berry, then LINN shall pay to Berry via wire
transfer into a Berry-owned account such net amount due and (ii) if the net
amount of all entries in the Final Settlement Statement shows a balance owed to
LINN, then Berry shall pay to LINN via wire transfer into a LINN-owned account
such net amount due.

6.
Indemnification; Limitation and Exclusion of Damages.

6.1
Indemnity and Release by Berry.

(A)
Subject to Section 6.3 and Section 6.4, and the proviso to the last sentence of
this Section 6.1(A), LINN shall have no liability to Berry for, and Berry hereby
releases, and shall indemnify, defend, and hold harmless, the LINN Indemnified
Parties from, each and every Claim attributable to, or arising out of, any act
or omission by LINN involving or related to the Services (or Berry’s use
thereof), including, but not limited to, LINN’s failure to pay or to collect
sums due, erroneous or improper payment, late payment, preparation of erroneous
payment statement, administration of the Suspense Funds (including any
escheatment obligations related thereto), or any other such cause, EVEN IF SUCH
CLAIMS ARISE OUT OF THE NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF LINN OR
THE LINN INDEMNIFIED PARTIES, except for any such Claim that may result from
(and only to the extent it results from) LINN’s gross negligence or willful
misconduct. The foregoing release and indemnity shall expressly survive any
expiration or termination of this Agreement and shall apply notwithstanding
anything to the



14

--------------------------------------------------------------------------------





contrary contained in this Agreement (including under this Article 6); provided,
however, that Berry shall have no indemnity or defense obligations to the LINN
Indemnified Parties (and shall not be deemed to have released the LINN
Indemnified Parties) with respect to any Claim for which LINN is required to
indemnify or defend the Berry Indemnified Parties pursuant to Section 6.2.
(B)
BERRY SPECIFICALLY AGREES TO FULLY DEFEND, INDEMNIFY AND HOLD HARMLESS ANY LINN
INDEMNIFIED PARTY REGARDING ANY CLAIMS ARISING FROM, OR IN CONNECTION WITH,
BERRY’S OR ITS SUBCONTRACTORS’ EMPLOYEES’ ACTIVITIES ON OPERATED BERRY
PROPERTIES OR LINN-OWNED PROPERTY, INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS FOR
BODILY INJURY, PERSONAL INJURY, ILLNESS, OR DEATH BROUGHT BY BERRY’S OR BERRY’S
SUBCONTRACTOR’S EMPLOYEES AGAINST ANY LINN INDEMNIFIED PARTY, SOLELY TO THE
EXTENT SUCH CLAIM RESULTS FROM OR IS ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY OF BERRY’S OR ITS SUBCONTRACTORS’ EMPLOYEES, EXCEPT
FOR ANY SUCH CLAIM THAT MAY ARISE OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY LINN INDEMNIFIED PARTY. THIS PROVISION CONTROLS OVER ANY
CONFLICTING PROVISION IN THIS AGREEMENT.

6.2
Indemnity by LINN.

(A)
Subject to Section 6.3 and Section 6.4, LINN shall indemnify, defend, and hold
harmless Berry and its Affiliates, and their respective directors, officers,
employees, agents, managers, shareholders and representatives (together with
Berry, the “Berry Indemnified Parties”) from and against any and all Claims
suffered by the Berry Indemnified Parties as a result of, caused by, or arising
out of (i) any breach of any covenant of LINN under this Agreement, or (ii) the
sole, joint or concurrent negligence, gross negligence or willful misconduct of
LINN or its Affiliate in its performance or failure to perform under this
Agreement; PROVIDED, HOWEVER, THAT LINN SHALL HAVE NO OBLIGATION TO INDEMNIFY
THE BERRY INDEMNIFIED PARTIES UNDER THIS SECTION 6.2(A) WITH RESPECT TO ANY
CLAIM ATTRIBUTABLE TO LINN’S PERFORMANCE OF ITS OBLIGATIONS UNDER SECTION 1.1
AND SECTION 1.10 UNLESS SUCH CLAIM IS A RESULT OF, IS CAUSED BY, OR ARISES OUT
OF LINN’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(B)
LINN SPECIFICALLY AGREES TO FULLY DEFEND, INDEMNIFY AND HOLD HARMLESS ANY BERRY
INDEMNIFIED PARTY REGARDING ANY CLAIMS ARISING FROM, OR IN CONNECTION WITH,
LINN’S OR ITS SUBCONTRACTOR’S EMPLOYEES’ ACTIVITIES RELATED TO THE BERRY ASSETS,
INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS FOR BODILY INJURY, PERSONAL INJURY,
ILLNESS, OR DEATH BROUGHT BY LINN’S OR ITS SUBCONTRACTOR’S EMPLOYEES AGAINST ANY
BERRY INDEMNIFIED PARTY, EXCEPT FOR ANY SUCH CLAIM THAT MAY ARISE OUT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY BERRY INDEMNIFIED PARTY REGARDLESS
OF WHETHER SUCH INJURY OR DEATH IS OR IS ALLEGED TO BE CAUSED BY THE SOLE,
PARTIAL OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF SUCH BERRY INDEMNIFIED
PARTY. THIS PROVISION CONTROLS OVER ANY CONFLICTING PROVISION IN THIS AGREEMENT.

6.3
Limitation of Liability. The total and cumulative liability of LINN arising out
of, relating to, or in connection with, any performance or lack of performance
of the Services, including for indemnification obligations and damages pursuant
to this Article 6 (whether a claim therefor is based on warranty, contract, tort
(including negligence or strict liability), statute, or otherwise) shall not
exceed the aggregate Service Fees paid to LINN by Berry under this Agreement;
provided, however, that this Section 6.3 shall not apply to any liability of
LINN arising out of, relating to, or in connection with LINN’s gross negligence
or willful misconduct.

 
6.4
Exclusion of Certain Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH, ANY PERFORMANCE OR LACK OF
PERFORMANCE UNDER THIS AGREEMENT FOR INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY,
CONSEQUENTIAL, OR SPECIAL DAMAGES (INCLUDING DAMAGES FOR LOST PROFITS, LOSS OF
USE, LOST REVENUE, LOST SAVINGS, LOSS OF DATA, OR LOSS BY REASON OF COST OF
CAPITAL), EVEN IF SUCH DAMAGES WERE FORESEEABLE OR THE PARTY SOUGHT TO BE HELD
LIABLE WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND REGARDLESS OF WHETHER
A CLAIM THEREFOR IS BASED ON CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE OR
STRICT LIABILITY), OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE, SAVE AND EXCEPT
ANY SUCH DAMAGES PAYABLE WITH RESPECT TO THIRD PARTY CLAIMS. NOTWITHSTANDING
ANYTHING IN THIS SECTION 6.4 TO THE CONTRARY, NEITHER PARTY’S RECOVERY FOR LOST
PROFITS, LOSS OF USE, LOST REVENUE, LOST SAVINGS, LOSS OF DATA, OR LOSS BY
REASON OF COST OF CAPITAL SHALL BE LIMITED TO THE EXTENT CONSTITUTING DIRECT
DAMAGES. EACH PARTY AGREES AND ACKNOWLEDGES THAT THE RISK ALLOCATION AND
LIMITATIONS OF LIABILITY SET FORTH IN THIS AGREEMENT ARE FUNDAMENTAL TO EACH
PARTY’S BENEFIT OF THE BARGAIN UNDER THIS AGREEMENT. NEITHER PARTY SHALL ALLEGE
THAT ANY REMEDY OR ANY PROVISION OF THIS AGREEMENT FAILS OF ITS ESSENTIAL



15

--------------------------------------------------------------------------------





PURPOSE AND THE LIMITATIONS IN THIS ARTICLE 6 WILL APPLY NOTWITHSTANDING THE
FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY IN THIS AGREEMENT.
7.
Insurance. In support of its indemnity obligations under this Agreement, but as
a separate and independent obligation, Berry shall obtain and maintain in force
throughout the Term insurance coverage from insurance providers with A.M. Best
ratings of A-, VII or better, in the amounts and types as further described on
Exhibit D. All deductibles shall be for the account of Berry and to the extent
of the indemnities and liabilities contractually assumed by Berry under this
Agreement, Berry shall cause the LINN Indemnified Parties to be added as
insureds with respect to all insurance policies (excluding Worker’s Compensation
and Employer’s Liability). Berry shall further cause its insurers to waive, and
Berry hereby does waive, any rights of subrogation or recovery against any LINN
Indemnified Parties; all such insurance required of Berry hereunder shall be
primary coverage to any insurance maintained by any LINN Indemnified Parties.
Berry, upon LINN’s request, shall provide certificates evidencing the insurance
coverages required under this Agreement. The obligations of Berry, with respect
to the maintenance of insurance under this Agreement, are in support of, but
separate and apart from, Berry’s indemnification obligations under this
Agreement. To the extent applicable, for the purposes of Title 6, Chapter 127 of
the Texas Civil Practice and Remedies Code, commonly known as the Texas Oilfield
Anti-Indemnity Act, the indemnity and insurance provisions of this Agreement
applicable to property damage and the indemnity and insurance provisions
applicable to personal injury, bodily injury, and death shall be deemed separate
for interpretation, enforcement, and other purposes. The Parties agree that in
order to be in compliance with the Texas Oilfield Anti-Indemnity Act regarding
mutually assumed indemnification for the other Party’s sole or concurrent
negligence, each Party shall carry supporting insurance in equal amounts of the
types and in the minimum amounts as specified in the insurance requirements
hereunder. All indemnities in this Agreement shall only be effective to the
maximum extent permitted by Applicable Law. The Parties hereby incorporate Title
6, Chapter 127 of the Texas Civil Practice and Remedies Code as part of this
Agreement and agree to the limits of that statute. If LINN does not carry
insurance in the minimum amounts as specified in the insurance requirements in
regard to mutual indemnity obligations, then it is agreed that LINN has approved
self-insurance as stated in the Texas Oilfield Anti-Indemnity Act and the mutual
indemnification amount shall be the maximum amount carried by LINN.

8.
Arbitration.

8.1
General. Any and all claims, disputes, controversies or other matters in
question arising out of or relating to an audit dispute under Section 2.8, a
disagreement on the list of Berry Operating Property under paragraph (B) of
Section 3.5, calculation of the Monthly Settlement Statement under Section 5.4,
or calculation of the Final Settlement Statement under Section 5.8, or any
amounts therein or revisions thereto (all of which are referred to herein as
“Disputes,” which term shall not include any other claims, disputes,
controversies or other matters in question arising under this Agreement) shall
be resolved in the manner prescribed by this Article 8.

8.2
Senior Management. If a Dispute occurs that the senior representatives of the
Parties responsible for this Agreement have been unable to settle or agree upon
within a period of 15 days after such Dispute arose, then each Party shall
nominate and commit one of its senior officers to meet at a mutually agreed time
and place not later than 30 days after such Dispute arose to attempt to resolve
same. If such senior management have been unable to resolve such Dispute within
a period of 15 days after such meeting, or if such meeting has not occurred
within 45 days after such Dispute arose, then either Party to such Dispute shall
have the right, by written notice to the other Party to such Dispute, to resolve
such Dispute through the relevant Independent Expert pursuant to Section 8.3.

8.3
Dispute Resolution by Independent Expert.

(A)
Each Party shall have the right to submit each Dispute to an independent expert
appointed in accordance with this Section 8.3 (each, an “Independent Expert”),
who shall serve as sole arbitrator. The Independent Expert shall be appointed by
mutual agreement of the Parties from among candidates with experience and
expertise in the area that is the subject of such Dispute, and failing such
agreement, such Independent Expert for such Dispute shall be selected in
accordance with the rules of the Commercial Arbitration Rules and Mediation
Procedures (the “Rules”) of the AAA.

 
(B)
Each Dispute to be resolved by an Independent Expert shall be resolved in
accordance with mutually agreed procedures and rules, including with regard to
written discovery, depositions, summary judgment motions, prehearing procedures,
and date, time, location and length of the hearing, and failing such agreement,
in accordance with the Rules to the extent such Rules do not conflict with the
provisions of this Agreement. The Independent Expert shall be instructed by the
Parties to resolve such Dispute as soon as reasonably practicable in light of
the circumstances, but in no case later than 30 days after conclusion of the
arbitration hearing. The Independent Expert shall support the decision and award
with a reasoned, written opinion. The decision and award of the Independent
Expert shall be binding upon the Parties as an award under the Federal
Arbitration Act and final and non-appealable to the maximum extent permitted by
Applicable Law, and judgment thereon may be entered in a court of competent
jurisdiction and enforced by any Party as a final judgment of such court.

(C)
The charges and expenses of the arbitrator shall be shared one-half by Berry and
one-half by LINN.



16

--------------------------------------------------------------------------------





8.4
Limitation on Arbitration. ALL OTHER DISAGREEMENTS, DIFFERENCES, OR DISPUTES
ARISING BETWEEN THE PARTIES UNDER THE TERMS OF THIS AGREEMENT (AND NOT COVERED
BY THE DEFINITION OF “DISPUTES” SET FORTH IN SECTION 8.1) SHALL NOT BE SUBJECT
TO ARBITRATION AND SHALL BE DETERMINED BY THE UNITED STATES BANKRUPTCY COURT FOR
THE SOUTHERN DISTRICT OF TEXAS UNLESS THE PARTIES OTHERWISE MUTUALLY AGREE.

9.
Miscellaneous.

9.1
Successors and Assigns. This Agreement shall inure to the benefit of, and shall
be binding upon, the Parties and their respective successors and assigns;
provided, however, that this Agreement and all rights and obligations hereunder
cannot be assigned by either Party (by operation of law or otherwise) without
the prior written consent of the other Party, such consent to be at such other
Parties’ sole discretion.

9.2
Entire Agreement. Except for and without limiting either Party’s rights under
the Berry Consensual Plan, this Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter of this
Agreement (including the Services). Notwithstanding the foregoing, in the event
of a conflict between the provisions of this Agreement and the Berry Consensual
Plan, the terms of the Berry Consensual Plan shall prevail. For the avoidance of
doubt, the Agency Agreement and Power of Attorney dated March 5, 2014, executed
by Berry and LOI has been terminated and is of no further force or effect.

 
9.3
Amendment. This Agreement may be amended or modified only by written instrument
executed by the authorized representatives of LINN and Berry, respectively.

9.4
Choice of Law. The provisions of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
the conflicts of laws principles thereof. Subject to Article 8, each Party
hereby irrevocably and unconditionally submits to the exclusive jurisdiction of
the United States Bankruptcy Court for the Southern District of Texas over any
suit, action, or proceeding arising out of or relating to this Agreement.

9.5
No Recourse. All Claims that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, may
be made only against the Persons that are expressly identified as Parties (i.e.,
LINN or Berry). No Person who is not a named party to this Agreement, including
any past, present or future direct or indirect director, officer, employee,
incorporator, member, manager, partner, equity holder, Affiliate, agent,
attorney or representative of any named Party to this Agreement (“Non-Party
Affiliates”), shall have any liability (whether in contract or in tort or
otherwise, or based upon any theory that seeks to impose liability of an entity
party against its owners or Affiliates) for any obligations or liabilities
arising under, in connection with or related to this Agreement or for any claim
based on, in respect of, or by reason of this Agreement or its negotiation or
execution, and each Party waives and releases all such liabilities, claims and
obligations against any such Non-Party Affiliates. Non-Party Affiliates are
expressly intended as third-party beneficiaries of this provision of this
Agreement.

9.6
Unenforceable Provisions. Any provision in this Agreement that might otherwise
be invalid or unenforceable because of the contravention of any Applicable Law
shall be deemed to be amended to the extent necessary to remove the cause of
such invalidation or unenforceability, and such provision, as amended, shall
remain in full force and effect.

9.7
No Set-Off. Except as mutually agreed to in writing by LINN and Berry, neither
Party shall have any right of set-off or other similar rights with respect to
(i) any amounts received pursuant to this Agreement or (ii) any other amounts
claimed to be owed to the other Party arising out of this Agreement or any other
agreement between the Parties.

 


17

--------------------------------------------------------------------------------





9.8
Notices.

(A)
All notices, consents, waivers and other communications under this Agreement
must be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by email
(with read receipt requested, with the receiving Party being obligated to
respond affirmatively to any read receipt requests delivered by the other
Party), (c) received by the addressee, if sent by a delivery service (prepaid,
receipt requested) or (d) received by the addressee, if sent by registered or
certified mail (postage prepaid, return receipt requested), in each case to the
appropriate addresses and representatives (if applicable) set forth below,
except as provided in paragraph (B) of this Section 9.8, (or to such other
addresses and representatives as a Party may designate by notice to the other
Party):

(i)
If to LINN, then to:

Linn Operating, Inc.
600 Travis Street
Houston, Texas 77002
Attn: Arden Walker
Phone: [(281) 840-4000
E-mail: awalker@linnenergy.com
with copies (which shall not constitute notice) to:
Linn Operating, Inc.
600 Travis Street
Houston, Texas 77002
Attn: General Counsel
Phone: (281) 840-4000
E-mail: cwells@linnenergy.com
Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, Texas 77002
Attn:    Anthony Speier, P.C.; David M. Castro, Jr.
Phone: (713) 835-3607; (713) 835-3609
E-mail: anthony.speier@kirkland.com
david.castro@kirkland.com
 
(ii)
If to Berry:

Berry Petroleum Company, LLC
5201 Truxtun Avenue, Suite 100
Bakersfield, California 93309
Attn: Arthur T. Smith, Chief Executive Officer
Phone: (214) 384-3966
E-mail: tsmith@bry.com
with a copy (which shall not constitute notice) to:
Norton Rose Fulbright US LLP
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Attn: John G. Mauel, Partner
Phone: (713) 651-5173
E-mail: john.mauel@nortonrosefulbright.com
(B)
Any notice required under Article 1 shall be delivered in the manner described
by paragraph (A) of this Section 9.8 when delivered to:

(i)
If to LINN, then to:

Linn Operating, Inc.
600 Travis Street
Houston, Texas 77002
Attn: Jamin McNeil
Phone: 281-840-4000
E-mail: 281-840-4000


18

--------------------------------------------------------------------------------





with copies (which shall not constitute notice) to:
Linn Operating, Inc.
600 Travis Street
Houston, Texas 77002
Attn: General Counsel
Phone: (281) 840-4000
E-mail: cwells@linnenergy.com
(ii)
If to Berry:

Berry Petroleum Company, LLC
5201 Truxtun Avenue, Suite 100
Bakersfield, California 93309
Attn: Arthur T. Smith, Chief Executive Officer
Phone: (214) 384-3966
E-mail: tsmith@bry.com
 
with a copy (which shall not constitute notice) to:
Norton Rose Fulbright US LLP
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Attn: John G. Mauel, Partner
Phone: (713) 651-5173
E-mail: john.mauel@nortonrosefulbright.com
9.9
Independent Contractor. LINN shall act solely as independent contractors, and
nothing herein shall at any time be construed to create the relationship of
employer and employee, partnership, principal and agent, broker or finder, or
joint venturers as between Berry and LINN. Except as expressly provided herein,
neither Party shall have any right or authority, and shall not attempt to enter
into any contract, commitment, or agreement or to incur any debt or liability of
any nature, in the name of or on behalf of the other Party.

9.10
No Third Party Beneficiaries. Except as expressly provided herein, nothing in
this Agreement shall entitle any Person other than the Parties, the LINN
Indemnified Parties, and the Berry Indemnified Parties, or their respective
successors and assigns, to any claim, cause of action, remedy, or right of any
kind under this Agreement.

9.11
Execution in Counterparts. This Agreement may be executed simultaneously in two
or more counterparts (including by means of facsimile or email of a portable
document format (pdf) of the signature pages), each of which shall be deemed to
be an original, but all of which taken together shall constitute one and the
same instrument.

9.12
No Strict Construction. Berry and LINN participated jointly in the negotiation
and drafting of this Agreement, and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by Berry and LINN, and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any
provision of this Agreement. Without limitation as to the foregoing, no rule of
strict construction construing ambiguities against the draftsperson shall be
applied against either Party with respect to this Agreement.

9.13
Force Majeure. Continued performance of a portion of the Services may be
suspended immediately to the extent such performance is prevented by any event
or condition beyond the reasonable control of LINN, including acts of God, fire,
labor strike or trade disturbance, war, terrorism, civil commotion, inability to
procure labor, unavailability of equipment, compliance in good faith with any
Applicable Law (whether or not it later proves to be invalid), or any other
cause, whether of the kind specifically enumerated above or otherwise, which is
not reasonably within the control of LINN (a “Force Majeure Event”). Upon the
occurrence of a Force Majeure Event, LINN shall (i) use all reasonable efforts
to

mitigate the effect of such Force Majeure Event, (ii) give notice to Berry of
the occurrence of the Force Majeure Event giving rise to the suspension and of
its nature and anticipated duration, and (iii) during such Force Majeure Event,
shall keep Berry reasonably advised of its efforts to overcome such Force
Majeure Event.
9.14
Interpretation. Unless otherwise expressly provided in this Agreement, for
purposes of this Agreement, the following rules of interpretation shall apply:

(i)
Calculation of Time Period. When calculating the period of time before which,
within which, or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded, and if the last day of such period is a day other than a
Business Day, then the period in question shall end on the next succeeding
Business Day;

(ii)
Dollars. Any reference in this Agreement to $ means United States dollars;



19

--------------------------------------------------------------------------------





(iii)
Exhibits and Schedules. All Exhibits and Schedules attached or annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein, and any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein shall be defined as set forth in this
Agreement;

(iv)
Gender and Number. Any reference in this Agreement to gender includes all
genders, and words imparting the singular number only include the plural and
vice versa;

(v)
Headings. The division of this Agreement into Articles, Sections, and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in the construction or interpretation of
this Agreement, and all references in this Agreement to any “Section” or
“Article” are to the corresponding Section or Article of this Agreement unless
otherwise specified;

(vi)
Herein. Words such as “herein,” “hereof,” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear,
unless the context otherwise requires;

(vii)
Including. The word “including” or any variation thereof means “including,
without limitation,” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it; and

 
(viii)
Statute. Unless otherwise specified, references to a statute means such statute
as amended from time to time and includes any successor legislation thereto and
any rules or regulations promulgated thereunder.

9.15
Specific Performance. The Parties agree that irreparable damage would occur if
any provision of this Agreement is not performed in accordance with the terms
hereof, including if LINN fails to perform the Services or to take any other
action required of it hereunder, and that the Parties shall be entitled to an
injunction or injunctions without proof of damages or posting a bond or other
security to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled under Applicable Law or in equity. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in
this Agreement is intended to be exclusive or to preclude a Party from pursuing
other rights and remedies to the extent available under this Agreement, under
Applicable Law or in equity. The right of specific performance and other
equitable relief is an integral part of the transactions contemplated by this
Agreement and without that right, neither LINN nor Berry would have entered into
this Agreement.

9.16
Confidentiality. The terms of this Agreement and any information obtained
pursuant to this Agreement shall be kept confidential by the Parties, except
(i) disclosure of matters that become a matter of public record as a result of
the bankruptcy case referenced in the Recitals and the filings related thereto,
(ii) to the extent required by Applicable Law, (iii) to the extent that this
Agreement is the subject of an action for enforcement of its terms or for the
breach thereof, or (iv) to the extent that disclosure of this Agreement is
required by a court of law. In the event that disclosure as described in the
preceding clause (iv) is sought, the Party from whom it is sought shall
immediately notify the other Party, and shall diligently pursue protection of
the confidentiality of the information sought to be disclosed through objections
to disclosure, motions for protective orders and other protections provided by
rule of Applicable Law.

9.17
Joint and Several Liability. Each of LOI, LM, Linn Energy, LC, LEF, LEH, LE&PM,
LEM, LME, MC-I, MC-II, MCH-I and MCH-II shall be collectively responsible for,
and shall have joint and several liability under this Agreement with respect to,
the obligations of LINN under this Agreement.

9.18
Expenses. Other than as expressly set forth in this Agreement, the Parties shall
bear their own respective expenses (including all compensation and expenses of
counsel, financial advisors, consultants, actuaries and independent accountants)
incurred in connection with this Agreement and the transactions contemplated
hereby.

[Signature Page Follows]
 


20

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned representatives of each of the Parties has
executed this Agreement on the date first above written to be effective for all
purposes as of the Effective Date.
 
Berry:
BERRY PETROLEUM COMPANY, LLC
 
 
By:
/s/ Arthur T. Smith
Name:
Arthur T. Smith
Title:
Chief Executive Officer
 
LINN:
LINN OPERATING, INC.
 
[REVIEWED LEGAL]
By:
/s/ Arden L. Walker, Jr.
Name:
Arden L. Walker, Jr.
Title:
Executive Vice President and Chief
Operating Officer
 
LINN MIDSTREAM, LLC
 
[REVIEWED LEGAL]
By:
/s/ Arden L. Walker, Jr.
Name:
Arden L. Walker, Jr.
Title:
Executive Vice President and Chief
Operating Officer
 
LINN ENERGY, LLC
 
[REVIEWED LEGAL]
By:
/s/ Arden L. Walker, Jr.
Name:
Arden L. Walker, Jr.
Title:
Executive Vice President and Chief
Operating Officer
 
LINNCO, LLC
 
[REVIEWED LEGAL]
By:
/s/ Arden L. Walker, Jr.
Name:
Arden L. Walker, Jr.
Title:
Executive Vice President and Chief
Operating Officer

 


21

--------------------------------------------------------------------------------





 
 
LINN ENERGY FINANCE CORP.
 
 
 
[REVIEWED LEGAL]
 
By:
/s/ Arden L. Walker, Jr.
 
Name:
Arden L. Walker, Jr.
 
Title:
Executive Vice President and Chief
Operating Officer
 
 
 
LINN EXPLORATION & PRODUCTION MICHIGAN LLC
 
 
 
[REVIEWED LEGAL]
 
By:
/s/ Arden L. Walker, Jr.
 
Name:
Arden L. Walker, Jr.
 
Title:
Executive Vice President and Chief
Operating Officer
 
 
 
LINN EXPLORATION MIDCONTINENT, LLC
 
 
 
[REVIEWED LEGAL]
 
By:
/s/ Arden L. Walker, Jr.
 
Name:
Arden L. Walker, Jr.
 
Title:
Executive Vice President and Chief
Operating Officer
 
 
 
LINN MIDWEST ENERGY LLC
 
 
 
[REVIEWED LEGAL]
 
By:
/s/ Arden L. Walker, Jr.
 
Name:
Arden L. Walker, Jr.
 
Title:
Executive Vice President and Chief
 
Operating Officer
 
 
 
 
MID-CONTINENT I, LLC
 
 
 
[REVIEWED LEGAL]
 
By:
/s/ Arden L. Walker, Jr.
 
Name:
Arden L. Walker, Jr.
 
Title:
Executive Vice President and Chief
Operating Officer

 


22

--------------------------------------------------------------------------------





 
MID-CONTINENT II, LLC
 
[REVIEWED LEGAL]
By:
/s/ Arden L. Walker, Jr.
Name:
Arden L. Walker, Jr.
Title:
Executive Vice President and Chief
Operating Officer
 
MID-CONTINENT HOLDINGS I, LLC
 
[REVIEWED LEGAL]
By:
/s/ Arden L. Walker, Jr.
Name:
Arden L. Walker, Jr.
Title:
Executive Vice President and Chief
Operating Officer
 
MID-CONTINENT HOLDINGS II, LLC
 
[REVIEWED LEGAL]
By:
/s/ Arden L. Walker, Jr.
Name:
Arden L. Walker, Jr.
Title:
Executive Vice President and Chief
Operating Officer
 
LINN ENERGY HOLDINGS, LLC
 
[REVIEWED LEGAL]
By:
/s/ Arden L. Walker, Jr.
Name:
Arden L. Walker, Jr.
Title:
Executive Vice President and Chief
Operating Officer

 


23

--------------------------------------------------------------------------------






Exhibit A
DEFINITIONS
“AAA” means the American Arbitration Association.
“Access Period” shall have the meaning ascribed to it in Section 4.1.
“Accounting Period” means the Transition Period (as the same may be extended
pursuant to Section 2.9) through the date that is the last day of the second
full calendar month thereafter.
“AFE” shall have the meaning ascribed to it in Section 1.2.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly (through one or more intermediaries) Controls, is Controlled by, or
is under common Control with, such specified Person.
“Agreement” shall have the meaning ascribed to it in the Preamble.
“Applicable Law” means any applicable principle of common law, statute, law,
rule, regulation, ordinance, order, code, ruling, writ, injunction, decree or
other official act of or by any Governmental Authority.
“Assigned Operating Contract” shall have the meaning ascribed to it in paragraph
(C) of Section 3.2.
“Available Employee” means any employee listed on Schedule 6.
“Berry” shall have the meaning ascribed to it in the Preamble.
“Berry Assets” shall have the meaning ascribed to it in paragraph (B) of
Section 3.1.
“Berry Consensual Plan” shall have the meaning ascribed to it in the Recitals.
“Berry Contracts” shall have the meaning ascribed to it in clause (v) of
paragraph (C) of Section 3.1.
“Berry Employee” means any employee designated as a “Berry Employee” on Schedule
6.
“Berry Equipment” shall have the meaning ascribed to it in clause (ii) of
paragraph (C) of Section 3.1.
“Berry Estate” shall have the meaning given to the term “Berry Debtors’ Estate”
in the LINN Consensual Plan.
 
“Berry Facilities” shall have the meaning ascribed to it in clause (iv) of
paragraph (B) of Section 3.1.
“Berry G&G Data” shall have the meaning ascribed to it in clause (vi) of
paragraph (C) of Section 3.1.
“Berry Indemnified Parties” shall have the meaning ascribed to it in paragraph
(A) of Section 6.2.
“Berry Leasehold and Mineral Interests” shall have the meaning ascribed to it in
clause (i) of paragraph (B) of Section 3.1.
“Berry-LINN Employee” means any employee designated as a “Berry-LINN Employee”
on Schedule 6.
“Berry Operating Contracts” shall have the meaning ascribed to it in paragraph
(A) of Section 3.2.
“Berry Operating Equipment” shall have the meaning ascribed to it in paragraph
(A) of Section 3.5.
“Berry Operating Property” shall have the meaning ascribed to it in paragraph
(A) of Section 3.5.
“Berry Operating Yard Equipment” shall have the meaning ascribed to it in
paragraph (A) of Section 3.5.
“Berry Permits” shall have the meaning ascribed to it in clause (iv) of
paragraph (C) of Section 3.1.
“Berry Properties” shall have the meaning ascribed to it in clause (ii) of
paragraph (B) of Section 3.1.


Exhibit A, Page 1

--------------------------------------------------------------------------------





“Berry Receivables” means all expenditures incurred by Berry (or LINN or its
Affiliate on behalf of Berry) in connection with the ownership, operation and
maintenance of the Berry Properties (including rentals, overhead, royalties,
Lease option and extension payments, Taxes and other charges and expenses billed
under applicable operating agreements or governmental statute(s)) and billed by
Berry (or LINN or its Affiliate on behalf of Berry) to Third Party working
interest owners, which remain outstanding and owed to Berry (or LINN or its
Affiliate on behalf of Berry);
“Berry Records” shall have the meaning ascribed to it in clause (ix) of
paragraph C of Section 3.1.
“Berry Related Assets shall have the meaning ascribed to it in paragraph C of
Section 3.1.
“Berry Severance Fees” shall have the meaning ascribed to it in Section 4.3.
 
“Berry Shared Contracts” shall have the meaning ascribed to it in paragraph
(A) of Section 3.2.
“Berry Software” shall have the meaning ascribed to it in clause (xii) of
paragraph (C) of Section 3.1.
“Berry Statement of Assets and Liabilities” shall have the meaning ascribed to
it in the Recitals.
“Berry Wells” shall have the meaning ascribed to it in clause (ii) of paragraph
(B) of Section 3.1.
“Business Day” means any day, other than Saturday or Sunday, on which commercial
banks are open for commercial business with the public in the state(s) in which
the Berry Assets are located and Houston, Texas.
“Cash Call” shall have the meaning ascribed to it in paragraph (A) of
Section 5.3.
“Change of Operator Forms” shall have the meaning ascribed to it in clause
(i) of Section 3.3.
“Claim” means any claim, demand, liability, suit, cause of action (whether in
contract, tort otherwise), loss, cost, and expense of every kind and character.
“Contract” means any agreement, contract, obligation, promise or undertaking
(other than a Lease or other instrument creating or evidencing an interest in
the Berry Properties) related to or used in connection with the operations of
any Berry Properties that is legally binding.
“Control” means the ability (directly or indirectly through one or more
intermediaries) to direct or cause the direction of the management or affairs of
a Person, whether through the ownership of voting interests, by contract or
otherwise.
“COPAS” shall mean the Council of Petroleum Accountants Societies, Inc.
“Current Month Settlement” shall have the meaning ascribed to it in Section 5.4.
“Dispute” shall have the meaning ascribed to it in Section 8.1.
“Effective Date” shall have the meaning ascribed to it in the Berry Consensual
Plan.
“Excluded LINN Records and Data” means (a) the general corporate files and
records of LINN and its non-Berry Affiliates, insofar as they relate to the
business of LINN or its non-Berry Affiliate generally and are not required for
the future ownership or operation of the Berry Assets; (b) all legal files and
records (other than title opinions) other than legal files directly related to
Claims associated with Berry or the Berry Assets; (c) federal or state income,
franchise or margin tax files and records of LINN or its non-Berry Affiliates;
(d) employee files (other than any employee files for Available Employees hired
by Berry pursuant to Article 4 that may be transferred to Berry without
violating Applicable Law); (e) reserve evaluation information or economic
projections other than those related specifically to the Berry Assets;
(f) records relating to the sale of the Berry Assets, including competing bids
(g) proprietary data, information and data under contractual restrictions on
assignment or disclosure for which no consent has been given; (h) privileged
information (other than title opinions) and (i) any other files or records to
the extent relating solely to any property or activities of LINN or its
non-Berry affiliates.


Exhibit A, Page 2

--------------------------------------------------------------------------------





“Final Settlement Statement” shall have the meaning ascribed to it in
Section 5.8.
“Force Majeure Event” shall have the meaning ascribed to it in Section 9.13.
“Full Management Fee” shall have the meaning ascribed to it in paragraph (B) of
Section 5.2.
“Governmental Authority” means any court or tribunal (including an arbitrator or
arbitral panel) in any jurisdiction (domestic or foreign) or any federal,
tribal, state, county, municipal or other governmental or quasi-governmental
body, agency, authority, department, board, commission, bureau, official or
other authority or instrumentality.
“Hill Field Offices” shall have the meaning ascribed to it in clause (i) of
paragraph (C) of Section 3.1.
“Hugoton Field Offices” means the real property described on Schedule 11 and all
field offices located thereon.
“Hydrocarbons” means oil, gas, minerals, and other gaseous and liquid
hydrocarbons, or any combination of the foregoing, produced from and
attributable to the Berry Properties.
“Independent Expert” shall have the meaning ascribed to it in paragraph (A) of
Section 8.3.
“Lease” means any oil and gas lease, oil, gas and mineral lease or sublease, or
other leasehold interest, and the leasehold estates created thereby, including
carried interests, rights of recoupment, options, reversionary interests,
convertible interests and rights to reassignment.
“Leasehold Interest” means, with respect to a Lease, a working or other interest
in and to such Lease.
“LC” shall have the meaning ascribed to it in the Preamble.
“LEF” shall have the meaning ascribed to it in the Preamble.
“LEH” shall have the meaning ascribed to it in the Preamble.
“LEM” shall have the meaning ascribed to it in the Preamble.
“LE&PM” shall have the meaning ascribed to it in the Preamble.
“Letters in Lieu” shall have the meaning ascribed to it in clause (ii) of
Section 3.3.  
“Liabilities” means any and all claims, rights, demands, causes of action,
liabilities, obligations, damages, losses, fines, penalties, sanctions of every
kind and character (including reasonable fees and expenses of attorneys,
technical experts and expert witnesses), judgments or proceedings of any kind or
character whatsoever, whether known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether arising or founded in Applicable Law or voluntary
settlement, and all reasonable expenses, costs and fees (including reasonable
attorneys’ fees) in connection therewith.
“Limited Management Fee” shall have the meaning ascribed to it in paragraph
(B) of Section 5.2.
“LINN” shall have the meaning ascribed to it in the Preamble.
“LINN Consensual Plan” shall have the meaning ascribed to it in the Recitals.
“LINN Estate” shall have the meaning given to the term “Linn Debtors’ Estate” in
the LINN Consensual Plan.
“Linn Energy” shall have the meaning ascribed to it in the Preamble.
“LINN Indemnified Parties” shall mean LINN and its Affiliates, and its and their
equity holders, directors, officers, employees, consultants, accountants,
counsel, advisors, and agents.
“LM” shall have the meaning ascribed to it in the Preamble.
“LME” shall have the meaning ascribed to it in the Preamble.


Exhibit A, Page 3

--------------------------------------------------------------------------------





“LOI” shall have the meaning ascribed to it in the Preamble.
“Management Fee” shall have the meaning ascribed to it in paragraph (B) of
Section 5.2.
“MC-I” shall have the meaning ascribed to it in the Preamble.
“MC-II” shall have the meaning ascribed to it in the Preamble.
“MCH-I” shall have the meaning ascribed to it in the Preamble.
“MCH-II” shall have the meaning ascribed to it in the Preamble.
“Mineral Interest” means any mineral fee interest, mineral right or mineral
servitude, including non-participating royalty interests and other rights of a
similar nature, whether legal or equitable, whether vested or contingent.
“Mirrored Licenses” shall have the meaning ascribed to it in paragraph (B) of
Section 1.13.
“Monthly Settlement Statement” shall have the meaning ascribed to it in
Section 5.4.
 
“Monthly Statement” shall have the meaning ascribed to it in Section 1.11.
“New Production Environment” shall have the meaning ascribed to it in
Section 1.13(B) of Exhibit B.
“Non-Operated Berry Properties” shall mean the portion of the Berry Properties
currently operated by a Third Party or operated by LINN as an agent for a Person
other than Berry, as so identified on Schedule 1 and Schedule 2 (which
Non-Operated Berry Properties include the Hugoton properties and do not include
the Hill properties).
“Non-Party Affiliate” shall have the meaning ascribed to it in Section 9.5.
“Offer Period” shall have the meaning ascribed to it in Section 4.2.
“Operated Berry Properties” shall mean that portion of the Berry Properties
currently operated by LINN as agent for Berry, as so identified on Schedule 1
and Schedule 2 (which Operated Berry Properties include the Hill properties and
do not include the Hugoton properties).
“Operating Property Amount” shall have the meaning ascribed to it in paragraph
(C) of Section 3.5.
“Party” or “Parties” shall have the meaning ascribed to it in the Preamble.
“Person” means any individual, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, estate,
trust, association, organization or other entity or Governmental Authority.
“Reference Period” shall have the meaning ascribed to it in Section 1.
“Reimbursement Expenses” shall have the meaning ascribed to it in paragraph
(A) of Section 5.2.
“Representatives” shall mean LINN’s existing personnel, including its current
employees, contractors, attorneys, agents, representatives, and consultants.
“Rules” shall have the meaning ascribed to it in paragraph (A) of Section 8.3.
“Separation Period” means the period between the first day following the
Transition Period (as the same may be extended pursuant to Section 2.9) and the
end of the Accounting Period.
“Service Fees” shall have the meaning ascribed to it in paragraph (B) of
Section 5.2.
“Services” shall have the meaning ascribed to it in Section 1.
“Surface Rights” means all surface leases, subsurface leases, rights-of-way,
licenses, easements and other surface or subsurface rights agreements applicable
to, used, or held in connection with the ownership, operation, maintenance or
repair of, or the production,


Exhibit A, Page 4

--------------------------------------------------------------------------------





gathering, treatment, processing, storing, sale or disposal of Hydrocarbons or
produced water from, the Berry Properties, together with all surface fee
interests in the lands covered by the Berry Leasehold and Mineral Interests.  
“Suspense Funds” means proceeds of production and associated penalties and
interest in respect of any of the Operated Berry Properties that are payable to
Third Parties and are being held in suspense by LINN as the operator of such
Operated Berry Properties.
“Term” shall have the meaning ascribed to it in paragraph (A) of Section 5.1.
“Third Party” means any Person other than Berry or LINN or any of their
Affiliates.
“Transferred Hardware” means the equipment described on Schedule 8, unless Berry
notifies LINN in writing within 30 days after the Effective Date that Berry does
not want one or more items on Schedule 8 to be included as Transferred Hardware.
“Transition JIB Balance” shall have the meaning ascribed to it in Section 5.6.
“Transition Period” means the period from the Effective Date through the date
that is the last day of the second full calendar month after the Effective Date
(as the same may be extended pursuant to Section 2.9).
“Vehicles” shall have the meaning ascribed to it in clause (xiv) of paragraph
(C) of Section 3.1.
 


Exhibit A, Page 5

--------------------------------------------------------------------------------






Exhibit B
SERVICES
 
#
Service
General Description
1.1
Operator Services
• Manage and oversee day-to-day operation of the Operated Berry Properties,
including operation and management of existing wells, structures, equipment, and
facilities
 
 
• Supervise personnel, subcontractors, suppliers, vendors, etc.
 
 
• Monitor production and prepare and submit any necessary forms or reports as
required by regulatory agencies
 
 
• Dispose of all salt water and waste materials
 
 
• Perform field operations
 
 
• Account for and disburse production (limited to the production of Hydrocarbons
from the Berry Assets prior to the end of the Transition Period)
 
 
• Administer the Suspense Funds; provided, however, that Berry will assume the
Suspense Funds (including any escheatment obligations related thereto) as of the
first day following the Transition Period; provided, however, further, that
prior to the end of the Transition Period, LINN will provide, or cause to be
provided, any and all documentation in LINN’s possession necessary for Berry to
administer the Suspense Funds following the end of the Transition Period
1.2
Non-Operator Services
• Monitor operation of the Non-Operated Berry Properties
 
 
• Collect revenues on behalf of Berry
 
 
• Review operating expense statements; request additional information from, and
address any concerns with, the Third Party operators (if necessary); and pay
applicable operating expenses
 
 
• Process non-operated joint interest billing invoices
1.3
Permits
• Maintain all Permits
 
 
• Take reasonable action necessary to transfer or assign all Berry Permits held
in the name of LINN, contingent upon Berry’s obligations described in Sections
1.3 and paragraph (A) of 3.4)
1.4
Transportation and Marketing
• Manage (or, if applicable, oversee provision by a Third Party approved by
Berry of) midstream services, transportation and marketing services, gas control
services, and other similar services to physically and financially sell the
production from the Operated Berry Properties
1.5
Well Maintenance
• Provide supervision for all workover operations, recompletion operations, and
any type of remedial operation or well service operation with respect to the
Operated Berry Properties
 
 
• Contract with supervisory personnel for onsite supervision as required (but in
no event will LINN be required to add contract onsite supervision above the
level of supervision currently provided)
 
 
• Establish and maintain well files containing information on operations
performed in connection with each such well
1.6
Payment Services
• Pay lease rentals, shut-in royalties, minimum royalties, payments in lieu of
production, royalties, overriding royalties, production payments, net profit
payments, and other similar payments associated with the Operated Berry
Properties; provided, however, that, in the case of payments related to
production from the Operated Berry Properties other than shut-in payments during
the Term, these obligations shall be limited to payment obligations arising from
production from the Operated Berry Properties prior to the end of the Transition
Period
 
 
• Pay operating costs and invoices that are required to be paid under the terms
and provisions of the applicable agreements and which are attributable to the
ownership, operation, use, or maintenance of the Berry Properties
1.7
Lease and Land Administration
• Provide all land, land administration, lease, and title services with respect
to the Berry Properties, in each case in the ordinary course of LINN’s business
and in no case requiring additional services beyond those currently performed by
LINN, including:
 
 
• Administer all leases and agreements relating to the Berry Properties
 
 
• Maintain and update all lease, ownership, contract and property records and
databases relating to the Berry Properties through changes received at the end
of the second calendar month following the Effective Date to the extent
practicable



Exhibit B, Page 1

--------------------------------------------------------------------------------





#
Service
General Description
 
 
• Maintain all land, contract, division of interest, lease files, and other
files relating to the subject lands, lease and land administration functions
 
 
• Maintain and update all royalty and suspense accounts, reports and databases
 
 
• Perform such other reasonable and customary administrative services as LINN
administers or causes to be administered to maintain the leases or agreements
relating to the Berry Properties in the ordinary course of its business
1.8
Regulatory Affairs
• Provide services to comply with all regulatory requirements applicable to the
Berry Properties
 
 
• Prepare all federal, state, regulatory and other monthly production reports
related to production of Hydrocarbons from the Berry Properties prior to the end
of the Transition Period; copies of said reports will be provided to Berry
 
 
• Maintain incident management reporting processes in LINN’s ordinary course of
business and maintain all existing safety practices, which could include all or
any of the following: internal reports, OSHA filings, safety standard operating
procedures (SOPs), emergency response protocols, chemical exposure and hearing
testing, drug and alcohol programs, incident follow-up and other activities to
provide health and safety training; provided, however, that nothing herein will
require LINN to adopt new practices or change its existing practices
1.9
Plugging and Abandonment
• Obtain necessary non-operated working interest owner approval and regulatory
permits to abandon any wells included in the Operated Berry Properties when
required by applicable law to be abandoned during the Transition Period
• Provide supervision for abandonment operations and file all necessary
abandonment reports after the completion of the abandonment operations
1.10
Environmental Compliance
• If LINN discovers instances of non-compliance with environmental, health, or
safety laws, rules, or regulations, notify Berry of such non-compliance
 
 
• [insert any reviews, audits or other queries required to be undertaken during
the Transition Period as referenced in Section 1.10]
1.11
Bookkeeping; Finance and
Treasury;
Accounting
• Assist with internal reporting, management of general ledger functions, asset
and real property accounting, treasury and financial management services,
maintenance of capital expenditure, and other operating budgets for production
from the Berry Properties prior to the conclusion of Transition Period
 
 
• Monthly net lease operating statement reporting, including reasonable volume,
pricing, revenue, and expense supporting detail on the 15th day after each month
end during the Accounting Period
 
 
• Production and regulatory reporting related to the Berry Properties (limited
to reporting related to the Berry Properties or production from the Berry
Properties prior to the conclusion of the Transition Period)
 
 
• Prepare joint interest accounting and billings associated with the Berry
Properties for periods prior to the end of the Transition Period
 
 
• Perform AFE tracking and status reporting relating to the Berry Properties
during the Transition Period
 
 
• Perform gas balancing relating to the Berry Properties for periods and related
to production prior to the end of the Transition Period
 
 
• Perform working interest and royalty owner disbursements for production from
the Berry Properties prior to the end of the Transition Period
 
 
• Provide collection of accounts receivable associated with the Berry Properties
relative only to periods and production prior to the end of the Transition
Period
 
 
• Provide any reports currently prepared in the ordinary course of LINN’s
business related to the Berry Properties that are practicably segregated to the
Berry Properties in generally the same manner and timing as currently prepared
by LINN; provided that in the case of reports related to payments for production
of hydrocarbons, such reports will be limited to production from the Berry
Properties prior to the end of the Transition Period
 
 
• Calculate, file, and remit severances taxes associated with the production
from the Berry Properties prior to the end of the Transition Period
 
 
• Provide production accounting services associated with the Berry Properties
for production from the Berry Properties prior to the end of the Transition
Period
 
 
• Provide revenue accounting services related to the Berry Properties for
production from the Berry Properties prior to the end of the Transition Period



Exhibit B, Page 2

--------------------------------------------------------------------------------





#
Service
General Description
 
 
• Provide audit function support services associated with the Berry Properties
related to periods or production prior to the end of the Transition Period,
limited to responsive audits and excluding any audit initiated by Berry
 
 
• Process joint interest billings associated with the Non-Operated Berry
Properties related to periods prior to the end of the Transition Period
 
 
• Provide payout accounting services associated with the Berry Properties
related to periods prior to the end of the Transition Period
1.12
Real Estate; Facilities
• Manage all real estate and facilities that are part of the Berry Estate in
connection with the operation of the Berry Properties


1.13(A) Part One
Information Technology Systems – Standard Term Support During Transition Period
• Provide IT-related infrastructure (hardware, software, network, security,
etc.), technical expertise, and services necessary to maintain the operations of
the Berry Properties
 
• Provide consultation regarding the migration to Berry’s information systems in
respect to operation of the Berry Properties
1.13(A) Part Two
Information Technology Systems – Standard Term Support During Accounting Period
• Provide IT data from LINN systems in their native or export format
 
• Provide continuing e-mail services for LINN employees performing Services
under this Agreement
 
• Provide extraction of Berry Asset related application data and transmittal of
this data to Berry in their native or export format
1.13(B)
Information Technology Systems - Optional Additional Support
• Create a copy of the database(s) in existing Transferred Hardware environment,
specifically related to P2 and field view (the “New Production Environment”)
 
• Provide limited access to no more than [three] of Berry’s personnel to the New
Production Environment for the limited purposes of (i) configuring the New
Production Environment, (ii) loading Berry Asset related data provided by LINN
under Section 1.13(A) of this Exhibit B to the New Production Environment, and
(iii) creating user security permissions for New Production Environment
1.14
Tax
• Assist with, and maintain proper documentation for, the collection and
remittance of federal, state, and local sales, use, and ad valorem taxes
 
 
• Prepare and distribute 1099 forms for owners for all activity for the time
period LINN is responsible for the related distributions and disbursements
1.15
Corporate Contracts
• Perform, administer, and maintain existing contractual arrangements with
respect to the Berry Assets and the Services performed hereunder
1.16
Records Retention
• Provide necessary assistance in the storage and retrieval of documentation and
backup information to the extent related to the Berry Assets and the Services
performed hereunder
 
 
• Provide, upon request from Berry, any portion of Records not already provided,
including but not limited to financial information from prior periods (to the
extent such information requested exists in LINN’s financial reporting system
and to the extent such information is included within the definition of Records)
 
 
• Provide other types of historical data to Berry as reasonably needed in
connection with Berry’s audit and tax compliance activities, government
reporting, or other Third Party inquiries
1.17
Transition
• Cooperate and assist in transition to Berry of Services provided by LINN under
this Agreement
 
• Provide data and information (e.g., accounting, division of interest, land
data, production data, etc.) utilized by LINN in connection with this Agreement
 
• Provide the information that is available to LINN for Berry to begin revenue
distribution, joint interest billings, and payment of capital and operating
expenses, taxes, shut-in payments, etc., in each case to the extent related to
the Berry Properties
1.18
HR; Employee Benefits; Payroll
• Continue to perform administration and management of human resources, employee
benefits programs, and payroll services and function for LINN’s employees and
independent contractors
 
• Comply with workers compensation laws and carry and maintain other customary
insurance

 
 
 
 


Exhibit B, Page 3

--------------------------------------------------------------------------------






Exhibit C
FORM OF SETTLEMENT STATEMENT
FOR THE PERIOD (MONTHLY DURING TRANSITION PERIOD)
CALCULATION OF CASH TRANSFERRED:
 
Net revenues (as per paragraph (i) of Section 5.4)
$  XXX
less direct operating expenses
   XXX
(as per paragraph (ii) of Section 5.4)
 
plus COPAS recoveries
   XXX
(as per paragraph (iii) of Section 5.4)
 
less capital expenditures
   XXX
(as per paragraph (iv) of Section 5.4)
 
less bonus, lease rentals, shut-in payments, and other charges
   XXX
(as per paragraph (v) of Section 5.4)
 
less Reimbursement Expenses
   XXX
(as per paragraph (A) of Section 5.2)
 
less Management Fee
   XXX
(as per paragraph (B) of Section 5.2)
 
less unpaid amounts due under Section 5.2
   XXX
(as per paragraph (viii) of Section 5.4)
 
less Berry Severance Fee
   XXX
(as per Section 4.3)
 
plus or less Other (itemized)
   XXX
(as per paragraph (xi) of Section 5.4)
 
 
 
CURRENT MONTH SETTLEMENT
$ XXX
 
 

 




Exhibit C, Page 1

--------------------------------------------------------------------------------






Exhibit D
BERRY INSURANCE COVERAGE
[EXHIBIT FOLLOWS]
 


Exhibit D, Page 1

--------------------------------------------------------------------------------






EXHIBIT D
Berry’s Insurance Coverage
1)
Worker’s Compensation covering statutory liability as an employer under
applicable state and federal laws; provided such insurance is only required at
the time Berry directly employees any Person, including but not limited to the
Available Employees.

2)
All-Risk Property Insurance covering all risk of direct physical loss or
physical damage to or of the Berry Assets.

3)
Commercial General Liability in the amount of $1,000,000 per occurrence covering
third party liability arising out of premises and operations.

4)
Commercial Automobile Liability in the amount of $1,000,000 per occurrence
covering third party liabilities arising out of the use of owned and non-owned
automobiles.

5)
Energy, Exploration and Development Insurance covering expenses to control a
well out of control, necessary redrill and restoration following blowout, and
expenses to clean-up resultant pollution.

6)
Excess Liability in the amount of $10,000,000 per occurrence covering excess
third party liabilities over 2), 3), 4) and 5.

 




Exhibit D, Page 2

--------------------------------------------------------------------------------






Exhibit E
MIRRORED LICENSES
[EXHIBIT FOLLOWS]
 
 


Exhibit E, Page 1

--------------------------------------------------------------------------------






Exhibit E Mirrored Licenses
 
Application
 
Vendor
 
Use/Purpose
 
OpenInvoice
Oildex
Accounting - AP Invoice
Oracle - EBS
Oracle
Accounting - Fin Reporting
P2 Enterprise Upstream
P2
Accounting - Production
Oracle -Version 11G
Oracle
Database/Reporting
Oracle Golden Gate
Oracle
Database/Reporting
Hyperion/Essbase
Oracle
BI/Reporting
SQL Server
MicroSoft
Database/Reporting
Autocad
CDW
Design
Aries
Landmark Graphics - Halliburton
Economics
Rodstar & XSPOC
Theta Oilfield Services Inc
Engineering
ManagerPlus
ManagerPlus
Facility Management
Microsoft - Desktop OS - Win 7 and 10
MicroSoft
General Use
Microsoft - Office 2010 -2016
MicroSoft
General Use
OFM
Schlumberger
Prod Surveillance
Petrel
Schlumberger
Geo Modelling
Petra
I.H.S.
Geological Interp & Mapping
Citrix
Citrix
IT - Infrastructure
CommVault
CommVault
IT - Infrastructure
Sanplicity - Berry SAN
Dell
IT - Infrastructure
TOAD
Dell
IT - Infrastructure
VMWare
CDW/VMWare
IT - Infrastructure
QLS
Quorum Business Solutions
Land
eRequester
Paperless Business
PO System
Crystal Ball
Oracle
Predictive Modelling
FieldVision
Stroud Technology
Production
OVS - DiSECT
OVS
Production
OSIPI
OSI Soft
Real time and Predictive Data
Builder/IMEX
CMG
Reservoir Simulation
WellView & SiteView
Peloton Computer Enterprises
Well Drilling/Workover Data

 




Exhibit E, Page 2

--------------------------------------------------------------------------------






Exhibit F
BILL OF SALE
[EXHIBIT FOLLOWS]
 


Exhibit F, Page 1

--------------------------------------------------------------------------------






Exhibit F
ASSIGNMENT AND BILL OF SALE
This ASSIGNMENT AND BILL OF SALE (the “Assignment”) from Linn Operating, Inc., a
Delaware corporation (“LOI”), Linn Midstream, LLC, a Delaware limited liability
company (“LM”), Linn Energy, LLC, a Delaware limited liability company (“Linn
Energy”), LinnCo, LLC, a Delaware limited liability company (“LC”), Linn Energy
Finance Corp., a Delaware corporation (“LEF”), Linn Energy Holdings, LLC, a
Delaware limited liability company (“LEH”), Linn Exploration & Production
Michigan LLC, a Delaware limited liability company (“LE&PM”), Linn Exploration
Midcontinent, LLC, a Delaware limited liability company (“LEM”), Linn Midwest
Energy LLC, a Delaware limited liability company (“LME”), Mid-Continent I, LLC,
a Delaware limited liability company (“MC-I”), Mid-Continent II, LLC, a Delaware
limited liability company (“MC-II”), Mid-Continent Holdings I, LLC, a Delaware
limited liability company (“MCH-I”), Mid-Continent Holdings II, LLC, a Delaware
limited liability company (“MCH-II”) (LOI, LM, Linn Energy, LC, LEF, LEH, LE&PM,
LEM, LME, MC-I, MC-II, MCH-I and MCH-II are referred to in this Agreement
collectively as “Assignor”; provided, however, that with respect to particular
uses of the term in this Agreement, “Assignor” shall mean each, any or all of
LOI, LM, Linn Energy, LC, LEF, LEH, LE&PM, LEM, LME, MC-I, MC-II, MCH-I and
MCH-II as applicable to the context of such use) to Berry Petroleum Company,
LLC, a Delaware limited liability company (“Assignee”), is dated effective this
[1st] day of [March], 2017. Assignor and Assignee are each, individually,
referred to herein as a “Party” and, collectively, as the “Parties”. Other than
any term defined herein, capitalized terms used herein shall have the respective
meanings set forth in that certain Transition Services and Separation Agreement
dated February 28, 2017, by and between Assignor and Assignee (the “TSSA”).
ARTICLE 1
ASSIGNMENT OF PROPERTIES AND ASSETS
Section 1.1 Assignment. Assignor, for and in consideration of the sum of Ten
Dollars ($10) cash and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby grants, bargains, sells,
assigns and conveys unto Assignee, and Assignee hereby accepts from Assignor,
all of Assignor’s right, title and interest in and to the following:
(a) all Berry Equipment that is part of the LINN Estate (including without
limitation all such Berry Equipment described on Exhibit A, the “Berry Operating
Equipment”);
(b) all pipes, casing, tubing, tubulars, fittings, and other spare parts,
supplies, tools, and materials located on, used or held for use on or held as
inventory in connection with the ownership or operation of the Berry Assets that
are part of the LINN Estate (including without limitation all such pipes,
casing, tubing, tubulars, fittings, and other spare parts, supplies, tools, and
materials described on Exhibit B, the “Berry Operating Yard Equipment”);
(c) all of the equipment described on Exhibit C (the “Transferred Hardware”);
and
 
(d) all of the vehicles described on Exhibit D (the “Vehicles”, and together
with the Berry Operating Equipment, the Berry Operating Yard Equipment and the
Transferred Hardware, the “Berry Operating Property”).
TO HAVE AND TO HOLD the Berry Operating Property unto Assignee, its successors
and assigns, forever, subject, however, to the terms and conditions of this
Assignment.
ARTICLE 2
DISCLAIMER
Section 2.1 Disclaimer. The equipment and personal property included in the
Berry Operating Property is assigned “AS IS, WHERE IS” WITH ALL FAULTS, AND ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
CONDITION, QUALITY, SUITABILITY, DESIGN, MARKETABILITY, TITLE, INFRINGEMENT,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS ARE HEREBY DISCLAIMED.
ARTICLE 3
ASSUMPTION OF OBLIGATIONS
Section 3.1 Assumed Obligations. Except as otherwise provided in the TSSA and
except for any Liabilities discharged or otherwise released pursuant to or in
connection with the Berry Consensual Plan or the LINN Consensual Plan, Assignee
assumes and agrees to


Exhibit F, Page 2

--------------------------------------------------------------------------------





fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
or discharged) all of the obligations, expenses and liabilities, known or
unknown, arising from, based upon or associated with the Berry Operating
Property, including obligations, expenses and liabilities relating in any manner
to the use, ownership or operation thereof.
ARTICLE 4
MISCELLANEOUS
Section 4.1 Further Assurances. Assignor and Assignee each agree to take such
further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by the other for carrying out the purposes
of this Assignment.
Section 4.2 TSSA. This Assignment is delivered pursuant to, and hereby made
subject to, the terms and conditions of the TSSA. In the event that any
provision of this Assignment (other than any term defined herein) is construed
to conflict with any provision of the TSSA, the provisions of the TSSA (other
than with respect to terms defined herein) shall be deemed controlling to the
extent of such conflict.
Section 4.3 Successors and Assigns. This Assignment shall inure to the benefit
of, and shall be binding upon, the Parties and their respective successors and
assigns.
Section 4.4 Titles and Captions. All article or section titles or captions in
this Assignment are for convenience only, shall not be deemed part of this
Assignment and in no way define, limit, extend or describe the scope or intent
of any provisions hereof. Except to the extent otherwise stated in this
Assignment, references to “Articles” and “Sections” are to Articles and Sections
of this Assignment, and references to “Exhibits” are to Exhibits attached to
this Assignment, which are made parts hereof for all purposes.
 
Section 4.5 Choice of Law. THE PROVISIONS OF THIS ASSIGNMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS OVER ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT.
Section 4.6 Joint and Several Liability. Each of LOI, LM, Linn Energy, LC, LEF,
LEH, LE&PM, LEM, LME, MC-I, MC-II, MCH-I and MCH-II shall be collectively
responsible for, and shall have joint and several liability under this
Assignment with respect to, the obligations of Assignor under this Assignment.
Section 4.7 Counterparts. This Assignment may be executed simultaneously in two
or more counterparts (including by means of facsimile or email of a portable
document format (pdf) of the signature pages), each of which shall be deemed to
be an original, but all of which taken together shall constitute one and the
same instrument.
[Signature Page Follows]
 


Exhibit F, Page 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the authorized representatives of the Parties hereto have
executed this Assignment as of date set forth above:
 
 
ASSIGNOR:
 
 
 
 
 
LINN OPERATING, INC.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
LINN MIDSTREAM, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
LINN ENERGY, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
LINNCO, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
LINN ENERGY FINANCE CORP.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
LINN EXPLORATION &
 
 
PRODUCTION MICHIGAN LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

[Signature Page to Assignment]


Exhibit F, Page 4

--------------------------------------------------------------------------------







 
LINN EXPLORATION MIDCONTINENT, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
LINN MIDWEST ENERGY LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
MID-CONTINENT I, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
MID-CONTINENT II, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
MID-CONTINENT HOLDINGS I, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
MID-CONTINENT HOLDINGS II, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
 
 
LINN ENERGY HOLDINGS, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 


Exhibit F, Page 5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the authorized representatives of the Parties hereto have
executed this Assignment as of date set forth above:
 
 
ASSIGNEE:
 
 
 
 
BERRY PETROLEUM COMPANY, LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

[Signature Page to Assignment]
 




Exhibit F, Page 6

--------------------------------------------------------------------------------






Exhibit G
SPECIAL WARRANTY DEED
[EXHIBIT FOLLOWS]
 


Exhibit G, Page 1

--------------------------------------------------------------------------------






Exhibit G
Special Warranty Deed
(Surface Estate)
 
State of
§
 
 
 
 
 
§
 
 
 
 
County of
§
 

This Special Warranty Deed (this “Deed”) from Linn Operating, Inc., a Delaware
corporation (“LOI”) and Linn Energy Holdings, LLC, a Delaware limited liability
company (“LEH” and together with LOI referred to in this Deed collectively as
“Grantor”; provided, however, that with respect to particular uses of the term
in this Deed, “Grantor” shall mean each, any or all of LOI and LEH as applicable
to the context of such use) to Berry Petroleum Company, LLC, a Delaware limited
liability company (“Grantee”) whose mailing address is [•], is dated effective
this [1st] day of [March], 2017. Grantor and Grantee are each, individually,
referred to herein as a “Party” and, collectively, as the “Parties”. Other than
any term defined herein, capitalized terms used herein shall have the respective
meanings set forth in that certain Transition Services and Separation Agreement
dated February 28, 2017, by and between Grantor and Grantee (the “TSSA”).
ARTICLE 1
GRANT
Grantor for and in consideration of the sum of Ten Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby grants, sells and coveys to the Grantee all of the real
property described on Exhibit A attached hereto and made a part hereof for all
purposes (the “Property”), SAVE AND EXCEPT. and Grantor hereby reserves and
excepts unto itself, all of Grantor’s right, title and interest, if any, in and
to the oil, gas, and other minerals in, to, under and that may be produced from
the Property. This DEED is MADE AND ACCEPTED SUBJECT TO any oil and gas
lease(s); easements and right(s) of way; mineral interests, conveyance(s) or
reservation(s); validly existing restrictions, reservations, covenants and
conditions; and water interests all as appear of record in Kern County, CA, if
any.
TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns,
forever, subject, however, to the terms and conditions of this Deed.
ARTICLE 2
SPECIAL WARRANTY
(a) Grantor hereby binds itself and its successors and assigns to warrant and
forever defend all and singular title to the Property unto Grantee against
claims arising by, through or under Grantor or its Affiliates, but not
otherwise, subject, however, to the Permitted Encumbrances.
(b) “Permitted Encumbrances” means with respect to the Property: (i) liens for
taxes for which payment is not due or which are being contested in good faith by
appropriate
 
proceedings; (ii) liens of mechanics, materialmen, warehousemen, landlords,
vendors and carriers and any similar liens arising by operation of law which, in
each instance, arise in the ordinary course of business for sums not yet due or
that are being contested in good faith by appropriate proceedings; (iii) all
rights reserved to or vested in any governmental authority to control or
regulate such Property in any manner, and all laws, rules and orders of a
governmental authority; and (iv) any other encumbrances to which Grantee has
agreed to in writing.
ARTICLE 3
DISCLAIMER
EXCEPT AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE 2, THE PROPERTY
IS BEING ASSIGNED “AS IS, WHERE IS” WITH ALL FAULTS, AND ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF CONDITION, QUALITY,
SUITABILITY, DESIGN, MARKETABILITY, TITLE, INFRINGEMENT, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS ARE HEREBY DISCLAIMED.


Exhibit G, Page 2

--------------------------------------------------------------------------------





ARTICLE 4
ASSUMPTION OF OBLIGATIONS
Except as otherwise provided in the TSSA and except for any Liabilities
discharged or otherwise released pursuant to or in connection with the Berry
Consensual Plan or the LINN Consensual Plan, Grantee assumes and agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
or discharged) all of the obligations, expenses and liabilities, known or
unknown, arising from, based upon or associated with the Property, including
obligations, expenses and liabilities relating in any manner to the use,
ownership or operation thereof.
ARTICLE 5
RECONVEYANCE OF THE PROPERTIES
The Parties acknowledge and agree that in connection with the TSSA, the Parties
have entered into that certain Joint Operating Agreement dated as of
February 28, 2017, governing the joint ownership and operation of certain oil
and gas assets more particularly described on Exhibit A thereto (the “JOA”). In
the event Grantor becomes the “Designated Operator” (as such term is defined in
the JOA) pursuant to the JOA, Grantee shall promptly thereafter, on a form
substantially the same as this Deed (including, for the avoidance of doubt, the
special warranty of title set forth in Article 2), transfer, assign and convey
to Grantor all of Grantee’s then-existing right, title and interest in and to
the Properties in exchange for One Dollar ($1.00).
ARTICLE 6
MISCELLANEOUS
Section 6.1 Further Assurances. Grantor and Grantee each agree to take such
further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by the other for carrying out the purposes
of this Deed.
 
Section 6.2 TSSA. This Deed is delivered pursuant to, and hereby made subject
to, the terms and conditions of the TSSA. In the event that any provision of
this Deed (other than any term defined herein) is construed to conflict with any
provision of the TSSA, the provisions of the TSSA (other than with respect to
terms defined herein) shall be deemed controlling to the extent of such
conflict.
Section 6.3 Successors and Assigns. This Deed shall inure to the benefit of, and
shall be binding upon, the Parties and their respective successors and assigns.
Section 6.4 Titles and Captions. All article or section titles or captions in
this Deed are for convenience only, shall not be deemed part of this Deed and in
no way define, limit, extend or describe the scope or intent of any provisions
hereof. Except to the extent otherwise stated in this Deed, references to
“Articles” and “Sections” are to Articles and Sections of this Deed, and
references to “Exhibits” are to Exhibits attached to this Deed, which are made
parts hereof for all purposes.
Section 6.5 Choice of Law. THE PROVISIONS OF THIS DEED SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
THE CONFLICTS OF LAWS PRINCIPLES THEREOF. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS OVER ANY SUIT, ACTION, OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS DEED.
Section 6.6 Joint and Several Liability. Each of LOI and LEH shall be
collectively responsible for, and shall have joint and several liability under
this Deed with respect to, the obligations of Grantor under this Deed.
Section 6.7 Counterparts. This Deed may be executed simultaneously in two or
more counterparts (including by means of facsimile or email of a portable
document format (pdf) of the signature pages), each of which shall be deemed to
be an original, but all of which taken together shall constitute one and the
same instrument.
[Signature Page Follows]
 


Exhibit G, Page 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the authorized representatives of the Parties hereto have
executed this Deed as of date set forth above:
 
 
GRANTOR:
 
 
 
 
LINN OPERATING, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
LINN ENERGY HOLDINGS, LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

[Signature Page to Deed]
 


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the authorized representatives of the Parties hereto have
executed this Deed as of date set forth above:
 
 
GRANTEE:
 
 
 
 
BERRY PETROLEUM COMPANY,
LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

[Signature Page to Deed]
 


5

--------------------------------------------------------------------------------





Exhibit A
[To come]
[Exhibit A]
 


6

--------------------------------------------------------------------------------






Schedule 1
BERRY LEASEHOLD AND MINERAL INTERESTS
Due to size Schedule 1 – Leasehold and Mineral Interests is attached as a USB
drive, which duplicates the Schedule 1 – Leasehold
and Mineral Interests via email on February 21, 2017 to John G. Mauel at
john.mauel@nortonrosefullbright.com by Kristen
Christensen at kchristensen@linnenergy.com.
 


Schedule 1, Page 1

--------------------------------------------------------------------------------






Schedule 2
BERRY WELLS
Due to size Schedule 2 – Berry Wells is attached as a USB drive, which
duplicates the Schedule 2 – Berry Wells via email on
February 23, 2017 to John G. Mauel at john.mauel@nortonrosefullbright.com by
Kristen Christensen at
kchristensen@linnenergy.com.
 


Schedule 2, Page 1

--------------------------------------------------------------------------------






Schedule 3
BERRY FACILITIES
[SCHEDULE FOLLOWS]
 


Schedule 3, Page 1

--------------------------------------------------------------------------------






Schedule 3
Berry Facilities
 
 
Name
 
Address
 
Phone
 
Status
 
Description
 
GPS Digital
 
1
BAKERSFIELD
5201 Truxtun Ave.
Bakersfield
CA
93309
661-616-3900
LEASED
Main Office, 51,928 rsf, lease expires 10/31/2019
35.368395,-119.060231
2
POSO CREEK
4401 Gretlein Rd.
Bakersfield
CA
93308
661-393-1823
OWNED
Field Office
35.554223, -119.057989
3
N MIDWAY (Diatomite)
25072 Hwy 33
Fellows
CA
93224
661-768-4554
OWNED
Field Office, built Oct, 2012, 10,900sf
35.242892,-119.581188
4
21Z/McKITTRICK
2920 Reserve Rd
McKittrick
CA
93251
661-213-7523
OWNED
Field Office / Plant
35.306779,-119.611527
5
PLACERITA
25121 N. Sierra Hwy
Newhall
CA
91321
661-255-6066
OWNED
Field Office
34.388641,-118.490459
6
TAFT
28700 Hovey Hills Rd.
Taft
CA
93268
661-769-8820
OWNED
Field Office
35.100105,-119.443945
7
PARACHUTE
235 Callahan Ave.
Parachute
CO
81635
970-285-5203
OWNED
Field Office, built May 2010, 6,000sf on .926acrs
39.452609,-108.048704
8
PALESTINE
8048 S. US Hwy 79
Palestine
TX
75801
NA
OWNED
Field Office, Unoccupied
31.701094,-95.721813
9
ROOSEVELT
4000 South 4028 West
Roosevelt
UT
84066
435-722-1325
OWNED
Field Office, built 2005/06 7,200sf on 5 acrs, 4,200 sf addition in 2012
40.244245, -110067710

 


Schedule 3, Page 2

--------------------------------------------------------------------------------






Schedule 4
HILL FIELD OFFICES
[SCHEDULE FOLLOWS]
 


Schedule 4, Page 1

--------------------------------------------------------------------------------






Schedule 4
Hill Field Offices
(I) N/2 and SW/4 of Fractional Section 19 T28S R21E MDBM/085-210-21 and
085-210-24. I2I SE/4 and SENE Section 10 T27S
R21E and S/2 Section 11 T27S 8’ J E, lyjng southwesterly of CA Aqueduct,
069-011-47 and 069-011-28
 




Schedule 4, Page 1

--------------------------------------------------------------------------------






Schedule 5
BERRY CONTRACTS
[SCHEDULE FOLLOWS]






Schedule 5, Page 1
1

--------------------------------------------------------------------------------







Schedule 5 Part A (Marketing)
 
Linn K#
Linn Entity
Contract Type
Counterparty
Contract Dated
Assignment Requirements
Partially Assignable?
Region
183GG
Berry
Joint Venture Agreement
Aera Energy LLC and Chalk Cliff Limited
01/08/1992
Written Consent Required
Silent; assumed yes
California
285T
Berry
Operational Balancing Agreement
Kern River Gas Transmission Co.
03/01/2011
(Silent)
Silent; assumed yes
California
286T
Berry
Operational Balancing Agreement
Kern River Gas Transmission Co.
03/01/2013
(Silent)
Silent; assumed yes
California
287T
Berry
Operational Balancing Agreement
Mojave Pipeline Company, L.L.C.
03/01/2011
Written Consent Required
Silent; assumed yes
California
288T
Berry
Operational Balancing Agreement
Mojave Pipeline Company, L.L.C.
05/01/2013
(Silent)
 
California
290T
Berry
Natural Gas Pipeline Interconnect Agreement
Occidental of Elk Hills, Inc.
06/30/2011
Written Consent Required
Silent; assumed yes
California
325O
Berry
Crude Oil Purchase Agreement
Phillips 66 Company
09/01/2016
Written Consent Required
Silent; assumed yes
California
289T
Berry
Master Services Contract
Southern California Gas Company
02/14/1995
Written Consent Required
Silent; assumed yes
California
178GG
Berry
Gas Gathering Agreement
Encana Oil & Gas (USA) Inc.
06/29/2006
Written Consent Required
Yes
Colorado
179GG
Berry
Gas Gathering Agreement
Encana Oil & Gas (USA) Inc.
06/07/2006
Written Consent Required
Yes
Colorado
132S
Berry
NAESB
Wapiti Energy
01/14/2008
Written Consent Required
Yes
Colorado
118GG
Berry
Gas Gathering Agreement
Enable Midstream Partners, LP
07/16/2009
Written Consent Required
Yes
East Texas
119GG
Berry
Gas Gathering Agreement
Spartan Midstream LLC
07/16/2009
Written Consent Required
Yes
East Texas
JHTS-19
Berry
Agrmt for Sale & Purch of Helium Gas Mixture
Praxair, In.c
01/27/2017
Written Consent Required
Silent; assumed yes
Hugoton
97PR
Berry
Gas Processing Agreement
Chipeta Processing LLC
09/21/2011
Written Notice/Proof
Silent; assumed yes
Utah
12NGL
Berry
Condensate Purchase Agreement
Custom Energy Const., Inc.
01/12/2010
Silent
Silent; assumed yes
Utah
ME-1509G
Berry
Non-Op Gas Marketing Agreement
EOG Resources, Inc.
12/05/2005
(Silent)
Silent; assumed yes
Utah
11NGL
Berry
Evergreen Term Purchase Agreement
Kinder Morgan Altamont LLC
01/01/2014
Written Consent Required
Yes
Utah
122GG
Berry
Gas Gathering Agreement
Lake Canyon Transportation and Gathering, LLC
04/12/2006
Restricted Assignment - See Section 13
Yes
Utah
1510G
Berry
Interruptible Gas Purchase Agreement
Newfield Production Company
12/20/2012
Written Consent Required
Silent; assumed yes
Utah
98PR
Berry
Gas Processing Agreement
Newfield Production Company
11/01/2005
(Silent)
Silent; assumed yes
Utah
128GG
Berry
Gas Gathering Agreement
Petroglyph Operating Company, Inc.
03/01/2010
Written Consent Required
Silent; assumed yes
Utah
1508G
Berry
Interruptible Gas Purchase Agreement
Petroglyph Operating Company, Inc.
03/01/2010
Written Notice
Silent; assumed yes
Utah
261T
Berry
Operational Balancing Agreement
Questar Pipeline Company
10/01/2003
Written Consent Required
Silent; assumed yes
Utah
262T
Berry
Firm Transportation Service Agreement
Questar Pipeline Company
11/01/2007
Written Consent Required
Silent; assumed yes
Utah
263T
Berry
Firm Transportation Service Agreement
Questar Pipeline Company
08/01/2012
Written Consent Required
Silent; assumed yes
Utah
264T
Berry
Firm Transportation Service Agreement
Questar Pipeline Company
02/07/2013
Written Consent Required
Silent; assumed yes
Utah



Schedule 5, Page 2
2

--------------------------------------------------------------------------------





265T
Berry
Firm Transportation Service Agreement
Questar Pipeline Company
07/24/2012
Written Consent Required
Silent; assumed yes
Utah
266T
Berry
Facilities Agreement
Questar Pipeline Company
01/17/2006
(Silent)
Silent; assumed yes
Utah
119S
Berry
NAESB
Rig II, LLC
07/01/2010
Written Consent Required
Yes
Utah
123GG
Berry
Gas Gathering Agreement
Rig II, LLC
07/01/2010
Written Consent Required
Yes
Utah
124GG
Berry
Gas Gathering Agreement
Rig II, LLC
07/01/2010
Written Notice
Silent; assumed yes
Utah
96PR
Berry
Gas Processing Agreement
Rig II, LLC
07/01/2010
Written Consent Required
Yes
Utah
121GG
Berry
Joint Venture Agreement
UTE Indian Tribe of the Uintah and Ouray Reservation
04/01/1992
Written Consent Required
Silent; assumed yes
Utah
125GG
Berry
License Agreement
UTE Indian Tribe of the Uintah and Ouray Reservation
08/28/2003
Silent
Silent; assumed yes
Utah
127GG
Berry
Gas Gathering Agreement
UTE Tribe and UTE/FNR LLC
12/01/2003
Written Notice/Proof
Silent; assumed yes
Utah
126GG
Berry
Gas Gathering Agreement
UTE/FNR LLC
12/01/2003
Written Consent Required
Yes
Utah
129GG
Berry (UTE/FNR)
Gas Gathering Agreement
Petroglyph Operating Company, Inc.
06/01/2004
Written Consent Required
Silent; assumed yes
Utah
337O
LOI
Crude Oil Purchase Agreement
Kern Oil & Refining Company
11/01/2015
Written Consent Required
Silent; assumed yes
California
327O
LOI
Crude Oil Purchase Agreement
Tesoro Refining & Marketing Company LLC
10/01/2016
Written Consent Required
Silent; assumed yes
California
274O
LOI
Crude Oil Purchase Agreement
Plains Marketing, L.P.
01/01/2017
Written Consent Required
Silent; assumed yes
Colorado
1596G
LOI
Gas Gathering and Processing Agreement
Enbridge G & P (East Texas) L.P.
09/01/2015
Written Consent Required
Silent; assumed yes
East Texas
185GG
LOI
Gas Gathering Agreement
Enbridge G & P (East Texas) L.P.
09/01/2015
Written Consent Required
Silent; assumed yes
East Texas
310O
LOI
Crude Oil Purchase Agreement
Genesis Crude Oil, L.P.
10/01/2016
Written Consent Required
Silent; assumed yes
East Texas
299O
LOI
Crude Oil Purchase Agreement
Sunoco Partners Marketing & Terminals, L.P.
04/01/2016
Written Consent Required
Silent; assumed yes
East Texas







Schedule 5, Page 3
3

--------------------------------------------------------------------------------







Schedule 5 Part B (Marketing)


Linn K#
Linn Entity
Contract Type
Counterparty
Contract Dated
Assignment Requirements
Partially Assignable?
Land Burdened?
Region
182GG
LOI as agent for Berry
Joint Venture Agreement
Aera Energy LLC and Chalk Cliff Limited
12/02/1991
Written Consent Required
Silent; assumed yes
 
California
301O
LOI as agent for Berry
Crude Oil Purchase Agreement
HollyFrontier Refining & Marketing LLC
08/01/2014
Written Consent Required
Silent; assumed yes
 
Utah
92S
LOI as agent, but Berry not listed
NAESB
Cima Energy Ltd.
04/19/2013
Written Consent Required
Yes
 
Calif/Colo/Utah
82S
LOI as agent, but Berry not listed
NAESB
Twin Eagle Resource Management LLC
06/15/2012
Written Consent Required
Silent; assumed yes
No
Calif/ETX/Hug







Schedule 5, Page 4
4

--------------------------------------------------------------------------------







Schedule 5 Part C (Marketing)




Linn K#
Linn Entity
Contract Type
Counterparty
Contract Dated
Assignment Requirements
Partially Assignable?
Land Burdened?
Region
140S
Berry/LEH
NAESB-Purchase (3rd Party)
American Warrior Inc.
01/01/2005
Written Consent Required
Yes
No
Hugoton
176GG
Berry/LEH
Interconnect Agreement (3rd Party)
Breitburn Operating, LP
09/15/2005
Written Consent Required
Silent; assumed yes
No
Hugoton
148S
Berry/LEH
NAESB-Purchase (3rd Party)
Breitburn Operating, LP
09/01/2004
Written Consent Required
Yes
No
Hugoton
172S
Berry/LEH
NAESB-Purchase (3rd Party)
Cherokee Warrior, Inc.
04/01/2003
Written Consent Required
Yes
No
Hugoton
142S
Berry/LEH
NAESB-Purchase (3rd Party)
Chesapeake Energy Marketing, Inc.
04/01/2003
Written Consent Required
Yes
No
Hugoton
121PR
Berry/LEH
Gas Processing Agreement
DCP Midstream LP
08/01/2008
Written Consent Required
Yes
 
Hugoton
172GG
Berry/LEH
Gas Gathering and Compression Agreement
DCP Midstream LP
08/01/2008
Written Consent Required
Yes
 
Hugoton
171S
Berry/LEH
NAESB-Purchase (3rd Party)
Edison Operating, Inc.
04/01/2003
Written Consent Required
Yes
No
Hugoton
167S
Berry/LEH
NAESB-Purchase (3rd Party)
Enterra Resources, LLC
04/01/2003
Written Consent Required
Yes
No
Hugoton
181GG
Berry/LEH
Gas Gathering Agreement
ETC Field Services LLC
10/01/1993
Written Consent Required
Silent; assumed yes
No
Hugoton
141S
Berry/LEH
NAESB-Purchase (3rd Party)
Linn Energy Holdings, LLC
05/01/2004
Written Consent Required
Yes
No
Hugoton
JHPu-1700652
Berry/LEH
Gas Purchase Agreement
Linn Energy Holdings, LLC
05/01/2010
Written Notification/Proof
Silent; assumed yes
 
Hugoton
JHPu-198509
Berry/LEH
Gas Processing Agreement
Linn Energy Holdings, LLC
11/01/2004
Written Consent Required
Silent; assumed yes
 
Hugoton
187GG
Berry/LEH
Conmpressor Facility Agreement
Merit Management Partners V, L.P.
08/01/1960
Written Notification/Proof
Silent; assumed yes
No
Hugoton
100GG
Berry/LEH
Gas Gathering Agreement
Oneok Field Services Company, L.L.C.
11/01/2007
Written Notice
Silent; assumed yes
 
Hugoton
173GG
Berry/LEH
Gas Compression Agreement
Oneok Field Services Company, L.L.C.
12/01/2007
Written Notification/Proof
Silent; assumed yes
No
Hugoton
174GG
Berry/LEH
Gas Gathering Agreement
Oneok Field Services Company, L.L.C.
12/01/2007
Written Notification
Silent; assumed yes
 
Hugoton
1570G
Berry/LEH
Gas Purchase/Gathering Agreement
Oneok Field Services Company, LLC
04/20/1984
Written Notification
Silent; assumed yes
 
Hugoton
1581G
Berry/LEH
Gas Purchase/Gathering Agreement
Oneok Field Services Company, LLC
08/01/2016
Written Notification
Silent; assumed yes
 
Hugoton
177GG
Berry/LEH
Gas Gathering Agreement (3rd Party)
Sabre Operating, Inc.
05/01/1998
Written Notification
Silent; assumed yes
No
Hugoton
139S
Berry/LEH
NAESB-Purchase (3rd Party)
Spess Oil Company, Inc.
04/01/2003
Written Consent Required
Yes
No
Hugoton
170GG
Berry/LEH
Gas Gathering Agreement
WGP-KHC, LLC.
11/01/2004
Written Consent Required
Silent; assumed yes
 
Hugoton
118PR
LEH/Berry
Processing Agreement
Seneca Resources Corporation
06/01/1993
Written Consent Required
Silent; assumed yes
 
California
401091
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton



Schedule 5, Page 5
5

--------------------------------------------------------------------------------





401092
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401093
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401094
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401096
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401097
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401098
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401099
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401100
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401129
LOI
Irrigation Gas Sales Agreement
Alan J. Clemens
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401088
LOI
Irrigation Gas Sales Agreement
Beer Farms
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401089
LOI
Irrigation Gas Sales Agreement
Beer Farms
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401105
LOI
Irrigation Gas Sales Agreement
Bill Goodloe
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401036
LOI
Irrigation Gas Sales Agreement
Bill Koehn
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401103
LOI
Irrigation Gas Sales Agreement
Bobby T. Gloden
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401104
LOI
Irrigation Gas Sales Agreement
Bobby T. Gloden
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401090
LOI
Irrigation Gas Sales Agreement
Chapco Investments, Inc.
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401101
LOI
Irrigation Gas Sales Agreement
Charles W. Colson
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401085
LOI
Irrigation Gas Sales Agreement
Cynthia Barnes
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401087
LOI
Irrigation Gas Sales Agreement
Cynthia Barnes
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401011
LOI
Irrigation Gas Sales Agreement
Dell Cullison Farms Inc
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401119
LOI
Irrigation Gas Sales Agreement
Donnie Knier, Jr.
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
JHGG-6
LOI
Gas Gathering Agreement
ETC Field Services LLC
09/01/2004
Written Notification
Yes
 
Hugoton
401072
LOI
Irrigation Gas Sales Agreement
Eugene Spencer
01/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401115
LOI
Irrigation Gas Sales Agreement
Gary L. Ivie
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401073
LOI
Irrigation Gas Sales Agreement
Gene Spencer
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401141
LOI
Irrigation Gas Sales Agreement
Grant Webber
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton



Schedule 5, Page 6
6

--------------------------------------------------------------------------------





401086
LOI
Irrigation Gas Sales Agreement
Greg and Corey Barnes
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
500111
LOI
Irrigation Gas Sales Agreement
Greg Barnes
10/01/2015
Written Notice
Silent; assumed yes
 
Hugoton
401084
LOI
Irrigation Gas Sales Agreement
Gregg Barnes
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401019
LOI
Irrigation Gas Sales Agreement
Hartland Farms
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401026
LOI
Irrigation Gas Sales Agreement
J&L Smith Farms, Inc.
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401102
LOI
Irrigation Gas Sales Agreement
J.W. Fitzgerald
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401055
LOI
Irrigation Gas Sales Agreement
James Moyer Farms
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401053
LOI
Irrigation Gas Sales Agreement
Jamie Moyer
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401123
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401124
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401125
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401126
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401127
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401128
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401132
LOI
Irrigation Gas Sales Agreement
Jim Sample
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401013
LOI
Irrigation Gas Sales Agreement
John Dewerff
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401111
LOI
Irrigation Gas Sales Agreement
Kenneth Hiller
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401120
LOI
Irrigation Gas Sales Agreement
Kyle Neville Farms
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401121
LOI
Irrigation Gas Sales Agreement
Kyle Neville Farms
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
JHTS-16
LOI
Crude Helium Purchase and Sale Agreement
Linde Gas North America LLC
01/01/2015
Written Consent Required; 90 days notice; additional obligations of assignment.
Yes, with obligations
 
Hugoton
401143
LOI
Irrigation Gas Sales Agreement
Mark Witt
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401145
LOI
Irrigation Gas Sales Agreement
Mark Witt
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401146
LOI
Irrigation Gas Sales Agreement
Mark Witt
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401147
LOI
Irrigation Gas Sales Agreement
Mark Witt
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401148
LOI
Irrigation Gas Sales Agreement
Mark Witt
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401149
LOI
Irrigation Gas Sales Agreement
Mark Witt
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton



Schedule 5, Page 7
7

--------------------------------------------------------------------------------





401151
LOI
Irrigation Gas Sales Agreement
Mark Witt
02/04/2015
Written Notice
Silent; assumed yes
 
Hugoton
401048
LOI
Irrigation Gas Sales Agreement
Ms Carolyn Meyer
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401040
LOI
Irrigation Gas Sales Agreement
Munson Farms
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401058
LOI
Irrigation Gas Sales Agreement
Munson Farms
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401060
LOI
Irrigation Gas Sales Agreement
Munson Farms
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401112
LOI
Irrigation Gas Sales Agreement
Neal Hofferber
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
JHGG-8
LOI
IT Throughput Service Agreement
Northern Natural Gas Company
06/01/2013
Written Consent Required
Silent; assumed yes
 
Hugoton
401062
LOI
Irrigation Gas Sales Agreement
Norton Farms, Inc.
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401063
LOI
Irrigation Gas Sales Agreement
Norton Farms, Inc.
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401064
LOI
Irrigation Gas Sales Agreement
Norton Farms, Inc.
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
JHTS-18
LOI
Natural Gas Liquids Purchase Agreement
Oneok Hydrocarbon, L.P.
02/01/2016
Written Consent Required
Silent; assumed yes
 
Hugoton
401150
LOI
Irrigation Gas Sales Agreement
Redd Farms Partnership
02/04/2015
Written Notice
Silent; assumed yes
 
Hugoton
401136
LOI
Irrigation Gas Sales Agreement
Retta E. Thrall
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401135
LOI
Irrigation Gas Sales Agreement
Stegman Farms Partnership
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401131
LOI
Irrigation Gas Sales Agreement
Stephens Land & Cattle Company LLC
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
144S
LOI
NAESB-Sales
SWKI-Seward-HSW, Inc.
03/01/2013
Written Consent Required
Silent; assumed yes
No
Hugoton
143S
LOI
NAESB-Sales
SWKI-Seward-West Central, Inc.
03/01/2013
Written Consent Required
Silent; assumed yes
No
Hugoton
145S
LOI
NAESB-Sales
SWKI-Stevens-N.E., Inc.
03/01/2013
Written Consent Required
Silent; assumed yes
No
Hugoton
146S
LOI
NAESB-Sales
SWKI-Stevens-North, Inc.
03/01/2013
Written Consent Required
Silent; assumed yes
No
Hugoton
147S
LOI
NAESB-Sales
SWKI-Stevens-South East, Inc.
03/01/2013
Written Consent Required
Silent; assumed yes
No
Hugoton
401061
LOI
Irrigation Gas Sales Agreement
Thomas L. Lahey
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401050
LOI
Irrigation Gas Sales Agreement
Todd & Dena Miller
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401117
LOI
Irrigation Gas Sales Agreement
Todd Mason
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401118
LOI
Irrigation Gas Sales Agreement
Todd Mason
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401083
LOI
Irrigation Gas Sales Agreement
Tom Arnold
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton
401116
LOI
Irrigation Gas Sales Agreement
Worth Jeffus Family Trust #1
12/01/2014
Written Notice
Silent; assumed yes
 
Hugoton



Schedule 5, Page 8
8

--------------------------------------------------------------------------------





300T
LOI
FT Throughput Service Agreement
WTG Hugoton, LP
08/01/2007
Written Consent Required
Silent; assumed yes
 
Hugoton
301T
LOI
FT Throughput Service Agreement
WTG Hugoton, LP
08/01/2007
Written Consent Required
Silent; assumed yes
 
Hugoton
302T
LOI
IT Throughput Service Agreement
WTG Hugoton, LP
05/15/2011
Written Consent Required
Silent; assumed yes
 
Hugoton
66S
LOI
NAESB
BP Energy Company
10/01/2009
Written Consent Required
Silent; assumed yes
 
Utah
278O
LOI
Crude Oil Purchase Agreement
Chevron Products Company
03/01/2016
Written Consent Required
Silent; assumed yes
 
Utah
71S
LOI
NAESB
EDF Trading North America, LLC
03/02/2011
Written Consent Required
Silent; assumed yes
 
Utah
316O
LOI
Crude Oil Purchase Agreement
Tesoro Refining & Marketing Company LLC
01/01/2016
Written Consent Required
Silent; assumed yes
 
Utah





Schedule 5, Page 9
9

--------------------------------------------------------------------------------







Schedule 5 Part A (Non-Marketing)




Contract Type
Contract #
Legacy Contract #
Contract Name
Party A
Party B
Effective Date
Division
Business Unit
State
County
Book
Page
Registry
Rec St
Rec County
PURCHASE AND SALE AGREEMENT
C038663000
TXXC000000
MERITAGE ACQUISITION
BERRY PETROLEUM COMPANY
 
03/05/2010
DIV01 - HOUSTON
BU033 - PERMIAN BASIN TX
TX
MARTIN
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038664000
TXXC000001
BELFAIR ACQUISITION
BERRY PETROLEUM COMPANY
 
04/06/2010
DIV01 - HOUSTON
BU033 - PERMIAN BASIN TX
TX
MIDLAND
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038501000
COJOA10000
JOINT OPERATING AGREEMENT - N2 SECS 1 & 2, T6S, R9
BERRY PETROLEUM COMPANY
WILLIAMS PRODUCTION RMT COMPANY ETAL
01/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
872995
CO
GARFIELD
JOINT OPERATING AGREEMENT
C038502000
COJOA10001
JOINT OPERATING AGREEMENT - NORTH PARACHUTE RANCH
BERRY PETROLEUM COMPANY
ENCANA OIL & GAS USA INC
06/07/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
GRAZING AGREEMENT
C038505000
COMCL11381
GRAZING LEASE
BERRY PETROLEUM COMPANY
LATHAM CATTLE COMPANY
06/01/2007
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
FACILITY LEASE
C038506000
COMCL11444
PETROLEUM DEVELOPMENT CORPORATION
BERRY PETROLEUM COMPANY
BERRY PETROLEUM COMPANY
05/26/2010
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
SEISMIC AGREEMENT
C038507000
COMCL11451
CONOCOPHILLIPS COMPANY
BERRY PETROLEUM COMPANY
 
07/15/2010
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038517000
COPA10039
POOLING AND SEGREGATION AGREEMENT - N2 OF SEC 12 T
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038518000
COPA10040
SEGREGATION AGREEMENT - LOTS 1-4 SEC 33 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
08/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 



Schedule 5, Page 10
10

--------------------------------------------------------------------------------





UNIT DESIGNATION
C038519000
COPA10041
SEGREGATION AGREEMENT - LOTS 1-8 SEC 6 T6S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038520000
COPA10042
SEGREGATION AGREEMENT - S2 OF SEC 33 T5S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
08/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038521000
COPA10043
SEGREGATION AGREEMENT - S2 OF SEC 29 T5S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
11/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038522000
COPA10044
SEGREGATION AGREEMENT - N2 OF SEC 20 T5S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
08/01/2007
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038523000
COPA10045
SEGREGATION AGREEMENT - S2 OF SEC 19 T5S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
12/01/2007
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038524000
COPA10046
SEGREGATION AGREEMENT - S2 OF SEC 32 T5S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
10/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 



Schedule 5, Page 11
11

--------------------------------------------------------------------------------





UNIT DESIGNATION
C038525000
COPA10047
SEGREGATION AGREEMENT - N2 OF SEC 32, T5S, R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
09/01/2009
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038526000
COPA10048
SEGREGATION AGREEMENT - S2 OF SEC 30 T5S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
07/01/2007
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038527000
COPA10049
SEGREGATION AGREEMENT - N2 OF SEC 30 T5S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
06/01/2007
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038528000
COPA10050
SEGREGATION AGREEMENT - N2 OF SEC 29 T5S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
10/01/2009
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038529000
COPA10051
SEGREGATION AGREEMENT - S2 OF SEC 2 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038530000
COPA10052
SEGREGATION AGREEMENT - N2 OF SEC 2 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
12/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 



Schedule 5, Page 12
12

--------------------------------------------------------------------------------





UNIT DESIGNATION
C038531000
COPA10053
SEGREGATION AGREEMENT - S2 OF SEC 28 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038532000
COPA10054
SEGREGATION AGREEMENT - N2 OF SEC 28 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038533000
COPA10055
SEGREGATION AGREEMENT - S2 OF SEC 20 T5S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038534000
COPA10056
SEGREGATION AGREEMENT - S2 OF SEC 22 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038535000
COPA10057
SEGREGATION AGREEMENT - N2 OF SEC 21 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038536000
COPA10058
SEGREGATION AGREEMENT - S2 OF SEC 21, T6S, R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 



Schedule 5, Page 13
13

--------------------------------------------------------------------------------





UNIT DESIGNATION
C038537000
COPA10059
SEGREGATION AGREEMENT - LOTS 9-16 OF SEC 6 T6S R96
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
04/01/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038538000
COPA10060
SEGREGATION AGREEMENT - N2 OF SEC 11 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
12/01/2007
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038539000
COPA10061
SEGREGATION AGREEMENT - S2 OF SEC 1 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
06/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038540000
COPA10062
SEGREGATION AGREEMENT - LOTS 17, 18, SW, W2SE OF S
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
04/01/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038541000
COPA10063
SEGREGATION AGREEMENT - N2 OF SEC 1 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038542000
COPA10064
SEGREGATION AGREEMENT - S2 OF SEC 11 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
07/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 



Schedule 5, Page 14
14

--------------------------------------------------------------------------------





UNIT DESIGNATION
C038543000
COPA10065
SEGREGATION AGREEMENT - S2 OF SEC 18 T6S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
04/01/2008
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038544000
COPA10066
SEGREGATION AGREEMENT - N2 OF SEC 22 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038545000
COPA10067
SEGREGATION AGREEMENT - S2 OF SEC 14 T6S R97W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038546000
COPA10068
SEGREGATION AGREEMENT - N2 OF SEC 18 T6S R96W
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
12/01/2007
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038547000
COPA10069
SEGREGATION AGREEMENT - LOTS 1, 2, NE OF SEC 31 T5
BERRY PETROLEUM COMPANY
DELTA PETROLEUM COMPANY / PGR PARTNERS, LLC / MARATHON OIL COMPANY / ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
WATER AGREEMENT
C038565000
COXC01301
WATER DISTRIBUTION AND INFRASTRUCTURE AGREEMENT
BERRY PETROLEUM, MARATHON OIL
MARATHON OIL COMPANY
08/01/2012
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
LETTER AGREEMENT
C044295000
 
LTA BERRY / MARATHON ET AL
BERRY PETROLEUM COMPANY
MARATHON OIL COMPANY ET AL
01/06/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038711000
UTJOA0014
SCOFIELD FERRON PROSPECT
BERRY PETROLEUM COMPANY
PETRO-CANADA RESOURCES (USA) INC.
12/06/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
CARBON
 
 
 
 
 



Schedule 5, Page 15
15

--------------------------------------------------------------------------------





JOINT OPERATING AGREEMENT
C038712000
UTJOA0015
ANDERSON EMERY PROSPECT
BERRY PETROLEUM COMPANY
PETRO-CANADA RESOURCES (USA) INC.
12/06/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
CARBON
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038700000
UTJOA0002
LC TRIBAL 11-17-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
05/03/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M363
74
434183
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038702000
UTJOA0004
LC TRIBAL 4-27D-56, LC TRIBAL 6-27D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
04/21/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M363
88
434185
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038703000
UTJOA0005
LC FEE 6-12-57
BERRY PETROLEUM COMPANY
UTE TRIBE, ET AL
09/01/2008
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038704000
UTJOA0006
WILCOX FEE 1-20-56
BERRY PETROLEUM COMPANY
UTE TRIBE, ET AL
10/01/2008
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038724000
UTJOA0027
LC TRIBAL 13H-3-56, LC TRIBAL 11-3D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
08/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M378
794
444756
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038726000
UTJOA0029
LC TRIBAL 3-5-56, LC TRIBAL 2-5D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
08/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M372
664
439289
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038727000
UTJOA0030
Sec. 10 5S, 4W - ROBERT K SANDERS
BERRY PETROLEUM COMPANY
ROBERT K. SANDERS
02/21/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M380
370
445752
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038728000
UTJOA0031
JOA - SEC. 10, T5S, R4W - ROBERT JEFFERY PARKER
BERRY PETROLEUM COMPANY
ROBERT JEFFREY PARKER
02/21/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M380
389
443755
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038729000
UTJOA0032
JOA - SEC. 10 T5S, R4W - THE ESTATE OF GARN L
BERRY PETROLEUM COMPANY
THE ESTATE OF GARN LAMAR GILBERT
02/21/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M380
382
445754
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038730000
UTJOA0033
JOA - SEC. 10, T5S, R4W - JODI LYNN PARKER BROOKBY
BERRY PETROLEUM COMPANY
JODI LYNN PARKER BROOKSBY
02/21/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M380
376
445753
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038731000
UTJOA0034
JOA - SEC. 10 T5S, R4W - JUDI ANN NEISON AKA JUDI
BERRY PETROLEUM COMPANY
JUDY PARKER NEILSON
02/21/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038732000
UTJOA0035
JOA SEC. 10, T5S, R4W - JAMES CRAIG SANDERS
BERRY PETROLEUM COMPANY
JAMES CRAIG SANDERS
02/21/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038733000
UTJOA0036
LC TRIBAL 5-21D-56, LC TRIBAL 3-21D-56, LC TRIBAL
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
11/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M375
41
441393
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038734000
UTJOA0037
LC TRIBAL 5-23D-56, LC FEE 15-23D-56, LC FEE 13-23
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
11/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M375
57
441395
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038735000
UTJOA0038
LC FEE 8-29-45, LC FEE 13-29-45, LC TRIBAL 4-29-45
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
12/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M375
49
441394
UT
DUCHESNE



Schedule 5, Page 16
16

--------------------------------------------------------------------------------





JOINT OPERATING AGREEMENT
C038736000
UTJOA0039
LC TRIBAL 5-14D-56, NIELSEN MARSING 13-14-56, TAYL
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
09/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M376
117
442359
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038738000
UTJOA0041
LC FEE 8-28D-56, LC TRIBAL 2-28D-56, LC FEE 10-28D
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
12/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M376
551
442790
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038739000
UTJOA0042
LCT 2-9D-56, LC TRIBAL 9-9D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
02/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M376
612
442875
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038740000
UTJOA0043
LC TRIBAL 14-2-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
02/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M376
604
442874
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038741000
UTJOA0044
LC TRIBAL 15-26-56, LC TRIBAL 1-26-56, LC TRIBAL 7
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
02/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M379
541
445225
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038742000
UTJOA0045
LC TRIBAL 1-9-56
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
09/03/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M376
620
442876
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038744000
UTJOA0047
LC FEE 1-22D-56, LC TRIBAL 6-22D-56, LC TRIBAL 12-
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
04/13/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M377
431
443296
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038745000
UTJOA0048
TAYLOR HERRICK 10-22-56, TAYLOR FEE 13-22-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
11/19/2005
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M377
414
443294
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038746000
UTJOA0049
LC TRIBAL 8-4-56
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
08/02/2008
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M377
408
443293
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038747000
UTJOA0050
LC TRIBAL 5H-4-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
03/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M378
359
444323
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038748000
UTJOA0051
LC TRIBAL 12H-6-56, LC FEE 8-6D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
11/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M379
549
445226
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038749000
UTJOA0052
WILCOX FEE 15-16-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
07/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M378
820
444759
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038750000
UTJOA0053
14-11-56 DLB
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
04/01/2008
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M378
788
444755
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038751000
UTJOA0054
LC TRIBAL 13-16D-56, LC TRIBAL 8-16D-56, LC FEE 16
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
04/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M378
813
444758
UT
DUCHESNE



Schedule 5, Page 17
17

--------------------------------------------------------------------------------





JOINT OPERATING AGREEMENT
C038752000
UTJOA0055
LC TRIBAL 3-15D-56, LC TRIBAL 14-15D-56, WILCOX EL
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
03/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M378
802
444757
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038753000
UTJOA0057
LC TRIBAL 7-3-56
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
08/20/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M379
526
445223
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038754000
UTJOA0058
NIELSEN FEE 13-11-56
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
08/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M379
533
445224
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038755000
UTJOA0059
LC TRIBAL 8-28-46
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
05/05/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M381
593
446256
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038757000
UTJOA0061
LC TRIBAL 8-30D-56, LC TRIBAL 16-30D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
05/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M382
107
446564
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038758000
UTJOA0062
LC TRIBAL 9-8D-56, LC TRIBAL 15-8D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
04/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M382
115
446565
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038759000
UTJOA0063
LC FEE 10-31D-45, LC FEE 1-31D-45
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
02/15/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M382
123
446566
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038763000
UTJOA0067
LC TRIBAL 11-29D-56, LC TRIBAL 1-29-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
06/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M384
632
448816
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038764000
UTJOA0068
LC FEE 1-22-57 - OUTSIDE PARTIES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
05/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M386
30
449814
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038765000
UTJOA0069
LC FEE 9-12D-57 - OUTSIDE PARTIES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
05/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M387
57
450432
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038766000
UTJOA0070
LC TRIBAL 6-28-45, LC TRIBAL 2-28D-45, LC TRIBAL 9
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
08/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M386
648
450225
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038767000
UTJOA0071
LC TRIBAL 3-34-45
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
07/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M386
654
450226
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038768000
UTJOA0072
LC FEE 2-20D-56, LC FEE 5-20D-56, LC TRIBAL 11-20D
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
07/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M387
296
450671
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038769000
UTJOA0073
LC FEE 9-19-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
06/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M387
275
450669
UT
DUCHESNE



Schedule 5, Page 18
18

--------------------------------------------------------------------------------





JOINT OPERATING AGREEMENT
C038770000
UTJOA0074
LC FEE 2-20D-56 (OUTSIDE PARTIES)
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
07/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M387
283
450670
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038772000
UTJOA0076
LC FEE 2-20D-56 (FINLEY RESOURCES)
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
07/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M389
5
452158
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038773000
UTJOA0077
LC FEE 9-12D-57
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
05/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M389
85
452323
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038774000
UTJOA0078
LC FEE 1-22-57
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
05/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M389
95
452324
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038775000
UTJOA0079
LC TRIBAL 12-32-45, LC TRIBAL 3-32D-45
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
10/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M389
273
452512
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038776000
UTJOA0080
LC TRIBAL 4-33D-45
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
11/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M389
267
452511
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038777000
UTJOA0081
LC TRIBAL 7-27-45
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
08/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M389
254
452509
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038778000
UTJOA0082
LC TRIBAL 11-24-45
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC
09/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M389
248
452508
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038779000
UTJOA0083
WILCOX FEE 1-20-56
BERRY PETROLEUM COMPANY
UTE ENERGY UPSTREAM HOLDINGS, LLC, ET AL
10/01/2008
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M389
260
452510
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038780000
UTJOA0084
LC TRIBAL 9-7D-56, LC TRIBAL 1-7D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
10/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M389
400
452728
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038781000
UTJOA0085
LC FEE 5-20D-56 (OUTSIDE PARTIES)
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
10/15/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M395
208
455387
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038782000
UTJOA0086
LC FEE 1-1-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
12/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M395
653
455887
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038783000
UTJOA0087
LC TRIBAL 1-23D-45
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
12/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M395
661
455888
UT
DUCHESNE



Schedule 5, Page 19
19

--------------------------------------------------------------------------------





JOINT OPERATING AGREEMENT
C038784000
UTJOA0088
LC TRIBAL 11-10D-56, LC TRIBAL 9-10D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
12/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M395
698
455958
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038785000
UTJOA0089
LC FEE 2-20D-56 (T C CRAIGHEAD & COMPANY)
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
07/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M398
805
457668
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038786000
UTJOA0090
7-30-46 DLB
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
04/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M400
169
458584
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038787000
UTJOA0091
WILCOX ELIASON 7-15-56 (OUTSIDE PARTIES)
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
03/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M399
805
458380
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038788000
UTJOA0092
LC TRIBAL 15-34-56, LC TRIBAL 1-34D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION, ET AL
02/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M401
188
459608
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038790000
UTJOA0094
LC FEE 16-36-56
BERRY PETROLEUM COMPANY
CRESCENT POINT ENERGY U.S. CORP.
06/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M406
490
463987
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038791000
UTJOA0095
LC TRIBAL 9-32D-56
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
10/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M411
108
467288
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038792000
UTJOA0096
LC TRIBAL 3-33-56
BERRY PETROLEUM COMPANY
CRESCENT POINT ENERGY U.S. CORP.
10/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M411
432
467580
UT
DUCHESNE
COMMUNITIZATION AGREEMENT
C038812000
UTPA01011
INDIAN COMMUNITIZATION AGREEMENT - FOY TRIBAL 12H-
BERRY PETROLEUM COMPANY
UTE INDIAN TRIBE, ET AL
12/15/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
MISCELLANEOUS
C038834000
UTXC01092
ACREAGE EXCHANGE AGREEMENT
EOG RESOURCES, INC. / DOMINION EXPLORATION & PRODUCTION, INC. / BERRY PETROLEUM
COMPANY
BERRY PETROLEUM COMPANY
06/15/2005
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
MISCELLANEOUS
C038835000
UTXC01107
COOPERATIVE AGREEMENT
BERRY PETROLEUM COMPANY
UTAH DIVISION OF WILDLIFE RESOURCES
12/04/2008
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038854000
UTXC01142
ASSIGNMENT OF OIL AND GAS LEASES
BERRY PETROLEUM COMPANY
WPS PROPERTIES, LLC
12/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043362000
 
UTU 81701 TRANSFER OF OPERATING RIGHTS
LANCE O&G CO AND BERRY PETROLEUM CO
DOMINION EXPL & PROD CO AND EOG RESOURCES, INC
01/01/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 20
20

--------------------------------------------------------------------------------





ASSIGNMENT
C043366000
 
ASSIGNMENT OF PARTIAL INT IN OGL
BERRY PETROLEUM COMPANY, LLC
BILL BARRETT CORPORATION AND CRESCENT POINT ENERGY US CORP
11/15/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043369000
 
ASN BERRY PETROLEUM COMPANY
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
06/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043371000
 
TRANSFER OPERATING RIGHTS UTU 81702
LANCE OIL & GAS COMPANY INC AND BERRY PETROLEUM CO INC
DOMINION EXPL & PROD INC AND EOG RESOURCES INC
01/01/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043375000
 
TRANSFER OF OPERATING RIGHTS
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
12/01/2008
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043379000
 
UTU 81703 TRANSFER OF OPERATING RIGHTS
LANCE OIL & GAS COMPANY INC AND BERRY PETROLEUM CO
DOMINION EXPL & PROD INC AND EOG RESOURCES INC
01/01/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043381000
 
ASSIGNMENT OF PARTIAL INT IN OGL
BERRY PETROLEUM COMPANY
CRESCENT POINT ENERGY US CORP
01/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043383000
 
ASSIGNMENT OF PARTIAL INT IN OGL
BERRY PETROLEUM COMPANY LLC
CRESCENT POINT ENERGY US CORP
01/15/2015
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043386000
 
ASSIGNMENT OF PARTIAL INT IN OGL
BERRY PETROLEUM COMPANY
CRESCENT POINT ENERGY US CORP
02/23/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043389000
 
ASSIGNMENT OF PARTIAL INT IN OGL
BERRY PETROLEUM COMPANY
CRESCENT POINT ENERGY US CORP
05/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043392000
 
ASSIGNMENT OF PARTIAL INT IN OGL
BERRY PETROLEUM COMPANY
CRESCENT POINT ENERGY US CORPORATION
12/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043394000
 
ASSIGNMENT OF OIL AND GAS LEASE
BERRY PETROLEUM COMPANY
UTE ENERGY, LLC
06/01/2009
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043396000
 
ASSGN PARTIAL INTEREST IN O&G LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
06/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043397000
 
ASSIGNMENT OF OIL AND GAS LEASES
BERRY PETROLEUM COMPANY
WPS PROPERTIES, LLC
12/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 21
21

--------------------------------------------------------------------------------





ASSIGNMENT
C043410000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
06/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043442000
 
ASN BERRY PETROLEUM COMPANY
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
06/15/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043444000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
04/15/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043449000
 
ASN BERRY PETROLEUM CORPORATION
BERRY PETROLEUM CORPORATION
BILL BARRETT CORPORATION
06/25/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043452000
 
UTU 81699 TRANSFER OF OPERATING RIGHTS
LANCE OIL & GAS COMPANY INC AND BERRY PETROLEUM COMPANY
DOMINION EXPLORATION & PROD INC AND EOG RESOURCES INC
01/01/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043456000
 
ASN BERRY PETROLEUM COMPANY
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
07/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043458000
 
UTU 81700 TRANSFER OF OPERATING RIGHTS
LANCE OIL & GAS COMPANY INC AND BERRY PETROLEUM COMPANY
DOMINION EXPLORATION & PROD INC AND EOG RESOURCES INC
01/01/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043459000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL & GAS LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
03/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043463000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
02/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043468000
 
ASSIGNMENT OF PARTIAL INT IN O&G LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
07/02/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043469000
 
ASSIGNMENT OF PARTIAL INT IN O&G LEASES
BERRY PETROLEUM COMPANY LLC
BILL BARRETT CORPORATION
09/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043471000
 
ASSIGNMENT OF PARTIAL IN IN O&G LEASE
BERRY PETROLEUM COMPANY LLC
BILL BARRETT CORPORATION AND CRESCENT POINT ENERGY US CORP
06/15/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 22
22

--------------------------------------------------------------------------------





ASSIGNMENT
C043477000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BERRY PETROLEUM COMPANY, LLC
BILL BARRETT CORPORATION
02/01/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043478000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
11/05/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043480000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION AND CRESCENT POINT ENERGY US CORPORATION
12/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043482000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION AND UTE UPSTREAM HOLDINGS LLC
02/10/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043483000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL & GAS LEASES
BERRY PETROLEUM COMPANY, LLC
BILL BARRETT CORPORATION
03/16/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043484000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION AND UTE ENERGY UPSTREAM HOLDINGS LLC
01/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043488000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION AND UTE UPSTREAM HOLDINGS LLC
02/10/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043489000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION AND UTE ENERGY UPSTREAM HOLDINGS LLC
01/15/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043493000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION AND UTE ENERGY UPSTREAM HOLDINGS LLC
06/02/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 23
23

--------------------------------------------------------------------------------





ASSIGNMENT
C043494000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION AND UTE ENERGY UPSTREAM HOLDINGS LLC
02/07/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043502000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
08/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043506000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION AND UTE ENERGY UPSTREAM HOLDINGS
11/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043508000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BERRY PETROLEUM COMPANY LLC
BILL BARRETT CORPORATION
01/01/2015
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043509000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY LLC
BILL BARRETT CORPORATION
03/04/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043511000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL AND GAS LEAS
BERRY PETROLEUM COMPANY LLC
BILL BARRETT CORPORATION
03/04/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043450000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL & GAS LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
04/15/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
WASATCH
 
 
 
 
 
ASSIGNMENT
C043455000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL & GAS LEASES
BERRY PETROLEUM COMPANY
BILL BARRETT CORPORATION
04/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
WASATCH
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038575000
TXJOA00004
HAZEL BYRNE GAS UNIT NO 3
BERRY PETROLEUM COMPANY
ANADARKO E & P COMPANY LP
10/01/2009
DIV02 - OKLAHOMA CITY
BU055 - TEXLA
TX
HARRISON
 
 
2010-000001240
TX
HARRISON
JOINT OPERATING AGREEMENT
C038578000
TXJOA00007
JENK HAZB GU1
BERRY PETROLEUM COMPANY
PROSPECTIVE INVESTMENT & TRADING CO
01/27/2010
DIV02 - OKLAHOMA CITY
BU055 - TEXLA
TX
HARRISON
 
 
2010-000006704
TX
HARRISON
JOINT OPERATING AGREEMENT
C038579000
TXJOA00008
JENKINS EAST GU 1
BERRY PETROLEUM COMPANY
JETTA OPERATING INC
03/23/2010
DIV02 - OKLAHOMA CITY
BU055 - TEXLA
TX
HARRISON
 
 
2010-000011973
TX
HARRISON
JOINT OPERATING AGREEMENT
C038581000
TXJOA00010
DOYH-MEKH GU1
BERRY PETROLEUM COMPANY
MARATHON PETROLEUM COMPANY ETAL
08/26/2010
DIV02 - OKLAHOMA CITY
BU055 - TEXLA
TX
HARRISON
 
 
2010-000015031
TX
HARRISON
MISCELLANEOUS
C038667000
TXXC02075
DEED OF TRUST
BERRY PETROLEUM COMPANY
WELLS FARGO BANK
07/15/2008
DIV02 - OKLAHOMA CITY
BU055 - TEXLA
TX
HARRISON
 
 
 
 
 



Schedule 5, Page 24
24

--------------------------------------------------------------------------------





JOINT OPERATING AGREEMENT
C042930000
 
DOYH MEKH GAS UNIT
BERRY PETROLEUM COMPANY
 
08/26/2010
DIV02 - OKLAHOMA CITY
BU055 - TEXLA
TX
HARRISON
 
 
 
 
 
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
 
 
90143562
CA
FRESNO
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
 
 
8919289
CA
KINGS
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
6330
2043
96710
CA
KERN
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
6328
1736
94520
CA
KERN
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
 
 
89121311
CA
SAN JOAQUIN
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
3437
816
88354
CA
SAN LUIS OBISPO
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
 
 
104926
CA
STANISLAUS
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
4927
870
75099
CA
TULARE
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
 
 
89-207160
CA
VENTURA
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
 
 
89-207159
CA
VENTURA
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
6330
2041
96708
CA
KERN
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
6328
1735
94519
CA
KERN
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
6330
2042
96709
CA
KERN
LETTER AGREEMENT
C038469000
CAXC02000
NOTICE OF INTENT TO PRESERVE MINERAL RIGHTS - BPC
BERRY PETROLEUM COMPANY
PUBLIC
11/02/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
FRESNO
 
 
89121312
CA
SAN JOAQUIN



Schedule 5, Page 25
25

--------------------------------------------------------------------------------





JOINT OPERATING AGREEMENT
C038432000
CAJOA01000
FORMAX JOA
BERRY PETROLEUM COMPANY
CHARLES E HINKLE ETAL
12/13/2004
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
GRAZING AGREEMENT
C038445000
CAMCL02453/000
GRAZING LEASE T31SR22E11 - CONCURRENT WITH 8' GAS
BERRY PETROLEUM COMPANY
EYHERABIDE SHEEP COMPANY
01/15/2008
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
GRAZING AGREEMENT
C038446000
CAMCL02466
GRAZING LEASE T27SR27E23 - BPC TO GRETLEIN
BERRY PETROLEUM COMPANY
JOHN C GRETLEIN
04/27/2010
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
GRAZING AGREEMENT
C038452000
CAMCL02473
GRAZING LEASE T11NR24E15, 21, 22, 27, 28 - CASUR10
BERRY PETROLEUM COMPANY
JAMES F "JIM" ETCHEVERRY DBA EUREKA LIVESTOCK LLC
01/01/1989
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
GRAZING AGREEMENT
C038453000
CAMCL02476/000
GRAZING LEASET28SR28E17 - CAFEE1084
BERRY PETROLEUM COMPANY
WENDELL WELLER TRUST
05/01/2012
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038477000
CAXC02097
ASSET SALE CONTRACT - MCKITTRICK FIELD (UPPER TULA
CHEVRON - BERRY
 
10/01/1991
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
FACILITY LEASE
C043312000
CAMCL02458
SUBLEASE - 5201 TRUXTUN AVENUE
BERRY PETROLEUM COMPANY
PROSOFT TECHNOLOGY, INC.
04/08/2009
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
ASSIGNMENT
C043316000
CAXCO2208
ASN CONSENT TO ASSIGN BERRY/GODWARD
BERRY PETROLEUM COMPANY
COOLEY GODWARD LLP
02/13/1997
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
LETTER AGREEMENT
C043318000
CAXC02210
POWER PURCHASE AGRMT - UNIFORM STANDARD OFFER 1 -
BERRY PETROLEUM COMPANY
PACIFIC GAS AND ELECTRIC COMPANY
02/04/1997
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
MISCELLANEOUS
C043321000
CAXC02211
POWER PURCHASE AGRMT - UNIFORM STANDARD OFFER 2 -
BERRY PETROLEUM COMPANY
PACIFIC GAS AND ELECTRIC COMPANY
11/20/1985
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
MISCELLANEOUS
C043329000
CAXC02214
INDEMNITY AGREEMENT - BERRY COGEN 42/18/38
BERRY PETROLEUM CORP
MONARCH COGENERATION 1986-1, SLORA TURBINES INC AND STI CAPITAL COMPANY
04/01/1997
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
NOT RECORDED
CA
KERN



Schedule 5, Page 26
26

--------------------------------------------------------------------------------





JOINT VENTURE AGREEMENT
C043346000
CAXC02111
AGRMT GOVERNING JV - KERN RIVER-MOJAVE PIPELINE LA
MOBIL OIL CORPORATION, BERRY PETROLEUM COMPANY, CHALK CLIFF LIMITED, TANNEHILL
OIL COMPANY
MOBIL OIL CORPORATION, BERRY PETROLEUM COMPANY, CHALK CLIFF LIMITED, TANNEHILL
OIL COMPANY
12/02/1991
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
JOINT VENTURE AGREEMENT
C043348000
CAXC02127
AGRMT GOVERNING JV - SOUTH MIDWAY BDT SERVICE PIPE
BERRY PETROLEUM COMPANY, CHALK CLIFF LIMTIED, TANNEHILL OIL COMPANY
BERRY PETROLEUM COMPANY, CHALK CLIFF LIMTIED, TANNEHILL OIL COMPANY
01/08/1992
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
FACILITY LEASE
C043338000
CAXC02402
INTERCONNECTION FACILITIES AGREEMENT (WDAT) - UNIT
BERRY PETROLEUM COMPANY
SOUTHERN CALIFORNIA EDISON COMPANY
06/01/2002
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
FACILITY LEASE
C038506000
COMCL11444
PETROLEUM DEVELOPMENT CORPORATION
BERRY PETROLEUM COMPANY
BERRY PETROLEUM COMPANY
05/26/2010
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
UNIT DESIGNATION
C038516000
COPA10038
NORTH PARACHUTE RANCH UNIT AGREEMENT
ENCANA OIL AND GAS (USA) INC
BERRY PETROLEUM COMPANY / OXY USA INC. ET AL
04/07/2010
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
FARMOUT AGREEMENT
C038550000
COXC01089
CARRY AND EARNING AGREEMENT
ENCANA OIL & GAS INC
BERRY PETROLEUM COMPANY
06/07/2006
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
SALT WATER DISPOSAL AGREEMENT
C038562000
COXC01297
WATER INJECTION OPERATIONS AGREEMENT
CHEVRON USA INC
BERRY PETROLEUM COMPANY
06/01/2012
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
LETTER AGREEMENT
C038566000
COXC01302
ROAD MAINTENANCE AGREEMENT
WILLIAMS PRODUCTION RMT COMPANY
BERRY PETROLEUM COMPANY
01/01/2007
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
LETTER AGREEMENT
C038567000
COXC01303
MARATHON OIL COMPANY ET AL
MARATHON OIL COMPANY
BERRY PETROLEUM COMPANY / TETON PICEANCE LLC / PGR PARTNERS LLC
06/26/2007
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
ASSIGNMENT
C042747000
 
ENCANA OIL & GAS INC TO BERRY PETROLEUM COMPANY
ENCANA OIL & GAS (USA) INC
BERRY PETROLEUM COMPANY
11/11/2009
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
MISCELLANEOUS
C038828000
UTXC01058
DEVELOPMENT AGREEMENT - COYOTE FLATS PROJECT AREA
PETRO-CANADA RESOURCES (USA) INC
BERRY PETROLEUM COMPANY
12/06/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
CARBON
 
 
 
 
 
ASSIGNMENT
C043464000
 
WELLBORE ASSIGNMENT AND BILL OF SALE
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
12/31/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
CARBON
 
 
 
 
 



Schedule 5, Page 27
27

--------------------------------------------------------------------------------





ASSIGNMENT
C036703000
C046823
ASN VENTURE ENERGY/BERRY SLA789
VENTURE ENERGY LLC
BERRY PETROLEUM COMPANY, LLC
07/20/2015
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C036709000
C046830
ASN VENTURE ENERGY/BERRY SLA790
VENTURE ENERGY LLC
BERRY PETROLEUM COMPANY
07/20/2015
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C036712000
C046834
ASN VENTURE ENERGY/BERRY SLA791
VENTURE ENERGY LLC
BERRY PETROLEUM COMPANY
07/20/2015
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038705000
UTJOA0007
5-34-46 DLB
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, LLC
10/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038706000
UTJOA0008
14X-22-46 DLB
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, LLC
05/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038707000
UTJOA0009
5-33-46 DLB, LC TRIBAL 13H-33-46
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, LLC
10/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038708000
UTJOA0010
7-29-46 DLB
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, LLC
04/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038709000
UTJOA0011
7-28-46 DLB
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, LLC
11/01/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038710000
UTJOA0012
12-15-56 DLB
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, LLC
09/01/2005
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038716000
UTJOA0019
LC FEE 12H-32-46
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, ET AL
04/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M363
293
434328
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038717000
UTJOA0020
LC TRIBAL 13H-20-46, 7-20-46 DLB
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, ET AL
04/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M363
326
434331
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038722000
UTJOA0025
LC TRIBAL 12H-28-46
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, ET AL
07/11/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M370
196
437193
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038723000
UTJOA0026
LC TRIBAL 13H-21-46, 7-21-46 DLB
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, ET AL
07/11/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M370
190
437192
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038725000
UTJOA0028
LC TRIBAL 1H-27-46
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, ET AL
09/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M372
217
438962
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038760000
UTJOA0064
LC TRIBAL 14-23D-47, LC TRIBAL 16-23D-47
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, ET AL
07/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M382
740
447102
UT
DUCHESNE



Schedule 5, Page 28
28

--------------------------------------------------------------------------------





JOINT OPERATING AGREEMENT
C038762000
UTJOA0066
LC TRIBAL 15-24D-46
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, ET AL
07/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M382
745
447103
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038789000
UTJOA0093
7-19-46 DLB
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, ET AL
04/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
M402
277
460521
UT
DUCHESNE
JOINT OPERATING AGREEMENT
C038795000
UTJOA0099
JOINT OPERATING AGREEMENT
EP ENERGY E&P COMPANY, L.P.
BERRY PETROLEUM COMPANY, ET AL
04/07/2015
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
FACILITY LEASE
C038796000
UTMCL01043
COMPRESSOR SITE LOCATED ON TABBY CANYON 1-21 WELL
UTE INDIAN TRIBE
BERRY PETROLEUM COMPANY
01/01/2000
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
FACILITY LEASE
C038797000
UTMCL01044
BIA 14-20-H62-5546 GAS CONDITIONING PLANT
UTE INDIAN TRIBE
BERRY PETROLEUM COMPANY
11/09/2005
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
COMMUNITIZATION AGREEMENT
C038805000
UTPA01004
COMMUNITIZATION AGREEMENT - DLB 12-15-56 WELL
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY, ET AL
04/12/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
UNIT DESIGNATION
C038807000
UTPA01006
FORCED POOLING ORDER
OIL, GAS MINING DEPARTMENT OF NATURAL RESOURCES STATE OF UTAH
BERRY PETROLEUM COMPANY
12/20/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038813000
UTXC01003
PURCHASE AND SALE AGREEMENT
WILLIAMS PRODUCTION RMT COMPANY
BERRY PETROLEUM COMPANY
04/01/2003
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
MISCELLANEOUS
C038829000
UTXC01059
JOINT BID AGREEMENT
LANCE OIL & GAS COMPANY, INC
BERRY PETROLEUM COMPANY
09/07/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038830000
UTXC01072
PURCHASE AND SALE AGREEMENT
SOUTHERN CALIFORNIA MERGERS AND ACQUISITIONS, INC
BERRY PETROLEUM COMPANY
10/31/2005
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038832000
UTXC01074
PURCHASE AND SALE AGREEMENT
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
09/29/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038833000
UTXC01086
OPERATING AGREEMENT OF LAKE CANYON TRANSPORTATION
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY / UTE INDIAN TRIBE
04/12/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 29
29

--------------------------------------------------------------------------------





MISCELLANEOUS
C038834000
UTXC01092
ACREAGE EXCHANGE AGREEMENT
EOG RESOURCES, INC. / DOMINION EXPLORATION & PRODUCTION, INC. / BERRY PETROLEUM
COMPANY
BERRY PETROLEUM COMPANY
06/15/2005
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
MISCELLANEOUS
C038840000
UTXC01128
LAKE CANYON ENVIRONMENTAL AND BIOLOGICAL ASSESSMEN
BUREAU OF INDIAN AFFAIRS
BERRY PETROLEUM COMPANY
08/03/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
MISCELLANEOUS
C038841000
UTXC01129
BRUNDAGE CANYON ENVIRONMENTA ASSESSMENT
BUREAU OF INDIAN AFFAIRS
BERRY PETROLEUM COMPANY
05/16/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038846000
UTXC01134
PURCHASE AND SALE AGREEMENT
UTE/FNR LLC
FIML NATURAL RESOURCES, LLC / UTE ENERGY LLC / BERRY PETROLEUM COMPANY
08/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
SALT WATER DISPOSAL AGREEMENT
C038851000
UTXC01139
EPA UIC PERMIT FOR UTE TRIBAL 11-13-54 SWD
ENVIORNMENTAL PROTECTION AGENCY (EPA)
BERRY PETROLEUM COMPANY
03/26/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
SALT WATER DISPOSAL AGREEMENT
C038852000
UTXC01140
EPA UIC PERMIT FOR UTE TRIBAL 7-19-55 SWD
ENVIORNMENTAL PROTECTION AGENCY (EPA)
BERRY PETROLEUM COMPANY
02/19/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
SALT WATER DISPOSAL AGREEMENT
C038853000
UTXC01141
EPA UIC PERMIT FOR UTE TRIBAL 5-25-56 SWD
ENVIORNMENTAL PROTECTION AGENCY (EPA)
BERRY PETROLEUM COMPANY
03/31/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
JOINT VENTURE AGREEMENT
C038855000
UTXC01143
WATER APPROPRIATION AGREEMENT
STATE OF UTAH DIVISION OF WATER RIGHTS
BERRY PETROLEUM COMPANY
09/14/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043361000
 
ABOS FIML TO BERRY 8/1/12
FIML NATURAL RESOURCES, LLC
BERRY PETROLEUM COMPANY
08/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043363000
 
ASSIGNMENT AND BILL OF SALE
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
10/14/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043365000
 
ABOS UTE/FNR LLC TO BERRY 8/1/12
UTE/FNR LLC
BERRY PETROLEUM COMPANY
08/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043367000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL & GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
11/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 30
30

--------------------------------------------------------------------------------





ASSIGNMENT
C043368000
 
ABOS UTE/FNR LLC TO BERRY 8/1/12 ROW
UTE/FNR LLC
BERRY PETROLEUM COMPANY
08/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043370000
 
ASSN FIML TO BERRY 8/1/12 2ND
FIML NATURAL RESOURCES, LLC
BERRY PETROLEUM COMPANY
08/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043372000
 
ASSN OF PARTIAL O&G INTEREST
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
01/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043373000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL & GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
11/02/2009
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043374000
 
PARTIAL ASSN OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
01/01/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043376000
 
ASSIGNMENT OF OIL AND GAS LEASE
ESTATE OF MARY ALICE PENDLETON POINDEXTER
BERRY PETROLEUM COMPANY, LLC
03/01/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043377000
 
PARTIAL ASSIGNEMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
11/15/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043378000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
02/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043382000
 
ASSIGNMENT OF OIL AND GAS LEASE
TALISMAN ENERGY USA, INC
BERRY PETROLEUM COMPANY, LLC
05/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043384000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY LLC
02/03/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043385000
 
ASSIGNMENT OF PARTIAL INTERESTS IN O&G LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
02/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043387000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
07/19/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043390000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
02/06/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043391000
 
UNAPPROVED-UTU 8894A TRANSFER OF OPERATING RIGHTS
TALISMAN OIL & GAS COMPANY
BERRY PETROLEUM COMPANY
07/17/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043393000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
02/13/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 31
31

--------------------------------------------------------------------------------





ASSIGNMENT
C043395000
 
UNAPPROVED-UTU 8895A TRANSFER OF OPERATING RIGHTS
TALISMAN OIL & GAS COMPANY
BERRY PETROLEUM COMPANY
07/17/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043398000
 
CORRECTION ASSIGNMENT OF PARTIAL INTEREST IN O&G L
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
06/28/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043399000
 
UNAPPROVED-UTU 8897A TRANSFER OF OPERATING RIGHTS
TALISMAN OIL & GAS COMPANY
BERRY PETROLEUM COMPANY
07/17/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043400000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
03/01/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043401000
 
UTU 81700 ASSINGMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
05/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043402000
 
ASSIGNMENT OF MINING LEASE
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
05/13/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043403000
 
ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
03/17/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043404000
 
TRANSFER OF OPERATING RIGHTS
BILL BARRETT CORPORATION
BERRY PETROLEUM CORPORATION
07/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043405000
 
UTU 8894-A TRANSFER OF OPERATING RIGHTS
BURLINGTON RESOURCES OIL AND GAS COMPANY, LP
BERRY PETROLEUM COMPANY, LLC
08/01/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043406000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY ET AL
04/01/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043407000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
02/01/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043408000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
05/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043409000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL & GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
12/03/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043411000
 
ASSIGNMENT OF OIL AND GAS LEASE
BURLINGTON RESOURCES OIL AND GAS COMPANY, LP
BERRY PETROLEUM COMPANY, LLC
05/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043412000
 
UNRECORDED - ASSIGNM PARTIAL INT O&G LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
06/01/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 32
32

--------------------------------------------------------------------------------





ASSIGNMENT
C043414000
 
ASSIGNMENT OF PARTIAL INT IN O&G LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
06/01/2009
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043415000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
06/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043416000
 
UTU 8894-A TRANSFER OF OPERATING RIGHTS
CHEVRON MIDCONTINENT, LP
BERRY PETROLEUM COMPANY
12/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043417000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL & GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY LLC
03/03/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043418000
 
UTU 8895-A TRANSFER OF OPERATING RIGHTS
CHEVRON MIDCONTINENT, LP
BERRY PETROLEUM COMPANY
12/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043419000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
07/01/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043421000
 
UTU 81701 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
05/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043422000
 
UTU 81702 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
05/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043423000
 
UTU 81703 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
05/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043433000
 
UTU 8897-A TRANSFER OF OPERATING RIGHTS
CHEVRON MIDCONTINENT LP
BERRY PETROLEUM COMPANY
12/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043435000
 
QUIT CLAIM DEED
CHEVRON MIDCONTINENT LP
BERRY PETROLEUM COMPANY
10/29/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043437000
 
UTU 8894A ASSIGNMENT AND CONVEYANCE OF OGL AND BOS
DEVON ENERGY PRODUCTION COMPANY LP
BERRY PETROLEUM COMPANY
05/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043438000
 
ASSIGNMENT OF OIL AND GAS LEASES
EL PASO PRODUCTION COMPANY
BERRY PETROLEUM COMPANY
11/11/2003
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043440000
 
OPERATING RIGHTS OIL AND GAS LEASE ASSIGNMENT
EOG RESOURCES INC AND DOMINION EXPLORATION & PROD INC
LANCE OIL & GAS CO(50%) AND BERRY PETROLEUM COMPANY(50%)
06/01/2005
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043441000
 
ASSIGNMENT OF OIL AND GAS LEASE
TRANSCONTINENT OIL COMPANY
BERRY PETROLEUM COMPANY, LLC
01/14/2009
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 33
33

--------------------------------------------------------------------------------





ASSIGNMENT
C043443000
 
ASSIGNMENT OF OIL AND GAS LEASES
TRANSCONTINENT OIL COMPANY
BERRY PETROLEUM COMPANY, LLC
03/16/2009
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043445000
 
TRANSFER OF OPERATING RIGHTS
EOG RESOURCES INC AND DOMINION EXPLORATION & PROD CO
LANCE OIL & GAS CO INC AND BERRY PETROLEUM COMPANY
12/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043446000
 
ASSIGNMENT OF OIL AND GAS LEASES
TRANSCONTINENT OIL COMPANY
BERRY PETROLEUM COMPANY, LLC
04/26/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043447000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
07/10/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043448000
 
ASSIGNMENT OF OIL AND GAS LEASES
FIDELITY EXPLORATION & PRODUCTION COMPANY
BERRY PETROLEUM COMPANY
05/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043451000
 
ASSIGNMENT OF OIL AND GAS LEASES
TRANSCONTINENT OIL COMPANY
BERRY PETROLEUM COMPANY, LLC
04/26/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043453000
 
ASSIGNMENT OF OIL AND GAS LEASES
TRANSCONTINENT OIL COMPANY
BERRY PETROLEUM COMPANY, LLC
02/09/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043454000
 
UTU 77314 ASSIGNMENT OF OIL AND GAS LEASE
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
11/10/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043457000
 
ASSIGNMENT OF OIL AND GAS LEASES
TURNER PETROLEUM LAND SERVICES, INC
BERRY PETROLEUM COMPANY, LLC
05/25/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043461000
 
ASSIGNMENT OF OIL AND GAS LEASES
TURNER PETROLEUM LAND SERVICES, INC
BERRY PETROLEUM COMPANY, LLC
05/26/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043462000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES, INC
BERRY PETROLEUM COMPANY, LLC
05/31/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043465000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
07/12/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043467000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
07/19/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 34
34

--------------------------------------------------------------------------------





ASSIGNMENT
C043474000
 
UTU 8894A TRANSFER OF OPERATING RIGHTS
MARY ALICE PENDLETON POINDEXTER ESTATE
BERRY PETROLEUM COMPANY
12/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043475000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES, INC
BERRY PETROLEUM COMPANY, LLC
07/15/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043476000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES, INC
BERRY PETROLEUM COMPANY, LLC
08/30/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043479000
 
UTU 8894A TRANSFER OF OPERATING RIGHTS
MARY ALICE PENDLETON POINDEXTER ESTATE
BERRY PETROLEUM COMPANY
12/01/2013
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043487000
 
UTU 5635 TRANSFER OF OPERATING RIGHTS
MARY ALICE PENDLETON POINDEXTER ESTATE
BERRY PETROLEUM COMPANY
05/01/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043491000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
07/31/2012
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043492000
 
UTU 5637 TRANSFER OF OPERATING RIGHTS
MARY ALICE PENDLETON POINDEXTER ESTATE
BERRY PETROLEUM COMPANY
05/01/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043495000
 
ASSIGNMENT OF OIL AND GAS LEASES
MARY ALICE PENDLETON POINDEXTER ESTATE
BERRY PETROLEUM COMPANY
05/01/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043496000
 
PARTIAL ASSIGNMENT OF OIL AND GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
08/06/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043498000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES INC
BERRY PETROLEUM COMPANY
09/15/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043499000
 
ASSIGNMENT OF PARTIAL INTEREST IN O&G LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
09/15/2008
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043501000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES INC
BERRY PETROLEUM COMPANY
09/20/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043503000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES INC
BERRY PETROLEUM COMPANY
09/28/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043504000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES INC
BERRY PETROLEUM COMPANY
09/28/2011
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 



Schedule 5, Page 35
35

--------------------------------------------------------------------------------





ASSIGNMENT
C043505000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES INC
BERRY PETROLEUM COMPANY
08/20/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043507000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES INC
BERRY PETROLEUM COMPANY
05/19/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043510000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES INC
BERRY PETROLEUM COMPANY
03/11/2009
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043513000
 
ASSIGNMENT OF OIL AND GAS LEASES
VENTURE ENERGY LLC
BERRY PETROLEUM COMPANY, LLC
07/10/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043515000
 
ASSIGNMENT OF OIL AND GAS LEASES
VENTURE ENERGY LLC
BERRY PETROLEUM COMPANY, LLC
10/20/2014
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
ASSIGNMENT
C043516000
 
ASSIGNMENT BILL OF SALE AND CONVEYANCE
WILLIAMS PRODUCTION RMT COMPANY
BERRY PETROLEUM COMPANY, LLC
04/01/2003
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
MISCELLANEOUS
C038828000
UTXC01058
DEVELOPMENT AGREEMENT - COYOTE FLATS PROJECT AREA
PETRO-CANADA RESOURCES (USA) INC
BERRY PETROLEUM COMPANY
12/06/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
SANPETE
 
 
 
 
 
ASSIGNMENT
C043425000
 
UTU 81710 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
05/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
UINTAH
 
 
 
 
 
ASSIGNMENT
C043426000
 
UTU 81712 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
05/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
UINTAH
 
 
 
 
 
ASSIGNMENT
C043428000
 
UTU 81715 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
05/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
UINTAH
 
 
 
 
 
ASSIGNMENT
C043429000
 
UTU 81732 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
05/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
UINTAH
 
 
 
 
 
ASSIGNMENT
C043430000
 
UTU 81734 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
05/01/2006
DIV01 - HOUSTON
BU050 - UINTA
UT
UINTAH
 
 
 
 
 
ASSIGNMENT
C043431000
 
UTU 84656 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
09/01/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
UINTAH
 
 
 
 
 
ASSIGNMENT
C043434000
 
UTU 84661 ASSIGNMENT OF RECORD TITLE INTEREST
LANCE OIL & GAS COMPANY INC
BERRY PETROLEUM COMPANY
09/01/2007
DIV01 - HOUSTON
BU050 - UINTA
UT
UINTAH
 
 
 
 
 



Schedule 5, Page 36
36

--------------------------------------------------------------------------------





MISCELLANEOUS
C038828000
UTXC01058
DEVELOPMENT AGREEMENT - COYOTE FLATS PROJECT AREA
PETRO-CANADA RESOURCES (USA) INC
BERRY PETROLEUM COMPANY
12/06/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
UTAH
 
 
 
 
 
ASSIGNMENT
C043460000
 
ASN PETRO-CANADA/BERRY 1/19
PETRO-CANADA RESOURCES USA INC
BERRY PETROLEUM COMPANY
12/06/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
UTAH
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038832000
UTXC01074
PURCHASE AND SALE AGREEMENT
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
09/29/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
WASATCH
 
 
 
 
 
ASSIGNMENT
C043413000
 
ASSIGNMENT OF PARTIAL INTEREST IN OIL & GAS LEASES
BILL BARRETT CORPORATION
BERRY PETROLEUM COMPANY
12/03/2004
DIV01 - HOUSTON
BU050 - UINTA
UT
WASATCH
 
 
 
 
 
ASSIGNMENT
C043498000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES INC
BERRY PETROLEUM COMPANY
09/15/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
WASATCH
 
 
 
 
 
ASSIGNMENT
C043501000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES INC
BERRY PETROLEUM COMPANY
09/20/2010
DIV01 - HOUSTON
BU050 - UINTA
UT
WASATCH
 
 
 
 
 
ASSIGNMENT
C043512000
 
ASSIGNMENT OF OIL AND GAS LEASE
TURNER PETROLEUM LAND SERVICES, INC
BERRY PETROLEUM COMPANY, LLC
03/11/2009
DIV01 - HOUSTON
BU050 - UINTA
UT
WASATCH
 
 
 
 
 
JOINT OPERATING AGREEMENT
C038580000
TXJOA00009
JOA FOR THE NANNIE OWENS #1
L E JONES PRODUCTION COMPANY
BERRY VENTURES ET AL
11/20/1978
DIV02 - OKLAHOMA CITY
BU055 - TEXLA
TX
COOKE
 
 
 
 
 
FARMOUT AGREEMENT
C042922000
 
FARMOUT AGREEMENT
JETTA X-2 LP
BERRY OIL COMPANY
07/28/2010
DIV02 - OKLAHOMA CITY
BU055 - TEXLA
TX
HARRISON
 
 
 
 
 
JOINT VENTURE AGREEMENT
C038447000
CAMCL02467
HORIZONTAL WELL ALLOCATION AGRMT T12NR24W27,33, 34
AERA ENERGY LLC
BERRY PETROLEUM COMPANY
08/01/2009
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
JOINT VENTURE AGREEMENT
C038448000
CAMCL02468
HORIZONTAL WELL ALLOCATION AGRMT T12NR24W27,33, 34
AERA ENERGY LLC
BERRY PETROLEUM COMPANY
09/14/2009
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
JOINT VENTURE AGREEMENT
C038449000
CAMCL02469
HORIZONTAL WELL ALLOCATION AGRMT T12NR24W27,31 - B
AERA ENERGY LLC
BERRY PETROLEUM COMPANY
03/01/2006
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
JOINT VENTURE AGREEMENT
C038450000
CAMCL02470
HORIZONTAL WELL ALLOCATION AGRMT T12NR24W27, 33, 3
AERA ENERGY LLC
BERRY PETROLEUM COMPANY
02/25/2010
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
JOINT VENTURE AGREEMENT
C038451000
CAMCL02471
HORIZONTAL WELL ALLOCATION AGMT T12NR24W27,33 & T3
AERA ENERGY LLC
BERRY PETROLEUM COMPANY
05/20/2010
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 



Schedule 5, Page 37
37

--------------------------------------------------------------------------------





ASSIGNMENT
C038459000
CAMIN1050
OCCIDENTAL OF ELK HILLS INC
 
BERRY PETROLEUM COMPANY
06/01/2009
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038466000
CAXC02489/000
PSA EQUILON ENTERPRISES LLC TO BERRY PETROLEUM COM
EQUILON ENTERPRISES LLC
BERRY PETROLEUM COMPANY
12/15/2011
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
LETTER AGREEMENT
C038467000
CAXC02491
LETTER AGREEMENT T30SR22E21
UNION PACIFIC RAILROAD COMPANY
BERRY PETROLEUM COMPANY
10/01/2013
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
WATER AGREEMENT
C038470000
CAXC02035
WASTE WATER DISPOSAL AGREEMENT - SINKING FUND
VALLEY WATER MANAGEMENT COMPANY
BERRY PETROLEUM COMPANY ET AL
10/18/1993
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
LETTER AGREEMENT
C038471000
CAXC02063
CONTRACT FOR THE SALE OF NON-RESIDENTIAL NATURAL G
SOUTHERN CALIFORNIA GAS COMPANY
BERRY PETROLEUM COMPANY
10/16/1986
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
COMMUNITIZATION AGREEMENT
C038476000
CAXC02092
AGMT TO COMMINGLE PRODUCTION T32SR24E31 (EDWARDS)
MOBIL EXPLORATION & PRODUCING U.S. INC AS AGENT FOR MOBIL OIL CORPORATION
BERRY PETROLEUM COMPANY
10/01/1990
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038479000
CAXC02110
ASSIGNMENT TO BPC T31SR22E2 & 24 - FAIRFIELD PROPE
ATLANTIC RICHFIELD COMPANY
BERRY PETROLEUM COMPANY
12/31/1991
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
COMMUNITIZATION AGREEMENT
C038481000
CAXC02120
FEDERAL COMMINGLING AGRMT T31SR22E3, 11, 12 & 20 -
BUREAU OF LAND MANAGEMENT
BERRY PETROLEUM COMPANY
05/17/2001
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
WATER AGREEMENT
C038483000
CAXC02135
RESTATED DISCTRICT AGRMT WATER SERVICE RIGHTS #7 -
WEST KERN WATER DISTRICT
BERRY PETROLEUM
12/01/2005
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
LETTER AGREEMENT
C038489000
CAXC02442
NONDISCLOSURE AGREEMENT - ESYS/BPC
ESYS THE ENERGY CONTROL COMPANY
BERRY PETROLEUM COMPANY
11/03/2005
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
COMMINGLING AGREEMENT
C038493000
CAXC02490
COMMINGLING AGREEMENT T27SR27E14, 23 - POSO CREEK
BUREAU OF LAND MANAGEMENT
BERRY PETROLEUM COMPANY
09/21/2006
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
WATER AGREEMENT
C042897000
 
RESTATED DISTRICT AGREEMENT NO. 11
WEST KERN WATER DISTRICT
BERRY PETROLEUM
07/26/2005
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
ASSIGNMENT
C043307000
CAXC02178
BLM RECORD TITLE ASGMT CAS-019369
MAGNESS PETROLEUM COMPANY
BERRY PETROLEUM COMPANY
09/11/1995
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 



Schedule 5, Page 38
38

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT
C043308000
CAXC02486
ASSET SALE AND PURCHASE AGREEMENT T31SR24E21 - TID
CHEVRON USA, INC
BERRY PETROLEUM COMPANY
04/01/2012
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
WATER AGREEMENT
C043309000
CAXC02195
RESTATED DISCTRICT AGRMT WATER SERVICE RIGHTS #9
WEST KERN WATER DISTRICT
BERRY PETROLEUM
12/01/2005
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
FACILITY LEASE
C043310000
CAMCL02441
BAKERSFIELD OFFICE LEASE - 5201 TRUXTUN AVE
LEVITT BAKERSFIELD, LLC
BERRY PETROLEUM COMPANY
02/17/2006
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
MISCELLANEOUS
C043313000
CAXC02212
METER SERVICE AGRMT FOR CAISO METERED ENTITIES T12
CALIFORNIA INDEPENDENT SYSTEM OPERATOR CORPORATION
BERRY PETROLEUM COMPANY
03/31/2009
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
ASSIGNMENT
C043315000
CAXC02146
ASSIGNMENT AGREEMENT - PAN, SOUTHWESTERN, GP FARMS
FOUR CORNERS PIPE LINE COIMPANY
BERRY PETROLEUM COMPANY
10/13/1993
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C043323000
CAXC02509
PURCHASE AND SALE AGREEMENT T32SR23E22
AERA ENERGY LLC
BERRY PETROLEUM COMPANY, LLC
11/01/2014
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C043325000
CAXC02511
AGREEMENT AND BILL OF SALE T31SR22E13-14 - NORTH M
AERA ENERGY, LLC
BERRY PETROLEUM COMPANY
03/01/2007
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
SEISMIC AGREEMENT
C043327000
CAXC02484
WAIVER OF LIABILITY AND INDEMNITY AGRMT T29SR21E16
AERA ENERGY LLC
BERRY PETROLEUM COMPANY
01/17/2011
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
SEISMIC AGREEMENT
C043328000
CAXC02482
SEISMIC DATA LICENSE AGREEMENT T27SR27E22-27 - CYM
CHEVRON USA INC
BERRY PETROLEUM COMPANY
09/30/2010
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C043332000
CAXC02216
PURCHASE AND SALE OF PARTNERSHIP INTEREST - UNIVER
UNIVERSITY COGENERATION INC & UNIVERISTY COGENERATION PARTNERS LTD. 1985-1
BERRY PETROLEUM COMPANY
08/08/1995
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
NOT RECORDED
CA
KERN
WATER AGREEMENT
C043333000
CAXC02475
PRODUICED WATER SUPPLY AGREEMENT T31SR22E2
CHEVRON USA INC
BERRY PETROLEUM COMPANY
12/12/2011
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
MISCELLANEOUS
C043334000
CAXC02471
INTERCONNECT AGREEMENT T27SR27E35 - POSO CREEK MET
MOJAVE PIPELINE OPERATING COMPANY
BERRY PETROLEUM COMPANY
09/14/2010
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
MISCELLANEOUS
C043335000
CAXC02217
AGREEMENT OF LIMITED PARTNERSHIP - UNIVERSITY COGE
UNIVERISTY COGENERATION PARTNERS LTD 1985-1
BERRY HOLDING COMPANY ET AL
08/08/1995
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
NOT RECORDED
CA
KERN



Schedule 5, Page 39
39

--------------------------------------------------------------------------------





LETTER AGREEMENT
C043336000
CAMCL02432
12" PRODUCED WATER PIPELINE ROW T27SR27E14
CRAIG WATERMAN
BERRY PETROLEUM COMPANY
01/10/2005
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
SEISMIC AGREEMENT
C043339000
CAXC02481
DATA LICENSE AGRMT T31SR22E2 - DIATOMITE 2D
CHEVRON USA INC
BERRY PETROLEUM COMPANY
06/26/2012
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
ASSIGNMENT
C043342000
CAXC02081
ASN OPERATING AGRMT CHEVRON USA INC
CHEVRON USA INC
BERRY PETROLEUM COMPANY
10/01/1991
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
LETTER AGREEMENT
C043344000
CAXC02326
LETTER AGREEMENT MEASURE PRODUCTION T32SR24E31 - L
AERA ENERGY LLC
BERRY PETROLEUM COMPANY
06/30/1999
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
JOINT VENTURE AGREEMENT
C043346000
CAXC02111
AGRMT GOVERNING JV - KERN RIVER-MOJAVE PIPELINE LA
MOBIL OIL CORPORATION, BERRY PETROLEUM COMPANY, CHALK CLIFF LIMITED, TANNEHILL
OIL COMPANY
MOBIL OIL CORPORATION, BERRY PETROLEUM COMPANY, CHALK CLIFF LIMITED, TANNEHILL
OIL COMPANY
12/02/1991
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
JOINT VENTURE AGREEMENT
C043348000
CAXC02127
AGRMT GOVERNING JV - SOUTH MIDWAY BDT SERVICE PIPE
BERRY PETROLEUM COMPANY, CHALK CLIFF LIMTIED, TANNEHILL OIL COMPANY
BERRY PETROLEUM COMPANY, CHALK CLIFF LIMTIED, TANNEHILL OIL COMPANY
01/08/1992
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
MISCELLANEOUS
C044289000
CAXC02272
METER SERVICE AGRMT FOR CAISO METERED ENTITIES T4N
CALIFORNIA INDEPENDENT SYSTEM OPERATOR CORPORATION
BERRY PETROLEUM COMPANY
03/31/2009
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
ASSIGNMENT
C038427000
CAFEE1106
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
ASSIGNMENT
C038428000
CAFEE1107
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
ASSIGNMENT
C038429000
CAFEE1108
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
ASSIGNMENT
C038430000
CAFEE1109
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 



Schedule 5, Page 40
40

--------------------------------------------------------------------------------





ASSIGNMENT
C038455000
CAMIN1041
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
ASSIGNMENT
C038456000
CAMIN1042
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
ASSIGNMENT
C038457000
CAMIN1043
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
ASSIGNMENT
C038458000
CAMIN1044
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
ASSIGNMENT
C038460000
CAMIN1053
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
ASSIGNMENT
C038462000
CASUR1006
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
ASSIGNMENT
C038463000
CASUR1007/000
AERA ENERGY LLC
 
BERRY PETROLEUM COMPANY
12/31/1998
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038492000
CAXC02485
AMRICH, LLC PSA TO BERRY PETROLEUM COMPANY
AMRICH, LLC
BERRY PETROLEUM COMPANY
06/20/2012
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C043311000
CAXC02487
POWER PURCHASE AND SALE AGREEMENT T4NR15W31 - PLAC
SOUTHERN CALIFORNIA EDISON COMPANY
BERRY PETROLEUM COMPANY
07/02/2012
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
MISCELLANEOUS
C044289000
CAXC02272
METER SERVICE AGRMT FOR CAISO METERED ENTITIES T4N
CALIFORNIA INDEPENDENT SYSTEM OPERATOR CORPORATION
BERRY PETROLEUM COMPANY
03/31/2009
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
LOS ANGELES
 
 
 
 
 
Compression
 
 
Refrigeration Compressor #1 Unit #10127
Exterran
BERRY PETROLEUM COMPANY
7/31/2012
 
 
UT
 
 
 
 
 
 
Compression
 
 
Refrigeration Compressor #2 Unit #10129
Exterran
BERRY PETROLEUM COMPANY
7/31/2012
 
 
UT
 
 
 
 
 
 
Compression
 
 
Refrigeration Compressor #3 Unit #10130
Exterran
BERRY PETROLEUM COMPANY
7/31/2012
 
 
UT
 
 
 
 
 
 
Equipment Rental
 
 
Customer Service Agreement
Unifirst
Berry
9/5/2012
 
 
UT
 
 
 
 
 
 

Schedule 5 Part B (Non-Marketing)






Schedule 5, Page 41
41

--------------------------------------------------------------------------------





Contract Type
Contract #
Legacy Contract #
Contract Name
Party A
Party B
Effective Date
Division
Business Unit
State
County
Book
Page
Registry
Rec St
Rec County
Description
EXCHANGE AGREEMENT
C033649000
C043456
PSA XTO EXXON > LINN BERRY 5/20/14
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
05/20/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS
 
 
 
 
 
 
ASSIGNMENT
C033667000
C043474
ASN XTO > LINN 6/1/14 FINNEY KS
XTO ENERGY INC ETAL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY
 
 
 
 
 
 
JOINT USE AGREEMENT
C033709000
C043523
JUA LINN & XTO 8/15/14 FINNEY KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY
316
805
 
KS
FINNEY
 
ASSIGNMENT
C043559000
 
ASSIGNMENT OF OIL AND GAS LEASES AND BILL OF SALE
CATHERINE L MARDEN BY AIF MEREDITH ANN MARDEN
LINN ENERGY HOLDINGS LLC
08/01/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY
 
 
 
 
 
 
ASSIGNMENT
C044013000
 
ASN KSBLM 013663 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY
 
 
 
 
 
 
ASSIGNMENT
C044050000
 
ASN KSBLM 015922 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY
 
 
 
 
 
 
ASSIGNMENT
C033706000
C043520
ASN XTO > LINN 6/1/14 GRANT KS
XTO ENERGY INC ETAL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
GRANT
 
 
 
 
 
 
JOINT USE AGREEMENT
C033710000
C043524
JUA LINN & XTO 8/15/14 GRANT KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
GRANT
37
441
 
KS
GRANT
 
ASSIGNMENT
C035558000
C045643
ASN XTO > LINN 6/1/14 GRANT KS
XTO ENERGY INC ETAL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
GRANT
 
 
 
 
 
 
ASSIGNMENT
C044002000
 
ASN BLM KSW 0056666 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
GRANT
 
 
 
 
 
 
ASSIGNMENT
C044003000
 
ASN BLM KSW 0056669 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
GRANT
 
 
 
 
 
 
ASSIGNMENT
C033664000
C043471
ASN XTO > LINN 6/1/14 HAMILTON KS
XTO ENERGY INC ETAL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
HAMILTON
 
 
 
 
 
 
JOINT USE AGREEMENT
C033716000
C043530
JUA LINN & XTO 8/15/14 HAMILTON KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
HAMILTON
170
95
 
KS
HAMILTON
 
ASSIGNMENT
C033684000
C043495
ASN XTO > LINN 6/1/14 HASKELL KS
XTO ENERGY INC ETAL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
HASKELL
 
 
 
 
 
 



Schedule 5, Page 42
42

--------------------------------------------------------------------------------





JOINT USE AGREEMENT
C033726000
C043540
JUA LINN & XTO 8/15/14 HASKELL KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
HASKELL
221
160
201400809
KS
HASKELL
 
ASSIGNMENT
C033685000
C043496
ASN XTO > LINN 6/1/14 KEARNY KS
XTO ENERGY INC ETAL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
JOINT USE AGREEMENT
C033728000
C043542
JUA LINN & XTO 8/15/14 KEARNY KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
262
222
 
KS
KEARNY
 
ASSIGNMENT
C035552000
C045637
ASN XTO > LINN 6/1/14 KEARNY KS
XTO ENERGY INC ETAL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
DOMESTIC GAS AGREEMENT
C042771000
 
PPG JUANITA P CRONE SEC 16-T24S-R36W KEARNY CO KS
JUANITA P CRONE
LINN ENERGY HOLDINGS LLC ET AL
03/08/2016
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
FREE GAS AGREEMENT
C043543000
 
GAS UTILITY AGREEMENT - HAYZLETT
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
RANDY L HAYZLETT AND PAMELA S HAYZLETT
10/22/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
FREE GAS AGREEMENT
C043544000
 
GAS UTILITY AGREEMENT - KOEHN
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
KELLY D KOEHN AND CAROLYN KOEHN
12/10/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
FREE GAS AGREEMENT
C043545000
 
GAS UTILITY AGREEMENT - KURZ TRUST
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
ELLEN M KURZ TESTAMENTARY TRUST
12/07/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
FREE GAS AGREEMENT
C043548000
 
GAS UTILITY AGREEMENT - REXROAT, K.
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
JAMES KEITH REXROAT AND CAROL ANN REXROAT
02/01/2016
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
FREE GAS AGREEMENT
C043549000
 
GAS UTILITY AGREEMENT - DARNELL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
EDWIN L DARNELL
01/29/2016
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
FREE GAS AGREEMENT
C043550000
 
GAS UTILITY AGREEMENT - HOGAN
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
GEORGE F HOGAN AND JUDITH A HOGAN
01/29/2016
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
FREE GAS AGREEMENT
C043552000
 
GAS UTILITY AGREEMENT - REXROAT, H.
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
HOWARD E REXROAT AND COLLEEN REXROAT
12/31/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044011000
 
ASN KSBLM 014149 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044014000
 
ASN KSBLM 013848 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 



Schedule 5, Page 43
43

--------------------------------------------------------------------------------





ASSIGNMENT
C044015000
 
ASN KSBLM 013849 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044016000
 
ASN KSBLM 018900 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044017000
 
ASN KSBLM 021147 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044022000
 
ASN BLM KSGLO 07056 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044023000
 
ASN BLM KSGLO 09936 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044024000
 
ASN BLM KSGLO 09938 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044026000
 
ASN BLM KSGLO 09940 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044027000
 
ASN BLM KSGLO 09942 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044029000
 
ASN BLM KSGLO 09943 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044030000
 
ASN BLM KSGLO 09944 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044033000
 
ASN BLM KSGLO 09947 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044047000
 
ASN BLM KSGLO 09939 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044048000
 
ASN BLM KSGLO 09945 > LINN/BERRY OP RIGHTS, SEC 8
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044049000
 
ASN BLM KSGLO 09953 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 



Schedule 5, Page 44
44

--------------------------------------------------------------------------------





ASSIGNMENT
C044051000
 
ASN KSBLM 014033 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044052000
 
ASN KSBLM 013737 > LINN/BERRY OP RIGHTS, SEC 26
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044053000
 
ASN KSBLM 013737 > LINN/BERRY OP RIGHTS, SEC 27
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044054000
 
ASN KSBLM 013737 > LINN/BERRY OP RIGHTS, SEC 19
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044055000
 
ASN KSBLM 013848 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044056000
 
ASN KSBLM 016271 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044057000
 
ASN KSBLM 026895 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044058000
 
ASN BLM KSGLO 09936 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044059000
 
ASN BLM KSGLO 09938 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044061000
 
ASN BLM KSGLO 09940 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044062000
 
ASN BLM KSGLO 09942 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044063000
 
ASN BLM KSGLO 09949 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044064000
 
ASN BLM KSGLO 09950 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044068000
 
ASN BLM KSGLO 09939 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 



Schedule 5, Page 45
45

--------------------------------------------------------------------------------





ASSIGNMENT
C044070000
 
ASN BLM KSGLO 09945 > LINN/BERRY OP RIGHTS, SEC 17
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044071000
 
ASN BLM KSGLO 09945 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C044072000
 
ASN BLM KSGLO 09953 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
ASSIGNMENT
C033675000
C043483
ASN XTO > LINN 6/1/14 MORTON KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
JOINT USE AGREEMENT
C033715000
C043529
JUA LINN & XTO 8/15/14 MORTON KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
178
659
 
KS
MORTON
 
ASSIGNMENT
C044020000
 
ASN KSBLM 034614 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C044034000
 
ASN BLM KSNM 67013 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C044035000
 
ASN BLM KSNM 67014 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C044036000
 
ASN BLM KSNM 67019 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C044038000
 
ASN BLM KSNM 67020 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C044039000
 
ASN BLM KSNM 67942 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C044042000
 
ASN BLM KSNM 68692 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C044043000
 
ASN BLM KSNM 81827 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C044065000
 
ASN BLM KSNM 114718 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 



Schedule 5, Page 46
46

--------------------------------------------------------------------------------





ASSIGNMENT
C044073000
 
ASN BLM KSNM 84091 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C044085000
 
ASN BLM KSNM 91778 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
 
 
 
 
ASSIGNMENT
C033703000
C043516
ASN XTO > LINN 6/1/14 SEWARD KS
XTO ENERGY INCET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
SEWARD
 
 
 
 
 
 
JOINT USE AGREEMENT
C033717000
C043531
JUA LINN & XTO 8/15/14 SEWARD KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
SEWARD
668
1068
 
KS
SEWARD
 
ASSIGNMENT
C044005000
 
ASN BLM KSW 0056769 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
SEWARD
 
 
 
 
 
 
ASSIGNMENT
C044046000
 
ASN KSBLM 012836 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
SEWARD
 
 
 
 
 
 
ASSIGNMENT
C044066000
 
ASN KSBLM 012836 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
SEWARD
 
 
 
 
 
 
ASSIGNMENT
C044068000
 
ASN BLM KSGLO 09939 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
SEWARD
 
 
 
 
 
 
ASSIGNMENT
C044071000
 
ASN BLM KSGLO 09945 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
SEWARD
 
 
 
 
 
 
ASSIGNMENT
C044072000
 
ASN BLM KSGLO 09953 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
SEWARD
 
 
 
 
 
 
ASSIGNMENT
C033686000
C043497
ASN XTO > LINN 6/1/2014 STANTON KS
XTO ENERGY INC ETAL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STANTON
 
 
 
 
 
 
JOINT USE AGREEMENT
C033735000
C043558
JUA LINN & XTO 8/15/14 STANTON KS
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
XTO ENERGY INC AND EXXONMOBIL OIL CORPORATION
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STANTON
 
 
 
 
 
 
ASSIGNMENT
C033668000
C043475
ASN XTO > LINN 6/1/14 STEVENS KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS
 
 
 
 
 
 
JOINT USE AGREEMENT
C033713000
C043527
JUA LINN & XTO 8/15/14 STEVENS KS
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS
294
338
 
KS
STEVENS
 
DOMESTIC GAS AGREEMENT
C034493000
C044471
PPG LAZY T LAND & CATTLE LLC
XTO ENERGY INC
LINN OPERATING, INC.
04/20/2016
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS
 
 
 
 
 
 



Schedule 5, Page 47
47

--------------------------------------------------------------------------------





SALT WATER DISPOSAL AGREEMENT
C034694000
C044676
SWD WADE D GREENWOOD
WADE D GREENWOOD
LINN OPERATING, INC.
04/04/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS
 
 
 
 
 
 
FREE GAS AGREEMENT
C043546000
 
GAS UTILITY AGREEMENT - FROESE
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
GERHARD FROESE AND HELENA FROESE
09/12/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS
 
 
 
 
 
 
ASSIGNMENT
C043998000
 
ASN BLM KSW 0056842 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS
 
 
 
 
 
 
ASSIGNMENT
C033712000
C043526
ASN XTO > LINN 6/1/14 TEXAS OK
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
OK
TEXAS
 
 
 
 
 
 
JOINT USE AGREEMENT
C033720000
C043534
JUA LINN & XTO 8/15/14 TEXAS OK
XTO ENERGY INC ET AL
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
08/15/2014
DIV01 - HOUSTON
BU038 - HUGOTON
OK
TEXAS
1297
111
I-2014-002715
OK
TEXAS
 
ASSIGNMENT
C044007000
 
ASN BLM OKNM 039006 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
OK
TEXAS
 
 
 
 
 
 
ASSIGNMENT
C044044000
 
ASN BLM OKGLO 09822 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
OK
TEXAS
 
 
 
 
 
 
ASSIGNMENT
C044045000
 
ASN BLM OKGLO 010596 > LINN/BERRY OP RIGHTS
EXXONMOBIL OIL CORPORATION C/O XTO ENERGY INC
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV01 - HOUSTON
BU038 - HUGOTON
OK
TEXAS
 
 
 
 
 
 
LETTER AGREEMENT
C038568000
COXC01304
LANDFARMING AGREEMENT FOR I11 697 PAD
CAERUS PICEANCE LLC
LINN OPERATING INC AS AGENT FOR BERRY PETROLEUM COMPANY LLC
09/01/2014
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
 
CONFIDENTIALITY AGREEMENT
C044284000
 
CON LARAMIE ENERGY/LINN OPERATING
LARAMIE ENERGY
LINN OPERATING INC AS AGENT FOR BERRY PETROLEUM COMPANY LLC
08/01/2016
DIV01 - HOUSTON
BU049 - PICEANCE
CO
GARFIELD
 
 
 
 
 
 
UNIT DESIGNATION
C036722000
UTPA01010
DOP #13-5D-35 BTR DUCHESNE CO UT
BILL BARRETT CORPORATION ET AL
LINN EXCHANGE PROPERTIES, LLC
08/05/2015
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
 
JOINT OPERATING AGREEMENT
C036728000
C046852
JOA WHITE TRUST 3-23C5 DUCHESNE CO
EP ENERGY E&P COMPANY LP
LINN ENERGY HOLDINGS LLC ETAL
07/22/2015
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
C038496000
CAXC02496
CHEVRON USA INC
CHEVRON USA INC
LINN ENERGY HOLDINGS LLC
03/17/2015
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
 
LETTER AGREEMENT
C043324000
CAMCL02572
ENCROACHMENT STIPULATION T31SR22E1 - 2 WATER PIPE
MOJAVE PIPELINE COMPANY LLC
LINN OPERATING INC
02/17/2015
DIV05 - CALIFORNIA
BU001 - CALIFORNIA - BREA
CA
KERN
 
 
 
 
 
 
LETTER AGREEMENT
C044293000
CAXC02513
LTA GLASSPOINT SOLAR / LINN ENERGY
GLASSPOINT SOLAR INC
LINN ENERGY LLC
10/03/2016
DIV05 - CALIFORNIA
BU045 - SOCAL
CA
KERN
 
 
 
 
 
 
EXCHANGE AGREEMENT
C038494000
 
EXCHANGE AGREEMENT - LINN/BERRY AND EXXON
LINN ENERGY HOLDINGS, LLC AND BERRY PETROLEUM COMPANY, LLC
EXXON MOBIL CORPORATION
09/18/2014
DIV05 - CALIFORNIA
BU046 - NEW STEAM FLOODS
CA
KERN
 
 
 
 
 
 



Schedule 5, Page 48
48

--------------------------------------------------------------------------------





WATER AGREEMENT
C038497000
CAXC02497
2015 WATER SUPPLY CONTRACT / BELRIDGE
BELRIDGE WATER STORAGE DISTRICT
LINN ENERGY HOLDINGS LLC
01/01/2015
DIV05 - CALIFORNIA
BU046 - NEW STEAM FLOODS
CA
KERN
 
 
 
 
 
 
ASSIGNMENT
C043276000
 
ASSIGNMENT BILL OF SALE CONVEYANCE T28SR21E19 - HI
EXXON MOBIL CORPORATION, XTO ENERGY INC IN AS AIF
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
06/01/2014
DIV05 - CALIFORNIA
BU046 - NEW STEAM FLOODS
CA
KERN
 
 
 
 
 
 
LETTER AGREEMENT
C044294000
CAXC02514
LTA GLASSPOINT SOLAR / LINN ENERGY KERN CA
LINN ENERGY LLC
GLASSPOINT SOLAR INC
10/03/2016
DIV05 - CALIFORNIA
BU046 - NEW STEAM FLOODS
CA
KERN
 
 
 
 
 
 
LETTER AGREEMENT
C044324000
 
LTA APPALOOSA / LINN ENERGY
LINN ENERGY HOLDINGS LLC
APPALOOSA OPERATING COMPANY LLC ET AL
10/05/2016
DIV01 - HOUSTON
BU050 - UINTA
UT
DUCHESNE
 
 
 
 
 
 
FREE GAS AGREEMENT
C044413000
 
GAS UTILITY AGREEMENT - FOULKS - FINNY CO KS
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
HARLEY M FOULKS ET UX
11/22/2016
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY
 
 
 
 
 
 
FREE GAS AGREEMENT
C044447000
 
GAS UTILITY AGREEMENT - GUGELMEYER - KEARNY CO KS
AIMEE GUGELMEYER DICKEY ET VIR
LINN ENERGY HOLDINGS LLC ET AL
03/04/2016
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY
 
 
 
 
 
 
FREE GAS AGREEMENT
C044448000
 
GAS UTILITY AGREEMENT - KOEHN - GRANT CO KS
BILL RAY KOEHN ET UX
LINN ENERGY HOLDINGS LLC AND BERRY PETROLEUM COMPANY LLC
12/17/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
GRANT
 
 
 
 
 
 
Lease
 
 
Co-Location Agreement (Flattop Tower)
Linn Operating Inc.
UBTA-UBET Communications Inc. dba Strata Networks
10/8/2014
 
 
UT
 
 
 
 
 
 
 
Compression
 
 
DAVIS HOLLOW #2 Unit #10176
Linn Operating Inc.
Exterran
6/24/2015
 
 
UT
 
 
 
 
 
 
 
Compression
 
 
DAVIS HOLLOW #1 Unit #311110
Linn Operating Inc.
Exterran
6/24/2015
 
 
UT
 
 
 
 
 
 
 
Compression
 
 
Section 22 #1 Unit #312183
Linn Operating Inc.
Exterran
6/24/2015
 
 
UT
 
 
 
 
 
 
 
Compression
 
 
Section 21 Unit #804366
Linn Operating Inc.
Exterran
11/4/2015
 
 
UT
 
 
 
 
 
 
 
Compression
 
 
Section 7 Unit #3284
Linn Operating Inc.
JW Power
9/30/2015
 
 
UT
 
 
 
 
 
 
 
Compression
 
 
Section 22 #2 Unit #3461
Linn Operating Inc.
JW Power
9/30/2015
 
 
UT
 
 
 
 
 
 
 
Compression
 
 
Section 23 Unit #3713
Linn Operating Inc.
JW Power
9/30/2015
 
 
UT
 
 
 
 
 
 
 
Compression
 
 
Section 7 Unit #5700
Linn Operating Inc.
JW Power
9/30/2015
 
 
UT
 
 
 
 
 
 
 
Compression
 
 
Gas Plant #2 Unit #6573
Linn Operating Inc.
JW Power
9/30/2015
 
 
UT
 
 
 
 
 
 
 
Equipment Lease
 
 
Sales Order, Maintenance Agreement and Lease Supplement
Linn Operating, Inc.
Dahill and US Bank Equipment Finance
1/2/2014
 
 
UT
 
 
 
 
 
 
 
Equipment Lease
 
 
Rental Agreement
Linn Energy, LLC
De Lage Landen Financial Services, Inc.
3/12/2013
 
 
CA
 
 
 
 
 
 
 
Right of Way
R009189000
C043828
SUR USDA FOREST SERVICE CIM99 MORTON CO
USDA FOREST SERVICE CIM99
LINN OPERATING, INC.
06/30/2015
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON
 
 
UNRECORDED
KS
Morton
T034S-R039W-005 SW



Schedule 5, Page 49
49

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
T034S-R039W-009 N







Schedule 5, Page 50
50

--------------------------------------------------------------------------------





Schedule 5 Part C (Non-Marketing)


Contract Name
Party A
Party B
Effective Date
Division
Business Unit
State
County
Book
Page
Registry
Rec St
Rec County
Description
THE GARDEN CITY COMPANY
THE GARDEN CITY COMPANY
PLAINS PETROLEUM OPERATING CO
01/25/1991
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY COUNTY
92
421
 
KS
FINNEY
T022S-R033W-030
LOUIS C MCDANIEL, ET UX
LOUIS C MCDANIEL, ET UX
KANSAS NEBRASKA NATURAL GAS CO
03/02/1954
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY COUNTY
AG 30
77
 
KS
FINNEY
T022S-R034W-005
ANNA GREEN MARTZ, ET AL
ANNA GREEN MARTZ, ET AL
KANSAS NEBRASKA NATURAL GAS CO
03/24/1954
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY COUNTY
AG 30
78
 
KS
FINNEY
T022S-R034W-008
DAVE KOEHN NON-MARITAL TRUST
DAVE KOEHN NON-MARITAL TRUST
XTO ENERGY INC
03/29/2006
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY COUNTY
 
 
UNRECORDED
KS
FINNEY
T025S-R032W-025 NW
CHARLES GARDINER SALMANS ET AL
CHARLES GARDINER SALMANS ET AL
XTO ENERGY INC
03/25/2006
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY COUNTY
 
 
UNRECORDED
KS
FINNEY
T026S-R031W-029 S
KLEYSTEUBER & GILLEN INC
KLEYSTEUBER & GILLEN INC
XTO ENERGY INC
04/05/2006
DIV01 - HOUSTON
BU038 - HUGOTON
KS
FINNEY COUNTY
 
 
UNRECORDED
KS
FINNEY
T026S-R031W-029 N
SUR JERRELL D NIGHTENGALE ET UX GRANT CO KS
JERRELL D NIGHTINGALE ET UX
MOBIL OIL CORPORATION
05/19/1997
DIV01 - HOUSTON
BU038 - HUGOTON
KS
GRANT COUNTY
47
19
 
KS
GRANT
T028S-R036W-004 SE
SUR EDNA TUCKER TRUST GRANT CO KS
EDNA TUCKER TRUST
MOBIL OIL CORPORATION
06/12/1998
DIV01 - HOUSTON
BU038 - HUGOTON
KS
GRANT COUNTY
48
23
 
KS
GRANT
T029S-R036W-024 SE
SUR FLORINE VINCENT ET VIR KEARNY CO KS
FLORINE & ELDON R VINCENT
PLAINS PETROLEUM OPERATING COMPANY
01/27/1993
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
 
 
UNRECORDED
KS
KEARNY
T024S-R037W-028 NE/NE/NE
SUR WHITE ENTERPRISES USA-WHITE UNIT C WELLS
WHITE ENTERPRISES
MOBIL OIL CORPORATION
09/27/1996
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
147
507
 
KS
KEARNY
T026S-R035W-008
BEULAH BRADDOCK, ET VIR
BEULAH BRADDOCK, ET VIR
PLAINS PETROLEUM OPERATING CO
09/04/1991
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
109
275
 
KS
KEARNY
T024S-R038W-014
NELLIE BELLE ARNOLD, ET VIR
NELLIE BELLE ARNOLD, ET VIR
KANSAS NEBRASKA NATURAL GAS CO
08/04/1955
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
17
302
 
KS
KEARNY
T022S-R035W-002
SUDAN INTERIOR MISSION, INC
SUDAN INTERIOR MISSION, INC
KANSAS NEBRASKA NATURAL GAS CO
08/24/1955
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
17
301
 
KS
KEARNY
T022S-R035W-002
HERBERT M CRAMER, ET UX
HERBERT M CRAMER, ET UX
KANSAS NEBRASKA NATURAL GAS CO
04/21/1953
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
16
502
 
KS
KEARNY
T022S-R035W-016
W T ROONEY JR, ET UX
W T ROONEY JR, ET UX
KANSAS NEBRASKA NATURAL GAS CO
08/02/1955
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
17
300
 
KS
KEARNY
T022S-R035W-004



Schedule 5, Page 51
51

--------------------------------------------------------------------------------





ANNE ROONEY SHERMAN, ET AL
ANNE ROONEY SHERMAN, ET AL
KANSAS NEBRASKA NATURAL GAS CO
09/01/1959
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
18
409
 
KS
KEARNY
T022S-R035W-004
W T ROONEY, III
W T ROONEY, III
KANSAS NEBRASKA NATURAL GAS CO
11/05/1990
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
109
235
 
KS
KEARNY
T022S-R035W-004
MARVIN SWANK, ET UX
MARVIN SWANK, ET UX
KANSAS NEBRASKA NATURAL GAS CO
06/28/1979
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
33
171
 
KS
KEARNY
T023S-R037W-015
THELMA V STINCHCOMB
THELMA V STINCHCOMB
KANSAS NEBRASKA NATURAL GAS CO
06/28/1979
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
33M
173
 
KS
KEARNY
T023S-R037W-015
EILEEN L RYBERG
EILEEN L RYBERG
KN ENERGY INC
05/16/1990
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
102R
173
 
KS
KEARNY
T023S-R037W-017
FLORENCE BEIDERWELL
FLORENCE BEIDERWELL
KANSAS NEBRASKA NATURAL GAS CO
06/06/1957
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
18
39
 
KS
KEARNY
T023S-R038W-016
C W BUCK ESTATE
C W BUCK ESTATE
KANSAS NEBRASKA NATURAL GAS CO
02/03/1958
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
18
189
 
KS
KEARNY
T023S-R038W-015
ROY R KURZ, ET UX
ROY R KURZ, ET UX
KANSAS NEBRASKA NATURAL GAS CO
01/22/1957
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
18
40
 
KS
KEARNY
T023S-R038W-021
J D HOUCK, ET UX
J D HOUCK, ET UX
KANSAS NEBRASKA NATURAL GAS CO
09/19/1957
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
18
108
 
KS
KEARNY
T023S-R038W-028
CLARK M HOUCK
CLARK M HOUCK
KANSAS NEBRASKA NATURAL GAS CO
03/27/1980
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
34M
249
 
KS
KEARNY
T023S-R038W-027
C W LINDNER, ET UX
C W LINDNER, ET UX
KANSAS NEBRASKA NATURAL GAS CO
01/23/1957
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
18
41
 
KS
KEARNY
T023S-R038W-029
HARRY PALMER, ET UX
HARRY PALMER, ET UX
KANSAS NEBRASKA NATURAL GAS CO
05/17/1957
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
18
43
 
KS
KEARNY
T023S-R038W-029
MARTHA M ALLEN, ET VIR
MARTHA M ALLEN, ET VIR
KANSAS NEBRASKA NATURAL GAS CO
01/23/1957
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
18
42
 
KS
KEARNY
T023S-R038W-032
JESSE D HOUCK, ET UX
JESSE D HOUCK, ET UX
KANSAS NEBRASKA NATURAL GAS CO
12/16/1955
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
17
384
 
KS
KEARNY
T023S-R038W-033
DAVID V WRIGHT
DAVID V WRIGHT
XTO ENERGY INC.
09/28/2005
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
212
481
 
KS
KEARNY
T023S-R037W-002 SE



Schedule 5, Page 52
52

--------------------------------------------------------------------------------





KENNETH & WILMA DAVIS TRUST
KENNETH & WILMA DAVIS TRUST
XTO ENERGY INC.
10/05/2005
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
212
7
 
KS
KEARNY
T023S-R037W-002 NE
AMERICAN IMPLEMENT INC
AMERICAN IMPLEMENT INC
XTO ENERGY INC
03/27/2006
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
 
 
UNRECORDED
KS
KEARNY
T025S-R036W-035 N
 
 
 
 
 
 
 
 
 
 
 
 
 
T025S-R036W-035 SE
RHONDA JEAN NIGHTINGALE ET VIR
RHONDA JEAN NIGHTINGALE ET VIR
XTO ENERGY INC
03/24/2006
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
 
 
UNRECORDED
KS
KEARNY
T025S-R036W-036 NE
BEYMER & BEYMER INC
BEYMER & BEYMER INC
XTO ENERGY INC
06/02/2008
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
 
 
UNRECORDED
KS
KEARNY
T025S-R036W-009 NE
MCCORMICK HOLSTEIN LLC
MCCORMICK HOLSTEIN LLC
XTO ENERGY INC
08/26/2008
DIV01 - HOUSTON
BU038 - HUGOTON
KS
KEARNY COUNTY
228
559
 
KS
KEARNY
T026S-R036W-027 SW
BOARD OF COUNTY COMMISSIONERS OF MORTON COUNTY KS
BOARD OF COUNTY COMMISSIONERS OF MORTON COUNTY KS
MOBIL EXPLORATION & PRODUCING US INC
09/07/2000
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON COUNTY
 
 
UNRECORDED
KS
MORTON
T034S-R039W-006
 
 
 
 
 
 
 
 
 
 
 
 
 
T034S-R039W-007
BOARD OF COUNTY COMMISSIONERS OF MORTON COUNTY KS
BOARD OF COUNTY COMMISSIONERS OF MORTON COUNTY KS
MOBIL EXPLORATION & PRODUCING US INC
12/07/1998
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON COUNTY
 
 
UNRECORDED
KS
MORTON
T034S-R039W-030
BOARD OF COUNTY COMMISSIONERS OF MORTON COUNTY KS
BOARD OF COUNTY COMMISSIONERS OF MORTON COUNTY KS
MOBIL EXPLORATION & PRODUCING US INC
06/03/1999
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON COUNTY
 
 
UNRECORDED
KS
MORTON
T033S-R040W-024
 
 
 
 
 
 
 
 
 
 
 
 
 
T033S-R040W-025
BOARD OF COUNTY COMMISSIONERS OF MORTON COUNTY KS
BOARD OF COUNTY COMMISSIONERS OF MORTON COUNTY KS
MOBIL EXPLORATION & PRODUCING US INC
02/23/1998
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON COUNTY
 
 
UNRECORDED
KS
MORTON
T033S-R039W-005
 
 
 
 
 
 
 
 
 
 
 
 
 
T033S-R039W-006
PRODUCED WATER LINE SEC 25 AND 25, 33S-40W
THE BOARD OF COUNTY COMMISIONERS OF MORTON COUNTY, KS
MOBIL EXPLORATION & PRODUCING U S INC
06/03/1999
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON COUNTY
 
 
 
 
 
T033S-R040W-024
 
 
 
 
 
 
 
 
 
 
 
 
 
T033S-R040W-025
ELECTRIC LINE 6-33S-39W TO 5-33S-39W
THE BOARD OF COUNTY COMMISIONERS OF MORTON COUNTY, KS
MOBIL EXPLORATION & PRODUCING U S INC
02/23/1998
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON COUNTY
 
 
 
 
 
T033S-R039W-005
 
 
 
 
 
 
 
 
 
 
 
 
 
T033S-R039W-006
ELECTRIC LINE 26-34S-40W TO 25-34S-40W
THE BOARD OF COUNTY COMMISSIONERS OF MORTON COUNTY, KS
HANCOCK ELECTRIC LLC
01/01/1997
DIV01 - HOUSTON
BU038 - HUGOTON
KS
MORTON COUNTY
 
 
 
 
 
T034S-R040W-025



Schedule 5, Page 53
53

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
T034S-R040W-026
JAMES W CULLISON ET UX
JAMES W CULLISON ET UX
EXXONMOBIL OIL CORPORATION
10/27/2006
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
238
529
 
KS
STEVENS
T031S-R035W-027
 
 
 
 
 
 
 
 
 
 
 
 
 
T031S-R035W-028
 
 
 
 
 
 
 
 
 
 
 
 
 
T031S-R035W-029
JAMES W CULLISON ET UX
JAMES W CULLISON ET UX
EXXONMOBIL OIL CORPORATION
10/27/2006
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
238
527
 
KS
STEVENS
T031S-R035W-027
 
 
 
 
 
 
 
 
 
 
 
 
 
T031S-R035W-028
BEVERLY K SNYDER LIVING TRUST
BEVERLY K SNYDER LIVING TRUST
EXXONMOBIL OIL CORPORATION
03/09/2007
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
249
90
 
KS
STEVENS
T032S-R035W-009
 
 
 
 
 
 
 
 
242
37
 
KS
STEVENS
 
CHARLES W HARPER ET UX
CHARLES W HARPER ET UX
EXXONMOBIL OIL CORPORATION
07/29/2004
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
219
674
 
KS
STEVENS
T033S-R035W-026
BARBARA WALTERS LIFE EST.
BARBARA WALTERS LIFE EST.
EXXONMOBIL OIL CORPORATION
08/08/2006
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
242
42
 
KS
STEVENS
T032S-R035W-030
DONALD R SNYDER LIVING TRUST
DONALD R SNYDER LIVING TRUST
EXXONMOBIL OIL CORPORATION
03/09/2007
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
242
35
 
KS
STEVENS
T032S-R035W-009
 
 
 
 
 
 
 
 
249
92
 
KS
STEVENS
 
LAVERN JANICE THOMAS LOVING TRUST DTD 12/28/89
LAVERN JANICE THOMAS LOVING TRUST DTD 12/28/89
EXXONMOBIL OIL CORPORATION
04/20/2011
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
272
714
6002249-001
KS
STEVENS
T034S-R036W-014
ROGER L MCGILL ET AL
ROGER L MCGILL ET AL
EXXONMOBIL OIL CORPORATION
03/09/2007
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
242
47
6004431-001
KS
STEVENS
T032S-R036W-012
 
 
 
 
 
 
 
 
 
 
6004431-001
KS
STEVENS
 
STANLEY MCGILL ET AL
STANLEY MCGILL ET AL
EXXONMOBIL OIL CORPORATION
03/09/2007
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
242
45
 
KS
STEVENS
T032S-R036W-012
 
 
 
 
 
 
 
 
 
 
 
KS
STEVENS
 
CAROL L AND COLEMAN E DOWNING TRUSTS
CAROL L AND COLEMAN E DOWNING TRUSTS
EXXONMOBIL OIL CORPORATION
05/09/2007
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
279
264
 
KS
STEVENS
T031S-R035W-031
 
 
 
 
 
 
 
 
278
543
 
KS
STEVENS
 
W E WHITE TRUST DATED AUGUST 23 1995
W E WHITE TRUST DATED AUGUST 23 1995
EXXONMOBIL OIL CORPORATION
06/17/2006
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
243
279
 
KS
STEVENS
T032S-R036W-023
KEITH SECREST ET AL
KEITH SECREST ET AL
EXXONMOBIL OIL CORPORATION
04/12/2011
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
272
710
 
KS
STEVENS
T034S-R036W-024
DOROTHY M VAN NOVER LVG TT UA DTD 4/28/99
DOROTHY M VAN NOVER LVG TT UA DTD 4/28/99
EXXONMOBIL OIL CORPORATION
06/04/2001
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
198
20
 
KS
STEVENS
T035S-R037W-009
STEVENS COUNTY BOARD OF COUNTY COMMISSIONERS
STEVENS COUNTY BOARD OF COUNTY COMMISSIONERS
MOBIL OIL CORPORATION
08/22/1970
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
 
 
UNRECORDED
KS
STEVENS
T031S-R036W-005



Schedule 5, Page 54
54

--------------------------------------------------------------------------------





KANSAS DEPARTMENT OF TRANSPORTATION 6-7874
KANSAS DEPARTMENT OF TRANSPORTATION 6-7874
MOBIL OIL CORPORATION
07/28/1994
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
 
 
UNRECORDED
KS
STEVENS
T032S-R037W-009
MCGILL FAMILY TRUST - 1997
MCGILL FAMILY TRUST - 1997
EXXONMOBIL OIL CORPORATION
03/02/2007
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
242
39
 
KS
STEVENS
T032S-R036W-012
M GENE ELLIS ET UX
M GENE ELLIS ET UX
EXXON MOBIL CORPORATION
04/08/2003
DIV01 - HOUSTON
BU038 - HUGOTON
KS
STEVENS COUNTY
210
704
 
KS
STEVENS
T034S-R036W-035





Schedule 5, Page 55
55

--------------------------------------------------------------------------------







Schedule 5 Part D (Non-Marketing)


Contract Name
Party A
Party B
FileNet Image Title
Master Service Agreement
A & R SERVICES
LINN
193725-12-02-2015
Master Service Agreement
AMEC FOSTER WHEELER ENVIRONMENTAL
LINN
148060-04-04-2016
Master Service Agreement
ANCON
LINN
194014-11-30-2015
Master Service Agreement
ANZGT FIELD SERVICES LLC
LINN
194610-05-19-2016
Master Service Agreement
ARROW OILFIELD AND SANITATION, INC
LINN
194428-09-16-2015
Master Service Agreement
ATLAS CRANE & RIGGING INC
LINN
151252-06-05-2015
Master Service Agreement
BADGER DAYLIGHTING CORP
LINN
121530-08-30-2012
Master Service Agreement
BL ELECTRICALS INC
LINN
194781-03-15-2016
Master Service Agreement
BRAUN ELECTRIC COMPANY INC
LINN
189277-03-16-2016
Master Service Agreement
BRINDERSON,LP
LINN
144537-03-01-2015
Master Service Agreement
CANNON
LINN
085625-12-17-2009
Master Service Agreement
CLEAN GEN LLC
LINN
151431-04/23/2014
Master Service Agreement
CORDOVA FLOW CONTROLS LLC
LINN
190247-06-18-2015
Master Service Agreement
CUTSFORTH, INC
LINN
N/A
Master Service Agreement
DARRELL THOMPSON TANK & CONSTR INC
LINN
082097-04-12-2016
Master Service Agreement
DEANGELO BROTHERS LLC
LINN
185966-09-29-2014
Master Service Agreement
DECISION STRATEGIES INC
LINN
142360-03-01-2015
Master Service Agreement
DELBERT FORTNER
LINN
189846-05-14-2015
Master Service Agreement
DESIGN SPACE MODULAR BUILDINGS INC
LINN
194279-06-24-2015
Master Service Agreement
DIRTCO LLC
LINN
192713-10-02-2015
Master Service Agreement
DRY CREEK ENTERPRISES INC
LINN
195180-06-01-2015
Master Service Agreement
EMIT TECHNOLOGIES INC
LINN
135070-11-26-2014
Master Service Agreement
GE ENERGY
LINN
149296-04/02/2014
Master Service Agreement
GEO DRILLING FLUIDS, INC.
LINN
066797-05-20-2013
Master Service Agreement
GOLDEN STATE REFRACTORY
LINN
189941-02-13-2015
Master Service Agreement
HERB SIEGERS
LINN
187769-01-08-2015
Master Service Agreement
INSTRUMENT CONTROL SERVICES
LINN
188130-01-27-2015
Master Service Agreement
INTEGRATED CP
LINN
190275-05-20-2015
Master Service Agreement
J & J INSPECTION SERVICE LLC
LINN
123405-03-06-2013
Master Service Agreement
JL MARINE CONSTRUCTION
LINN
146182-05-28-2015
Master Service Agreement
KNOWLES ENTERPRISES LLC
LINN
190106-06-11-2015
Master Service Agreement
LIBERTY LIFT SOLUTIONS LLC
LINN
151997-01-10-2013
Master Service Agreement
LIMOUSINE SCENE
LINN
153800-06/19/2014
Master Service Agreement
MCMILLAN OPERATING
LINN
190836-07-21-2015
Master Service Agreement
METCALF ARCHAEOLOGICAL
LINN
148490-04-01-2015
Master Service Agreement
MITCHELLS BLIND CLEANING INC
LINN
151316-11/14/2013
Master Service Agreement
PACIFIC PETROLEUM CALIFORNIA INC
LINN
194464-02-04-2016
Master Service Agreement
PACIFIC PROCESS SYSTEMS INC
LINN
060542-03-11-2008
Master Service Agreement
PERFORMANCE CONTRACTING INC
LINN
151843-03/15/2014
Master Service Agreement
PETROCLOUD LLC
LINN
190838-11-05-2014



Schedule 5, Page 56
56

--------------------------------------------------------------------------------





Master Service Agreement
PILOT TRAVEL CENTERS, LLC
LINN
N/A
Master Service Agreement
PINNERGY LTD
LINN
120288-05-21-2015
Master Service Agreement
PTS RENTALS,INC.
LINN
146227-04/30/2014
Master Service Agreement
RAPTOR INDUSTRIES LLC
LINN
160745-12-30-2015
Master Service Agreement
RENTECH BOILER SYSTEMS INC
LINN
190227-06-11-2015
Master Service Agreement
SAWYER PETROLEUM
LINN
160739-10-20-2014
Master Service Agreement
SC FUELS
LINN
188137-04-01-2015
Master Service Agreement
SIGNA ENGINEERING CORP
LINN
135594-09-14-2015
Master Service Agreement
SPECIALIZED ROUSTABOUT SERVICES LLC
LINN
187802-01-06-2015
Master Service Agreement
SPITFIRE HOT OILING INC
LINN
151288-04/09/2014
Master Service Agreement
SUNLAND FIELD SERVICES
LINN
146044-04-18-2013
Master Service Agreement
TARPON ENERGY SERVICES LLC
LINN
151359-01-13-2015
Master Service Agreement
TEAM OIL TOOLS LP
LINN
133673-01-11-2012
Master Service Agreement
TECH EXPRESS
LINN
192691-09-18-2015
Master Service Agreement
THORCO HOLDINGS LLC
LINN
084660-07-16-2008
Master Service Agreement
TRB OILFIELD SERVICES
LINN
N/A
Master Service Agreement
UELS LLC
LINN
140031-07-02-2013
Master Service Agreement
US PFJ FREIGHT-ONLY
LINN
152085-07-15-2014
Master Service Agreement
WAGNER EQUIPMENT CO
LINN
147786-02/25/2014



Schedule 5, Page 57
57

--------------------------------------------------------------------------------







Contracts to be Assigned or Partially Asssigned to Berry
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Linn K#
Linn Entity
Contract Type
Counterparty
Counterparty K#
Original Counterparty to Contract
Contract Dated
Primary Term End Date
Auto Extension Provision
Assignment Requirements
Partially Assignable?
Land Burdened?
Region
92S
LOI as agent, but Berry not listed
NAESB
Cima Energy Ltd.
 
Cima Energy Ltd.
04/19/2013
Per Transaction
Per transaction
Written Consent Required
Yes
 
Calif/Colo/Utah
82S
LOI as agent, but Berry not listed
NAESB
Twin Eagle Resource Management LLC
LINN- NAESB
Twin Eagle Resource Management LLC
06/15/2012
03/31/2017
None
Written Consent Required
Silent; assumed yes
No
Calif/ETX/Hug
182GG
LOI as agent for Berry
Joint Venture Agreement
Aera Energy LLC and Chalk Cliff Limited
 
Mobil Oil Corporation, Chalk Cliff Limited and Tannehill Oil Company
12/02/1991
Ongoing
Ongoing
Written Consent Required
Silent; assumed yes
 
California
183GG
Berry
Joint Venture Agreement
Aera Energy LLC and Chalk Cliff Limited
 
Chalk Cliff Limited and Tannehill Oil Company
01/08/1992
Ongoing
Ongoing
Written Consent Required
Silent; assumed yes
 
California
337O
LOI
Crude Oil Purchase Agreement
Kern Oil & Refining Company
P1417
Kern Oil & Refining Company
11/01/2015
04/30/2016
Month-to-month; 60 Days
Written Consent Required
Silent; assumed yes
 
California
285T
Berry
Operational Balancing Agreement
Kern River Gas Transmission Co.
4069
Kern River Gas Transmission Co.
03/01/2011
Ongoing
Ongoing; 10 Days
(Silent)
Silent; assumed yes
 
California
286T
Berry
Operational Balancing Agreement
Kern River Gas Transmission Co.
4083
Kern River Gas Transmission Co.
03/01/2013
Ongoing
Ongoing; 10 Days
(Silent)
Silent; assumed yes
 
California
287T
Berry
Operational Balancing Agreement
Mojave Pipeline Company, L.L.C.
42HU
Mojave Pipeline Company, L.L.C.
03/01/2011
Ongoing
Ongoing; 30 Days
Written Consent Required
Silent; assumed yes
 
California
288T
Berry
Operational Balancing Agreement
Mojave Pipeline Company, L.L.C.
42JF
Mojave Pipeline Company, L.L.C.
05/01/2013
Ongoing
Ongoing; 30 Days
(Silent)
 
 
California
290T
Berry
Natural Gas Pipeline Interconnect Agreement
Occidental of Elk Hills, Inc.
 
Occidental of Elk Hills, Inc.
06/30/2011
Ongoing
Ongoing; 60 Days
Written Consent Required
Silent; assumed yes
 
California
325O
Berry
Crude Oil Purchase Agreement
Phillips 66 Company
BEB17TP50001
Phillips 66 Company
09/01/2016
02/28/2017
None
Written Consent Required
Silent; assumed yes
 
California
118PR
LEH/Berry
Processing Agreement
Seneca Resources Corporation
 
Bakersfield Gas, L.P.
06/01/1993
05/31/2003
Year-to-year; 365 Days
Written Consent Required
Silent; assumed yes
 
California
289T
Berry
Master Services Contract
Southern California Gas Company
53436
Southern California Gas Company
02/14/1995
Per Schedule
Per Schedule
Written Consent Required
Silent; assumed yes
 
California
327O
LOI
Crude Oil Purchase Agreement
Tesoro Refining & Marketing Company LLC
LNP15TP0001
Tesoro Refining & Marketing Company LLC
10/01/2016
09/30/2017
Quarterly; 90 Days
Written Consent Required
Silent; assumed yes
 
California
178GG
Berry
Gas Gathering Agreement
Encana Oil & Gas (USA) Inc.
 
Encana Oil & Gas (USA) Inc.
06/29/2006
Ongoing
Ongoing
Written Consent Required
Yes
 
Colorado
179GG
Berry
Gas Gathering Agreement
Encana Oil & Gas (USA) Inc.
 
Encana Oil & Gas (USA) Inc.
06/07/2006
Ongoing
None
Written Consent Required
Yes
 
Colorado



Schedule 5, Page 58
58

--------------------------------------------------------------------------------





274O
LOI
Crude Oil Purchase Agreement
Plains Marketing, L.P.
7330-1014
Plains Marketing, L.P.
01/01/2017
03/31/2017
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
 
Colorado
132S
Berry
NAESB
Wapiti Energy
 
Delta Petroleum Corp
01/14/2008
03/31/2010
Month-to-month; 60 Days
Written Consent Required
Yes
 
Colorado
118GG
Berry
Gas Gathering Agreement
Enable Midstream Partners, LP
 
Velocity East Texas Gathering, LLC
07/16/2009
07/15/2029
None
Written Consent Required
Yes
 
East Texas
1596G
LOI
Gas Gathering and Processing Agreement
Enbridge G & P (East Texas) L.P.
2006720
Enbridge G & P (East Texas) L.P.
09/01/2015
08/31/2018
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
Yes
East Texas
185GG
LOI
Gas Gathering Agreement
Enbridge G & P (East Texas) L.P.
2006719
Enbridge G & P (East Texas) L.P.
09/01/2015
08/31/2018
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
Yes
East Texas
310O
LOI
Crude Oil Purchase Agreement
Genesis Crude Oil, L.P.
20294
Genesis Crude Oil, L.P.
10/01/2016
03/31/2017
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
No
East Texas
119GG
Berry
Gas Gathering Agreement
Spartan Midstream LLC
 
Velocity East Texas Gathering, LLC
07/16/2009
07/15/2029
None
Written Consent Required
Yes
 
East Texas
299O
LOI
Crude Oil Purchase Agreement
Sunoco Partners Marketing & Terminals, L.P.
512147
Sunoco Partners Marketing & Terminals, L.P.
04/01/2016
03/31/2017
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
No
East Texas
401091
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
 
Alan J. Clemans
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401092
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
 
Alan J. Clemans
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401093
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
 
Alan J. Clemans
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401094
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
 
Alan J. Clemans
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401096
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
 
Alan J. Clemans
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401097
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
 
Alan J. Clemans
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401098
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
 
Alan J. Clemans
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401099
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
 
Alan J. Clemans
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401100
LOI
Irrigation Gas Sales Agreement
Alan J. Clemans
 
Alan J. Clemans
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401129
LOI
Irrigation Gas Sales Agreement
Alan J. Clemens
 
Alan J. Clemens
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
140S
Berry/LEH
NAESB-Purchase (3rd Party)
American Warrior Inc.
TC #53391
American Warrior Inc.
01/01/2005
01/31/2005
Month-to-month; 30 Days
Written Consent Required
Yes
No
Hugoton
401088
LOI
Irrigation Gas Sales Agreement
Beer Farms
 
Beer Farms
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401089
LOI
Irrigation Gas Sales Agreement
Beer Farms
 
Beer Farms
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401105
LOI
Irrigation Gas Sales Agreement
Bill Goodloe
 
Bill Goodloe
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401036
LOI
Irrigation Gas Sales Agreement
Bill Koehn
 
Bill Koehn
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton



Schedule 5, Page 59
59

--------------------------------------------------------------------------------





401103
LOI
Irrigation Gas Sales Agreement
Bobby T. Gloden
 
Bobby T. Gloden
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401104
LOI
Irrigation Gas Sales Agreement
Bobby T. Gloden
 
Bobby T. Gloden
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
176GG
Berry/LEH
Interconnect Agreement (3rd Party)
Breitburn Operating, LP
 
Whiting Oil and Gas Corporation
09/15/2005
Ongoing
Contract Silent
Written Consent Required
Silent; assumed yes
No
Hugoton
148S
Berry/LEH
NAESB-Purchase (3rd Party)
Breitburn Operating, LP
TC #110342
Celero Enrgy, L.P.
09/01/2004
05/31/2005
Month-to-month; 30 Days
Written Consent Required
Yes
No
Hugoton
401090
LOI
Irrigation Gas Sales Agreement
Chapco Investments, Inc.
 
Chapco Investments, Inc.
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401101
LOI
Irrigation Gas Sales Agreement
Charles W. Colson
 
Charles W. Colson
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
172S
Berry/LEH
NAESB-Purchase (3rd Party)
Cherokee Warrior, Inc.
TC #53382
Chesapeake Energy Marketing, Inc.
04/01/2003
03/31/2004
Month-to-month; 30 Days
Written Consent Required
Yes
No
Hugoton
142S
Berry/LEH
NAESB-Purchase (3rd Party)
Chesapeake Energy Marketing, Inc.
TC #53368
Chesapeake Energy Marketing, Inc.
04/01/2003
03/31/2004
Month-to-month; 30 Days
Written Consent Required
Yes
No
Hugoton
401085
LOI
Irrigation Gas Sales Agreement
Cynthia Barnes
 
Cynthia Barnes
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401087
LOI
Irrigation Gas Sales Agreement
Cynthia Barnes
 
Cynthia Barnes
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
121PR
Berry/LEH
Gas Processing Agreement
DCP Midstream LP
NHC0456000
DCP Midstream LP
08/01/2008
07/01/2017
Year-to-year; 90 Days
Written Consent Required
Yes
 
Hugoton
172GG
Berry/LEH
Gas Gathering and Compression Agreement
DCP Midstream LP
NHC0456001
DCP Midstream LP
08/01/2008
07/01/2017
Year-to-year; 90 Days
Written Consent Required
Yes
 
Hugoton
401011
LOI
Irrigation Gas Sales Agreement
Dell Cullison Farms Inc
 
Dell Cullison Farms Inc
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401119
LOI
Irrigation Gas Sales Agreement
Donnie Knier, Jr.
 
Donnie Knier, Jr.
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
171S
Berry/LEH
NAESB-Purchase (3rd Party)
Edison Operating, Inc.
TC #53382
Chesapeake Energy Marketing, Inc.
04/01/2003
03/31/2004
Month-to-month; 30 Days
Written Consent Required
Yes
No
Hugoton
167S
Berry/LEH
NAESB-Purchase (3rd Party)
Enterra Resources, LLC
TC #53387
Westport Oil & Gas Company, L.P.
04/01/2003
04/30/2003
Month-to-month; 30 Days
Written Consent Required
Yes
No
Hugoton
181GG
Berry/LEH
Gas Gathering Agreement
ETC Field Services LLC
 
Colorado Interstate Gas Company
10/01/1993
09/30/1994
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
No
Hugoton
JHGG-6
LOI
Gas Gathering Agreement
ETC Field Services LLC
GGA6130-LAM
Regency Midcon Gas, LLC
09/01/2004
08/31/2014
Month-to-month; 30 Days
Written Notification
Yes
 
Hugoton
401072
LOI
Irrigation Gas Sales Agreement
Eugene Spencer
 
Eugene Spencer
01/01/2014
01/31/2015
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401115
LOI
Irrigation Gas Sales Agreement
Gary L. Ivie
 
Gary L. Ivie
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401073
LOI
Irrigation Gas Sales Agreement
Gene Spencer
 
Gene Spencer
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401141
LOI
Irrigation Gas Sales Agreement
Grant Webber
 
Grant Webber
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401086
LOI
Irrigation Gas Sales Agreement
Greg and Corey Barnes
 
Greg and Corey Barnes
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton



Schedule 5, Page 60
60

--------------------------------------------------------------------------------





500111
LOI
Irrigation Gas Sales Agreement
Greg Barnes
 
Greg Barnes
10/01/2015
10/31/2015
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401084
LOI
Irrigation Gas Sales Agreement
Gregg Barnes
 
Gregg Barnes
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401019
LOI
Irrigation Gas Sales Agreement
Hartland Farms
 
Hartland Farms
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401026
LOI
Irrigation Gas Sales Agreement
J&L Smith Farms, Inc.
 
J&L Smith Farms, Inc.
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401102
LOI
Irrigation Gas Sales Agreement
J.W. Fitzgerald
 
J.W. Fitzgerald
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401055
LOI
Irrigation Gas Sales Agreement
James Moyer Farms
 
James Moyer Farms
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401053
LOI
Irrigation Gas Sales Agreement
Jamie Moyer
 
Jamie Moyer
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401123
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
 
Jerry Lunsford
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401124
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
 
Jerry Lunsford
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401125
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
 
Jerry Lunsford
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401126
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
 
Jerry Lunsford
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401127
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
 
Jerry Lunsford
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401128
LOI
Irrigation Gas Sales Agreement
Jerry Lunsford
 
Jerry Lunsford
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401132
LOI
Irrigation Gas Sales Agreement
Jim Sample
 
Jim Sample
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401013
LOI
Irrigation Gas Sales Agreement
John Dewerff
 
John Dewerff
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401111
LOI
Irrigation Gas Sales Agreement
Kenneth Hiller
 
Kenneth Hiller
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401120
LOI
Irrigation Gas Sales Agreement
Kyle Neville Farms
 
Kyle Neville Farms
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401121
LOI
Irrigation Gas Sales Agreement
Kyle Neville Farms
 
Kyle Neville Farms
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
JHTS-16
LOI
Crude Helium Purchase and Sale Agreement
Linde Gas North America LLC
 
Linde Gas North America LLC
01/01/2015
12/31/2019
Year-to-year; 60 Days
Written Consent Required; 90 days notice; additional obligations of assignment.
Yes, with obligations
 
Hugoton
141S
Berry/LEH
NAESB-Purchase (3rd Party)
Linn Energy Holdings, LLC
141S
Pioneer Natural Resources USA, Inc.
05/01/2004
04/30/2005
Month-to-month; 30 Days
Written Consent Required
Yes
No
Hugoton
JHPu-1700652
Berry/LEH
Gas Purchase Agreement
Linn Energy Holdings, LLC
JHPu-1700652
BP America Production Company
05/01/2010
04/30/2013
Year-to-year; 180 Days
Written Notification/Proof
Silent; assumed yes
 
Hugoton
JHPu-198509
Berry/LEH
Gas Processing Agreement
Linn Energy Holdings, LLC
JHPr-198509
BP America Production Company
11/01/2004
10/31/2005
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
 
Hugoton
401143
LOI
Irrigation Gas Sales Agreement
Mark Witt
 
Mark Witt
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton



Schedule 5, Page 61
61

--------------------------------------------------------------------------------





401145
LOI
Irrigation Gas Sales Agreement
Mark Witt
 
Mark Witt
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401146
LOI
Irrigation Gas Sales Agreement
Mark Witt
 
Mark Witt
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401147
LOI
Irrigation Gas Sales Agreement
Mark Witt
 
Mark Witt
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401148
LOI
Irrigation Gas Sales Agreement
Mark Witt
 
Mark Witt
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401149
LOI
Irrigation Gas Sales Agreement
Mark Witt
 
Mark Witt
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401151
LOI
Irrigation Gas Sales Agreement
Mark Witt
 
Mark Witt
02/04/2015
02/28/2015
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
187GG
Berry/LEH
Conmpressor Facility Agreement
Merit Management Partners V, L.P.
 
Columbian Fuel Corporation
08/01/1960
Ongoing
Contract Silent
Written Notification/Proof
Silent; assumed yes
No
Hugoton
401048
LOI
Irrigation Gas Sales Agreement
Ms Carolyn Meyer
 
Ms Carolyn Meyer
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401040
LOI
Irrigation Gas Sales Agreement
Munson Farms
 
Munson Farms
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401058
LOI
Irrigation Gas Sales Agreement
Munson Farms
 
Munson Farms
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401060
LOI
Irrigation Gas Sales Agreement
Munson Farms
 
Munson Farms
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401112
LOI
Irrigation Gas Sales Agreement
Neal Hofferber
 
Neal Hofferber
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
JHGG-8
LOI
IT Throughput Service Agreement
Northern Natural Gas Company
125683
Northern Natural Gas Company
06/01/2013
05/31/2014
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
 
Hugoton
401062
LOI
Irrigation Gas Sales Agreement
Norton Farms, Inc.
 
Norton Farms, Inc.
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401063
LOI
Irrigation Gas Sales Agreement
Norton Farms, Inc.
 
Norton Farms, Inc.
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401064
LOI
Irrigation Gas Sales Agreement
Norton Farms, Inc.
 
Norton Farms, Inc.
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
100GG
Berry/LEH
Gas Gathering Agreement
Oneok Field Services Company, L.L.C.
 
Oneok Field Services Company, L.L.C.
11/01/2007
07/31/2019
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
173GG
Berry/LEH
Gas Compression Agreement
Oneok Field Services Company, L.L.C.
 
Oneok Field Services Company, L.L.C.
12/01/2007
11/30/2012
Year-to-year; 120 Days
Written Notification/Proof
Silent; assumed yes
No
Hugoton
174GG
Berry/LEH
Gas Gathering Agreement
Oneok Field Services Company, L.L.C.
432359
Oneok Field Services Company, L.L.C.
12/01/2007
11/30/2019
Year-to-year; 120 Days
Written Notification
Silent; assumed yes
 
Hugoton
1570G
Berry/LEH
Gas Purchase/Gathering Agreement
Oneok Field Services Company, LLC
109001
K N Energy, Inc.
04/20/1984
04/19/2004
Life of Lease
Written Notification
Silent; assumed yes
 
Hugoton
1581G
Berry/LEH
Gas Purchase/Gathering Agreement
Oneok Field Services Company, LLC
432767
Oneok Field Services Company, LLC
08/01/2016
07/31/2019
Month-to-month; 30 Days
Written Notification
Silent; assumed yes
 
Hugoton
JHTS-18
LOI
Natural Gas Liquids Purchase Agreement
Oneok Hydrocarbon, L.P.
72206
Oneok Hydrocarbon, L.P.
02/01/2016
01/31/2018
Year-to-year; 90 Days
Written Consent Required
Silent; assumed yes
 
Hugoton
JHTS-19
Berry
Agrmt for Sale & Purch of Helium Gas Mixture
Praxair, In.c
 
Praxair, In.c
01/27/2017
06/30/2026
Year-to-year; 180 Days
Written Consent Required
Silent; assumed yes
 
Hugoton
401150
LOI
Irrigation Gas Sales Agreement
Redd Farms Partnership
 
Redd Farms Partnership
02/04/2015
02/28/2015
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton



Schedule 5, Page 62
62

--------------------------------------------------------------------------------





401136
LOI
Irrigation Gas Sales Agreement
Retta E. Thrall
 
Retta E. Thrall
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
177GG
Berry/LEH
Gas Gathering Agreement (3rd Party)
Sabre Operating, Inc.
 
Samson Resources Company
05/01/1998
05/31/1998
Month-to-month; 30 Days
Written Notification
Silent; assumed yes
No
Hugoton
139S
Berry/LEH
NAESB-Purchase (3rd Party)
Spess Oil Company, Inc.
TC #53392
Spess Oil Company, Inc.
04/01/2003
04/30/2003
Month-to-month; 30 Days
Written Consent Required
Yes
No
Hugoton
401135
LOI
Irrigation Gas Sales Agreement
Stegman Farms Partnership
 
Stegman Farms Partnership
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401131
LOI
Irrigation Gas Sales Agreement
Stephens Land & Cattle Company LLC
 
Stephens Land & Cattle Company LLC
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
144S
LOI
NAESB-Sales
SWKI-Seward-HSW, Inc.
 
SWKI-Seward-HSW, Inc.
03/01/2013
03/01/2016
Year-to-year; 30 Days
Written Consent Required
Silent; assumed yes
No
Hugoton
143S
LOI
NAESB-Sales
SWKI-Seward-West Central, Inc.
 
SWKI-Seward-West Central, Inc.
03/01/2013
03/01/2016
Year-to-year; 30 Days
Written Consent Required
Silent; assumed yes
No
Hugoton
145S
LOI
NAESB-Sales
SWKI-Stevens-N.E., Inc.
 
SWKI-Stevens-N.E., Inc.
03/01/2013
03/01/2016
Year-to-year; 30 Days
Written Consent Required
Silent; assumed yes
No
Hugoton
146S
LOI
NAESB-Sales
SWKI-Stevens-North, Inc.
 
SWKI-Stevens-North, Inc.
03/01/2013
03/01/2016
Year-to-year; 30 Days
Written Consent Required
Silent; assumed yes
No
Hugoton
147S
LOI
NAESB-Sales
SWKI-Stevens-South East, Inc.
 
SWKI-Stevens-South East, Inc.
03/01/2013
03/01/2016
Year-to-year; 30 Days
Written Consent Required
Silent; assumed yes
No
Hugoton
401061
LOI
Irrigation Gas Sales Agreement
Thomas L. Lahey
 
Thomas L. Lahey
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401050
LOI
Irrigation Gas Sales Agreement
Todd & Dena Miller
 
Todd & Dena Miller
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401117
LOI
Irrigation Gas Sales Agreement
Todd Mason
 
Todd Mason
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401118
LOI
Irrigation Gas Sales Agreement
Todd Mason
 
Todd Mason
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
401083
LOI
Irrigation Gas Sales Agreement
Tom Arnold
 
Tom Arnold
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
170GG
Berry/LEH
Gas Gathering Agreement
WGP-KHC, LLC.
G433KS
WGP-KHC, LLC.
11/01/2004
12/31/2005
Year-to-year; 60 Days
Written Consent Required
Silent; assumed yes
 
Hugoton
401116
LOI
Irrigation Gas Sales Agreement
Worth Jeffus Family Trust #1
 
Worth Jeffus Family Trust #1
12/01/2014
12/31/2014
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Hugoton
300T
LOI
FT Throughput Service Agreement
WTG Hugoton, LP
FT1-EXM-0001
WTG Hugoton, LP
08/01/2007
04/30/2020
Option of 5 Years; 60 Days
Written Consent Required
Silent; assumed yes
 
Hugoton
301T
LOI
FT Throughput Service Agreement
WTG Hugoton, LP
FT1-EXM-0002
WTG Hugoton, LP
08/01/2007
04/30/2020
Option of 5 Years; 60 Days
Written Consent Required
Silent; assumed yes
 
Hugoton
302T
LOI
IT Throughput Service Agreement
WTG Hugoton, LP
IT1-EXM-0111
WTG Hugoton, LP
05/15/2011
05/31/2011
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
 
Hugoton
66S
LOI
NAESB
BP Energy Company
 
BP Energy Company
10/01/2009
Per Transaction
Per transaction
Written Consent Required
Silent; assumed yes
 
Utah
278O
LOI
Crude Oil Purchase Agreement
Chevron Products Company
LINNO16TP0001
Chevron Products Company
03/01/2016
02/28/2017
Month-to-month; 60 Days
Written Consent Required
Silent; assumed yes
 
Utah



Schedule 5, Page 63
63

--------------------------------------------------------------------------------





97PR
Berry
Gas Processing Agreement
Chipeta Processing LLC
9345
Chipeta Processing LLC
09/21/2011
09/20/2021
Year-to-year; 180 Days
Written Notice/Proof
Silent; assumed yes
 
Utah
12NGL
Berry
Condensate Purchase Agreement
Custom Energy Const., Inc.
1-10-COND
Custom Energy Const., Inc.
01/12/2010
02/11/2010
Month-to-month; 72 Hours
Silent
Silent; assumed yes
 
Utah
71S
LOI
NAESB
EDF Trading North America, LLC
 
EDF Trading North America, LLC
03/02/2011
Per Transaction
Per transaction
Written Consent Required
Silent; assumed yes
 
Utah
ME-1509G
Berry
Non-Op Gas Marketing Agreement
EOG Resources, Inc.
 
EOG Resources, Inc.
12/05/2005
01/04/2006
Month-to-month; 30 Days
(Silent)
Silent; assumed yes
 
Utah
301O
LOI as agent for Berry
Crude Oil Purchase Agreement
HollyFrontier Refining & Marketing LLC
 
HollyFrontier Refining & Marketing LLC
08/01/2014
12/31/2019
Quarterly; 120 Days
Written Consent Required
Silent; assumed yes
 
Utah
11NGL
Berry
Evergreen Term Purchase Agreement
Kinder Morgan Altamont LLC
923566
El Paso Marketing Company, L.L.C. as Agent for El Paso Midstream Investment
Company L.L.C.
01/01/2014
01/31/2014
Month-to-month; 30 Days
Written Consent Required
Yes
 
Utah
122GG
Berry
Gas Gathering Agreement
Lake Canyon Transportation and Gathering, LLC
 
Lake Canyon Transportation and Gathering, LLC
04/12/2006
Ongoing
Ongoing
Restricted Assignment - See Section 13
Yes
 
Utah
1510G
Berry
Interruptible Gas Purchase Agreement
Newfield Production Company
 
Newfield Production Company
12/20/2012
01/31/2013
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
 
Utah
98PR
Berry
Gas Processing Agreement
Newfield Production Company
 
Newfield Production Company
11/01/2005
01/31/2006
Month-to-month; 90 Days
(Silent)
Silent; assumed yes
 
Utah
128GG
Berry
Gas Gathering Agreement
Petroglyph Operating Company, Inc.
 
Petroglyph Operating Company, Inc.
03/01/2010
02/28/2020
Month-to-month; 10 Days
Written Consent Required
Silent; assumed yes
 
Utah
129GG
Berry (UTE/FNR)
Gas Gathering Agreement
Petroglyph Operating Company, Inc.
 
Petroglyph Operating Company, Inc.
06/01/2004
06/30/2005
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
 
Utah
1508G
Berry
Interruptible Gas Purchase Agreement
Petroglyph Operating Company, Inc.
 
Petroglyph Operating Company, Inc.
03/01/2010
03/31/2010
Month-to-month; 30 Days
Written Notice
Silent; assumed yes
 
Utah
261T
Berry
Operational Balancing Agreement
Questar Pipeline Company
3213
Questar Pipeline Company
10/01/2003
Ongoing
Ongoing; 30 Days
Written Consent Required
Silent; assumed yes
 
Utah
262T
Berry
Firm Transportation Service Agreement
Questar Pipeline Company
3726
Questar Pipeline Company
11/01/2007
10/31/2022
None
Written Consent Required
Silent; assumed yes
 
Utah
263T
Berry
Firm Transportation Service Agreement
Questar Pipeline Company
4895
Questar Pipeline Company
08/01/2012
10/31/2022
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
 
Utah
264T
Berry
Firm Transportation Service Agreement
Questar Pipeline Company
4896
Questar Pipeline Company
02/07/2013
02/06/2021
Month-to-month; 30 Days
Written Consent Required
Silent; assumed yes
 
Utah
265T
Berry
Firm Transportation Service Agreement
Questar Pipeline Company
5032
Questar Pipeline Company
07/24/2012
07/23/2022
Year-to-year; 90 Days
Written Consent Required
Silent; assumed yes
 
Utah
266T
Berry
Facilities Agreement
Questar Pipeline Company
 
Questar Pipeline Company
01/17/2006
Ongoing
None
(Silent)
Silent; assumed yes
 
Utah
119S
Berry
NAESB
Rig II, LLC
 
Bill Barrett Corporation
07/01/2010
Per Transaction
Per transaction; 30 Days
Written Consent Required
Yes
 
Utah
123GG
Berry
Gas Gathering Agreement
Rig II, LLC
 
Bill Barrett Corporation
07/01/2010
11/30/2016
Year-to-year; 90 Days
Written Consent Required
Yes
 
Utah



Schedule 5, Page 64
64

--------------------------------------------------------------------------------





124GG
Berry
Gas Gathering Agreement
Rig II, LLC
 
Bill Barrett Corporation
07/01/2010
11/30/2016
Month-to-month; 90 Days
Written Notice
Silent; assumed yes
 
Utah
96PR
Berry
Gas Processing Agreement
Rig II, LLC
 
Bill Barrett Corporation
07/01/2010
11/30/2016
Month-to-month; 90 Days
Written Consent Required
Yes
 
Utah
316O
LOI
Crude Oil Purchase Agreement
Tesoro Refining & Marketing Company LLC
TS15-122P
Tesoro Refining & Marketing Company LLC
01/01/2016
06/30/2017
None
Written Consent Required
Silent; assumed yes
 
Utah
121GG
Berry
Joint Venture Agreement
UTE Indian Tribe of the Uintah and Ouray Reservation
 
UTE Indian Tribe of the Uintah and Ouray Reservation
04/01/1992
Ongoing
Ongoing
Written Consent Required
Silent; assumed yes
 
Utah
125GG
Berry
License Agreement
UTE Indian Tribe of the Uintah and Ouray Reservation
 
UTE Indian Tribe of the Uintah and Ouray Reservation
08/28/2003
Ongoing
Ongoing
Silent
Silent; assumed yes
 
Utah
127GG
Berry
Gas Gathering Agreement
UTE Tribe and UTE/FNR LLC
 
UTE Tribe and UTE/FNR LLC
12/01/2003
11/30/2016
Month-to-month; 30 Days
Written Notice/Proof
Silent; assumed yes
 
Utah
126GG
Berry
Gas Gathering Agreement
UTE/FNR LLC
 
UTE Tribe and UTE FNR LLC
12/01/2003
12/01/2016
Month-to-month; 90 Days
Written Consent Required
Yes
 
Utah





Schedule 5, Page 65
65

--------------------------------------------------------------------------------






Schedule 6
AVAILABLE EMPLOYEE LIST
[SCHEDULE FOLLOWS]
 




Schedule 6, Page 1

--------------------------------------------------------------------------------






Berry Employee List
 
Job Title
GA/LOC Name
Work Location
Name
Operations Specialist
Field Service & Regulatory - Ca
Bakersfield
Engineering Analyst
Field Service & Regulatory - Ca
Bakersfield
Geology Tech, Sr.
South Midway Asset Team
Bakersfield
Engineer 2
South Midway Asset Team
Bakersfield
Foreman 1 Construction
Field Service & Regulatory - Ca
Bakersfield
Geology Tech
Diatomite Asset Team
Bakersfield
Software Developer 2
Information Technology - Hou
Bakersfield
Dist Prod Superintendent
Field Service & Regulatory - Ca
Bakersfield
Admin Assistant 1
Land - Houston Division
Bakersfield
SCM Manager
Supply Management - Okc
Bakersfield
Network Engineer 2
Information Technology - Hou
Bakersfield
Engineer 1
Diatomite Asset Team
Bakersfield
Asset Manager
Diatomite Asset Team
Bakersfield
EH&S Rep, Sr.
EH&S - Hou
Bakersfield
Asset Manager
Nsf Asset Team
Bakersfield
 
 
 
Business Intelligence (BI) Analyst 3, Sr.
Information Technology - Hou
Bakersfield
Desktop Sup Analyst 1
Information Technology - Hou
Bakersfield
Foreman 1 Completions
Field Service & Regulatory - Ca
Bakersfield
Geologist 3, Sr.
Nsf Asset Team
Bakersfield
Engineer, Advisor
Diatomite Asset Team
Bakersfield
Accounting Tech/Clerk 2
Operations Accounting
Bakersfield
Accountant 4, Sr. Staff - Operations
Operations Accounting
Bakersfield
Engineer 1
Diatomite Asset Team
Bakersfield
EH&S Rep, Sr.
EH&S - Hou
Bakersfield
Desktop Sup Analyst 1
Information Technology - Hou
Bakersfield
Engineering Tech
Field Service & Regulatory - Ca
Bakersfield
Engineering Analyst
South Midway Asset Team
Bakersfield
Team Lead Engineering
Nsf Asset Team
Bakersfield
Operations Tech 1
Field Service & Regulatory - Ca
Bakersfield
Database Administrator, Sr
Information Technology - Hou
Bakersfield
Foreman 1 Measurement
Production Services - Hou Div
Bakersfield
Engineering Analyst
Nsf Asset Team
Bakersfield
Landman 3, Sr.
Land - Houston Division
Bakersfield
Geologist 3, Sr.
South Midway Asset Team
Bakersfield
Engineering Tech
Nsf Asset Team
Bakersfield
Engineer 3, Sr.
Diatomite Asset Team
Bakersfield
Dist Prod Superintendent
Field Service & Regulatory - Ca
Bakersfield
Foreman 2 Production
Field Service & Regulatory - Ca
Bakersfield
Engineer 3, Sr.
Nsf Asset Team
Bakersfield
Accountant 3, Sr.- Production
Production Accounting - Hou
Bakersfield
Engineering Analyst, Advisor
Diatomite Asset Team
Bakersfield
Buyer/Purchasing Rep 3
Supply Management - Okc
Bakersfield

*    Scheduled to begin employment with Linn Operating, Inc. on May 6, 2017


Schedule 6, Page 2

--------------------------------------------------------------------------------





Engineer 1
Nsf Asset Team
Bakersfield
Asset Manager
Operations Management - Ca
Bakersfield
IT Manager, Sr.
Information Technology - Hou
Bakersfield
EH&S Manager
EH&S - Hou
Bakersfield
Admin Assistant 1
Operations Management - Ca
Bakersfield
Inventory Analyst 1
Supply Management - Berry
Bakersfield
Foreman 2 Production
Field Service & Regulatory - Ca
Bakersfield
Buyer/Purchasing Rep 2
Supply Management - Berry
Bakersfield
Dist Prod Superintendent
South Midway Asset Team
Bakersfield
Engineer 2
South Midway Asset Team
Bakersfield
Engineer 1
South Midway Asset Team
Bakersfield
Field Admin 2
Field Service & Regulatory - Ca
Bakersfield
Team Lead Engineering
Nsf Asset Team
Bakersfield
Engineer 2
Nsf Asset Team
Bakersfield
Geologist 1
Diatomite Asset Team
Bakersfield
Engineering Tech
Nsf Asset Team
Bakersfield
Asset Manager
South Midway Asset Team
Bakersfield
Engineer 3, Sr.
South Midway Asset Team
Bakersfield
Engineer 1
Diatomite Asset Team
Bakersfield
EH&S Representative
EH&S - Hou
Bakersfield
Foreman 1 Production
Loe - Mn
N Midway
Field Operator 1
Loe - Mn
N Midway
Field Operator 1
Loe - Mn
N Midway
Operations Tech 2
Loe - Diatomite
N Midway
Operations Tech 1
Loe - Diatomite
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Foreman 1 Production
Loe - Diatomite
N Midway
Field Operator 1
Loe - Mn
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Operations Tech 4
Loe - Diatomite
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Field Operator 2
Loe - Mn
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Field Operator 1
Loe - Mn
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Field Operator 1
Loe - Mn
N Midway
Engineering Analyst
Field Service & Regulatory - Ca
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Engineer 3, Sr.
Loe - Diatomite
N Midway
Dist Prod Superintendent
Diatomite Asset Team
N Midway
Operations Tech 2
Loe - Diatomite
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Operations Tech 1
Field Service & Regulatory - Ca
N Midway
Operations Tech 3
Loe - Diatomite
N Midway



Schedule 6, Page 3

--------------------------------------------------------------------------------





Foreman 1 Production
Loe - Diatomite
N Midway
Field Operator 3
Loe - Mn
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Field Operator 1
Loe - Diatomite
N Midway
Field Operator 1
Loe - Placerita Ca
Placerita
Field Admin 3
Loe - Placerita Ca
Placerita
Field Operator 3
Loe - Placerita Ca
Placerita
Field Operator 4-Lead
Loe - Placerita Ca
Placerita
Operations Tech 4
Loe - Placerita Ca
Placerita
Field Operator 4-Lead
Loe - Placerita Ca
Placerita
Foreman 1 Production
Loe - Placerita Ca
Placerita
Field Operator 3
Loe - Placerita Ca
Placerita
Field Operator 3
Loe - Placerita Ca
Placerita
Field Operator 3
Loe - Placerita Ca
Placerita
Field Operator 2
Loe - Placerita Ca
Placerita
Field Meas/Pipe Tech 1
Field Service & Regulatory - Ca
Taft
Field Admin 1
Field Office Admin - Ms
Taft
Operations Tech 3
Loe - Homebase
Taft
Engineering Tech, Sr.
Field Service & Regulatory - Ca
Taft
Field Operator 1
Loe - Homebase
Taft
Field Operator 3
Loe - Homebase
Taft
Field Operator 4-Lead
Loe - Ethel D
Taft
Field Operator 3
Loe Formax
Taft
Field Operator 1
Loe - Ethel D
Taft
Field Admin 2
Field Office Admin - Ms
Taft
Field Operator 3
Loe - Ethel D
Taft
Field Operator 1
Loe - Homebase
Taft
Field Operator 2
Loe - Homebase
Taft
Foreman 1 Production
Loe Formax
Taft
Field Operator 1
Loe - Homebase
Taft
Field Operator 2
Loe - Homebase
Taft
Foreman 2 Production
Loe - Homebase
Taft
Mechanic 2
Loe - Homebase
Taft
Operations Tech 1
Loe - Ethel D
Taft
Field Operator 1
Loe Formax
Taft
Field Operator 3
Loe - Homebase
Taft
Field Operator 2
Loe - Homebase
Taft
Field Operator 2
Loe Formax
Taft
Field Operator 3
Loe - Homebase
Taft
Field Operator 3
Loe - Homebase
Taft
Field Operator 1
Loe - Ethel D
Taft
Field Meas/Pipe Tech 3
Field Service & Regulatory - Ca
Taft
Field Operator 4-Lead
Loe - Ethel D
Taft
Field Operator 3
Loe Formax
Taft
Field Operator 3
Loe - Poso Creek
Poso Creek
Field Operator 1
Loe - Poso Creek
Poso Creek
Operations Tech 4
Loe - Poso Creek
Poso Creek



Schedule 6, Page 4

--------------------------------------------------------------------------------





Field Operator 1
Loe - Poso Creek
Poso Creek
Field Operator 3
Loe - Poso Creek
Poso Creek
Field Operator 2
Loe - Poso Creek
Poso Creek
Field Operator 1
Loe - Poso Creek
Poso Creek
Field Admin 2
Loe - Poso Creek
Poso Creek
Field Operator 1
Loe - Poso Creek
Poso Creek
Field Operator 1
Loe - Poso Creek
Poso Creek
Field Operator 1
Loe - Poso Creek
Poso Creek
Foreman 1 Production
Loe - Poso Creek
Poso Creek
Foreman 2 Production
Loe - Poso Creek
Poso Creek
Engineering Tech
Nsf Asset Team
McKittrick
Senior Production Engineer
 
Brea
Field Operator 2
 
McKittrick
Foreman 2 Production
LOE - Hill Belridge
McKittrick
Foreman 1 Production
LOE - Hill Belridge
McKittrick
Engineer 2
Nsf Asset Team
Bakersfield
Operations Tech 3
Field Service & Regulatory - Ca
McKittrick
Field Operator 2
LOE - Hill Belridge
McKittrick
Field Operator 1
LOE - Hill Belridge
McKittrick
Field Operator 2
LOE - Hill Belridge
McKittrick
Field Operator 2
LOE - Hill Belridge
McKittrick
Field Admin 2
LOE - Hill Belridge
McKittrick
Field Operator 1
LOE - Hill Belridge
McKittrick
Engineer 1
South Midway Asset Team
Bakersfield
Operations Tech 3
Field Service & Regulatory - Ca
N Midway
Field Operator 2
LOE - Hill Belridge
McKittrick
Field Operator 2*
Loe - Placerita Ca
Placerita

 


Schedule 6, Page 5

--------------------------------------------------------------------------------





 
Employee Status
Job Title
Work Location
Active
Dist Prod Superintendent
Roosevelt
Active
Foreman 2 Production
Roosevelt
Active
Foreman 2 Production
Roosevelt
Active
Admin Supervisor
Roosevelt
Active
Foreman 2 Production
Roosevelt
Active
Foreman 1 Construction
Roosevelt
Active
Operations Tech 1
Roosevelt
Active
Field Meas/Pipe Tech 3
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 2
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Regulatory Specialist 1
Roosevelt
Active
Mechanic 1
Roosevelt
Active
Foreman 2 Completions
Roosevelt
Active
N0093-Field Admin 2
Roosevelt
Active
Field Operator 2
Roosevelt
Active
Foreman 1 Production
Roosevelt
Active
Surface Land Rep 2
Roosevelt
Active
Field Meas/Pipe Tech 1
Roosevelt
Active
Field Operator 2
Roosevelt
Active
Field Meas/Pipe Tech 2
Roosevelt
Active
Operations Tech 2
Roosevelt
Active
Operations Tech 2
Roosevelt
Active
Foreman 1 Construction
Roosevelt
Active
Field Operator 3
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Operations Tech 3
Roosevelt
Active
Mechanic 1
Roosevelt
Active
Mechanic 1
Roosevelt
Active
Mechanic 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 3
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Meas/Pipe Tech 2
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Operations Tech 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 3
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Operations Tech 1
Roosevelt
Active
Operations Tech 3
Roosevelt
Active
Field Operator 1
Roosevelt



Schedule 6, Page 6

--------------------------------------------------------------------------------





 
Active
EH&S Representative
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Mechanic 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 3
Neola
Active
Field Admin 1
Roosevelt
Active
Field Admin 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt
Active
Field Operator 1
Roosevelt

 
        Employee Status
Job Title
Work Location
Active
Operations Tech 3
Parachute
Active
Dist Prod Superintendent
Parachute
Active
Foreman 1 Production
Parachute
Active
Field Operator 1
Parachute
Active
Admin Supervisor
Parachute
Active
Field Operator 2
Parachute
Active
Foreman 1 Construction
Parachute
Active
Field Operator 1
Parachute
Active
Field Operator 1
Parachute
Active
Field Operator 1
Parachute

 
Berry/ Linn Employee List
 
Employee Status
Job Title
Work Location
 
Field Operator 3
Troup
 
EH&S Rep., Senior
Brea
 
Dist Production Superintendent
Brea
 
Geologist 4, Sr. Staff
Houston
 
Marketing Commercial Manager
Denver
 
Technical Supervisor
Houston

 


Schedule 6, Page 7

--------------------------------------------------------------------------------






Schedule 7
LINN’S SEVERANCE PLAN
[SCHEDULE FOLLOWS]
 


Schedule 7, Page 1

--------------------------------------------------------------------------------






Schedule 7
LINN’S SEVERANCE PLAN
EXECUTION VERSION
LINN ENERGY, LLC
SEVERANCE PLAN
February 2, 2016
ARTICLE I
INTRODUCTION AND ESTABLISHMENT OF PLAN
The Committee hereby adopts the Linn Energy, LLC Severance Plan (the “Plan”), as
of the Effective Date, for eligible employees of the Company and its
Subsidiaries. The Plan is intended to offer specified severance benefits to
eligible employees in the event of certain involuntary terminations of
employment from the Company. The Plan, as a “severance pay arrangement” within
the meaning of Section 3(2)(B)(i) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) is intended to be and shall be administered and
maintained as an unfunded welfare benefit plan under Section 3(1) of ERISA.
The Company expressly reserves the right at any time, and from time to time, for
any reason in the Company’s sole discretion, to change, modify, alter or amend
the Plan in any respect and to terminate the Plan in full. All provisions of the
Plan relating to other employee benefit plans of the Company, or any of the
Company’s Affiliates or Subsidiaries, are expressly limited by the provisions of
such other employee benefit plans. The provisions of the Plan may not grant or
create any rights other than as expressly provided for under such other employee
benefit plans.
ARTICLE II
DEFINITIONS
As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
2.1 Affiliate. Any entity which controls, is controlled by, or is under common
control with, the Company.
2.2 Base Salary. The Participant’s annual rate of base salary payable by the
Company (exclusive, among other things, of bonuses and special allowances) as in
effect immediately prior to the date of such Participant’s Qualifying
Termination.
2.3 Board. The Board of Directors of the Company.
2.4 Business Opportunities. All business ideas, prospects, proposals or other
opportunities pertaining to the lease, acquisition, exploration, production,
gathering or marketing of hydrocarbons and related products and the exploration
potential of geographical areas on which hydrocarbon exploration prospects are
located, which are developed by the Participant during his or her employment
with the employer, or originated by any third party and brought to the attention
of the Participant during his or her employment with the employer, together with
information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).
 
2.5 Cause. For purposes of the Plan, the Company or an Employer will have
“Cause” to terminate the Participant’s employment by reason of any of the
following; provided, however, that determination of whether one or more of the
elements of “Cause” has been met under the Plan shall be in the reasonable
discretion of the Board with respect to Participants in Tiers 1 and 2 and the
Plan Administrator for all other Participants.
(a) the Participant’s conviction of, or plea of nolo contendere to, any felony
or to any crime or offense causing substantial harm to any of the Company or its
direct or indirect Subsidiaries (whether or not for personal gain) or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct;
(b) the Participant’s repeated intoxication by alcohol or drugs during the
performance of his or her duties;
(c) the Participant’s willful and intentional misuse of any of the funds of the
Company or its direct or indirect Subsidiaries;
(d) embezzlement by the Participant;
(e) the Participant’s willful and material misrepresentations or concealments on
any written reports submitted to any of the Company or its direct or indirect
Subsidiaries; or


Schedule 7, Page 2

--------------------------------------------------------------------------------





(f) conduct constituting a material breach by the Participant of the Company’s
then current Code of Business Conduct and Ethics, and any other written policy
referenced therein; provided that, in each case, the Participant knew or should
have known such conduct to be a breach.
2.6 Change of Control Plan. The Linn Energy, LLC Change of Control Protection
Plan, effective April 25, 2009, as amended.
2.7 COBRA. The term “COBRA” has the meaning set forth in Section 4.2(c).
2.8 Code. The Internal Revenue Code of 1986, as amended from time to time.
2.9 Committee. The Compensation Committee of the Board.
2.10 Company. Linn Energy, LLC.
2.11 Effective Date. The date first written above.
2.12 Employee. Any employee of an Employer, regardless of position, who is
normally scheduled to work 30 or more hours per week for such Employer.
2.13 Employee Bonus Plan. The term “Employee Bonus Plan” has the meaning set
forth in Section 4.2(b).
2.14 Employer. The Company and any Subsidiary that participates in the Plan
pursuant to Article VI.
2.15 ERISA. The term “ERISA” has the meaning set forth in the Introduction.
 
2.16 Good Reason. The term “Good Reason” shall have the meaning assigned to such
term in any employment agreement between the Participant and the Employer, or in
the absence of an employment agreement or such term being defined in an
employment agreement, “Good Reason” shall mean any of the following to which the
Participant will not consent in writing:
(a) a reduction in the Participant’s base salary;
(b) any material reduction in the Participant’s title, authority or
responsibilities; or
(c) relocation of the Participant’s primary place of employment to a location
more than 50 miles from the Employer’s location.
If termination is by the Participant with Good Reason, the Participant will give
the Participant’s Employer written notice, which will identify with reasonable
specificity the grounds for the Participant’s resignation and provide the
Participant’s Employer with 30 days from the day such notice is given to cure
the alleged grounds for resignation contained in the notice. A termination will
not be for Good Reason if the Participant’s Employer has cured the alleged
grounds for resignation contained in the notice within 30 days after receipt of
such notice or if such notice is given by the Participant to the Participant’s
Employer more than 30 days after the occurrence of the event that the
Participant alleges is Good Reason for his or her termination hereunder. In
order for a termination to be for “Good Reason”, the Company must fail to remedy
the alleged grounds for resignation within the cure period, and the Participant
must actually terminate employment with the Company and its Affiliates within 90
days after the expiration of the cure period.
2.17 Participant. An Employee who is designated as a participant pursuant to
Section 3.1.
2.18 Person. Any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.
2.19 Plan. The Linn Energy, LLC Severance Plan.
2.20 Plan Administrator. The named fiduciary of the Plan as described in
Section 9.1.
2.21 Qualifying Termination. Any termination of employment of a Participant
initiated by the Employer other than for Cause; provided that, a termination
initiated by a Participant for Good Reason shall also constitute a Qualifying
Termination for Participants in Tier 1 and Tier 2.
2.22 Release. The term “Release” has the meaning set forth in Section 4.1(c)
2.23 Severance Benefits. The benefits described in Article IV that are provided
to qualifying Participants under the Plan.


Schedule 7, Page 3

--------------------------------------------------------------------------------





2.24 Subsidiary. Any entity of which the Company owns, directly or indirectly,
all of such entity’s outstanding units, shares of capital stock or other voting
securities.
 
2.25 Tiers. The terms “Tier 1”, “Tier 2”, “Tier 3”, “Tier 4” “Tier 5” and “Tier
6” have the meaning set forth in Section 3.2.
ARTICLE III
ELIGIBILITY
3.1 Participants. An Employee of the Employer shall become a Participant in the
Plan as of the later to occur of (i) the Effective Date or (ii) the date he or
she first becomes an Employee of an Employer in a position covered by Tier 1,
Tier 2, Tier 3, Tier 4, Tier 5 or Tier 6.
Notwithstanding any provision of the Plan to the contrary, no individual who is
designated, compensated, or otherwise classified or treated by the Employer as a
leased employee, consultant, independent contractor or other non-common law
employee shall be eligible to receive benefits under the Plan. In the event of a
Change of Control (as defined in the Change of Control Plan), severance benefits
for eligible participants in the Change of Control Plan shall be provided under
the terms of the Change of Control Plan and not the Plan; it is the intent of
the Employer that Employees not be eligible for duplicate severance benefits
under multiple plans.
3.2 Tiers. Employees eligible to participate in the Plan shall be assigned to
Tier 1, Tier 2, Tier 3, Tier 4, Tier 5 or Tier 6 as set forth below; provided,
however, that the Committee, with respect to Tiers 1 and 2 and the Plan
Administrator with respect to all other Tiers may designate, by written notice
to such Participant, that a Participant shall be assigned to a different Tier,
in which case such designation by the Committee shall be controlling.
(a)
“Tier 1” means the Employee(s) of the Employer with the title of Senior Vice
President.

(b)
“Tier 2” means the Employee(s) of the Employer with the title of Vice President.

(c)
“Tier 3” means the Employee(s) of the Employer with the title of Director or a
Director level equivalent title.

(d)
“Tier 4” means the Employee(s) of the Employer with the title of Manager or a
Manager level equivalent title.

(e)
“Tier 5” means the Employee(s) of the Employer with the title(s) of Supervisor
or Key Technical.

(f)
“Tier 6” means any Employee of the Employer that is not assigned to Tier 1, Tier
2, Tier 3, Tier 4 or Tier 5.

 
ARTICLE IV
SEVERANCE BENEFITS
4.1 Eligibility for Severance Pay. A Participant becomes eligible to receive
Severance Benefits under the Plan upon a Qualifying Termination, provided that
the Participant:
(a) performs in all material respects all transition and other matters required
of the Participant by the Employer prior to his or her Qualifying Termination;
(b) complies in all material respects with the restrictive covenants in Article
V hereof and returns to the Employer any property of the Employer which has come
into the Participant’s possession; and
(c) returns (and does not thereafter revoke), within fifty days after the date
of the Participant’s Qualifying Termination, a signed, dated and notarized
original agreement and general release of claims in a form acceptable to the
Employer, in its sole and absolute discretion (the “Release”).
4.2 Amount of Severance Benefits. A Participant entitled to Severance Benefits
under Section 4.1 shall be entitled to the following Severance Benefits as set
forth in this Section 4.2.
(a) Annual Base Salary.
(i) Tier 1. A Participant in Tier 1 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to one and one-half times his
or her Base Salary.


Schedule 7, Page 4

--------------------------------------------------------------------------------





(ii) Tier 2. A Participant in Tier 2 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to one times his or her Base
Salary.
(iii) Tier 3. A Participant in Tier 3 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to nine months of his or her
Base Salary.
(iv) Tier 4. A Participant in Tier 4 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to six months of his or her
Base Salary.
(v) Tier 5. A Participant in Tier 5 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to four and one-half months of
his or her Base Salary.
(vi) Tier 6. A Participant in Tier 6 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to three months of his or her
Base Salary.
(b) Incentive Benefits. Each Participant who, as of his or her Qualifying
Termination, participates in any cash incentive compensation or other cash bonus
plan or arrangement as may be established by the Board from time to time
(collectively, the “Employee Bonus Plan”) shall be entitled to receive the
amount as determined under the Employee Bonus Plan for a termination of
employment.
(c) COBRA Coverage. If the Participant timely and properly elects continuation
health care coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) under the Employer’s health care plan, the Employer will
pay the “Company’s portion” (as defined below) of the Participant’s COBRA
continuation coverage of medical benefits (the “COBRA Coverage”) for the period
set forth in the table below following the date of the Participants Qualifying
Termination. The “Company’s portion” of COBRA Coverage shall be the difference
between one hundred percent of the cost of the COBRA Coverage and the dollar
amount of medical premium expenses paid for the same type or types of Employer
medical benefits by a similarly situated Employee on the date of the
Participant’s Qualifying Termination.
 
 
Period of Continued
Tier
COBRA Coverage
 
 
1
18 Months
 
 
2
12 Months
 
 
3
9 Months
 
 
4
6 Months
 
 
5
5 Months
 
 
6
3 Months



Schedule 7, Page 5

--------------------------------------------------------------------------------





(d) Outplacement Assistance. The Company shall pay fees on behalf of the
Participant to a third-party outplacement services agency to provide
outplacement services for up to the period of time set forth in the following
table, which services shall be completed no later than nine months following the
date of the Participant’s Qualifying Termination.
 
 
Period of
Tier
Outplacement Services
 
 
1
6 Months
 
 
2
6 Months
 
 
3
3 Months
 
 
4
3 Months
 
 
5
3 Months
 
 
6
3 Months

(e) Time and Form of Payment. The Severance Benefits payable pursuant to
Section 4.2(a) and Section 4.2(b) shall be paid in a single lump sum payment on
the date that is sixty days after the date of the Participant’s Qualifying
Termination, but no later than two and one half months following the last day of
the calendar year that includes the date of the Participant’s Qualifying
Termination. The Severance Benefits payable pursuant to Section 4.2(c) and
Section 4.2(d) shall be paid directly to the service provider or shall be
reimbursed to the Participant promptly, but in any event by no later than
December 31st of the calendar year following the calendar year in which such
expenses were incurred, shall not affect any payments or reimbursements in any
other calendar year, and shall not be subject to liquidation or exchange for any
other benefit. The taxable year in which any Severance Benefit under
Section 4.2(c) or Section 4.2(d) is paid shall be determined in the sole
discretion of the Employer, and the Participant shall not be permitted, directly
or indirectly, to designate the taxable year of payment. Notwithstanding the
foregoing, if the Participant has not timely returned the Release, or
subsequently revokes the Release, the Participant shall forfeit all Severance
Benefits.
(f) Withholding. The Company may withhold and deduct from any benefits and
payments made or to be made pursuant to the Plan all federal, state, local and
other taxes as may be required pursuant to any law or governmental regulation or
ruling.
ARTICLE V
RESTRICTIVE COVENANTS
5.1 Non-Compete Obligations. During employment with the Employer and for a
period of (i) nine (9) months after the Participant’s termination of employment
for a Tier 1 Participant and (ii) six (6) months after the Participant’s
termination of employment for a Tier 2 Participant:
(a) the Participant will not, other than through the Company, engage or
participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partner, more
than one percent (1%) shareholder, officer, director, licensor, lender, lessor
or in any other individual or representative capacity, in any business or
activity which is engaged in leasing, acquiring, exploring, producing, gathering
or marketing hydrocarbons and related products; provided that the foregoing
shall not be deemed to restrain the participation by the Participant’s spouse in
any capacity set forth above in any business or activity engaged in any such
activity and provided further that the Company may, in good faith, take such
reasonable action with respect to the Participant’s performance of his or her
duties, responsibilities and authorities as it deems necessary and appropriate
to protect its legitimate business interests with respect to any actual or
apparent conflict of interest reasonably arising from or out of the
participation by the Participant’s spouse in any such competitive business or
activity; and
(b) all investments made by the Participant (whether in his or her own name or
in the name of any family members or other nominees or made by the Participant’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Participant will not (directly or
indirectly through any family members or other persons), and will not permit any
of his or her controlled affiliates to: (A) invest or otherwise participate
alongside the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the Company.
Notwithstanding the foregoing, nothing in this Section 5.1(b) shall be deemed to
prohibit the Participant or any family member from owning, or otherwise having
an interest in, less than one percent (1%) of any publicly owned entity or three
percent (3%) or less of any private equity fund or similar investment fund that
invests in any business or activity engaged in any of the activities set forth
above, provided that the Participant has no active role with respect to any
investment by such fund in any entity.
 


Schedule 7, Page 6

--------------------------------------------------------------------------------





5.2 Non-Solicitation. With respect to any Participant in Tier 1 or Tier 2,
during such Participant’s employment with the Employer and for a period of one
(1) year after the Participant’s termination of employment, the Participant will
not, whether for his or her own account or for the account of any other Person
(other than the Company or its direct or indirect Subsidiaries), intentionally
solicit, endeavor to entice away from the Company or its direct or indirect
Subsidiaries, or otherwise interfere with the relationship of the Company or its
direct or indirect Subsidiaries with, (a) any person who is employed by the
Company or its direct or indirect Subsidiaries (including any independent sales
representatives or organizations), or (b) any client or customer of the Company
or its direct or indirect Subsidiaries.
ARTICLE VI
EMPLOYERS
Any Subsidiary of the Company shall be, and any new Subsidiary of the Company
shall be an Employer under the Plan unless the Company makes an affirmative
determination that such Subsidiary shall not be an Employer under the Plan.
Pursuant to Section 3.1, the provisions of the Plan shall be fully applicable to
the Employees of any such Subsidiary that becomes an Employer.
ARTICLE VII
SUCCESSOR TO COMPANY
The Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under the Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by the Plan, the Company shall require
such successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The term “Company,” as used in the Plan, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by the Plan.
ARTICLE VIII
AMENDMENT AND TERMINATION
8.1 Amendment or Termination. While the Company expects and intends to continue
the Plan, the Board or the Committee may amend the Plan at any time, and from
time to time, for any reason in the Company’s sole discretion, to change,
modify, alter or amend the Plan in any respect and to terminate the Plan in
full.
8.2 Procedure for Extension, Amendment or Termination. Any extension, amendment
or termination of the Plan by the Board in accordance with the foregoing shall
be made by action of the Board in accordance with the Company’s Certificate of
Formation and the Second Amended and Restated Limited Liability Company
Agreement, as amended, in effect at the time, and applicable law.
 
ARTICLE IX
PLAN ADMINISTRATION
9.1 Named Fiduciary; Administration. A committee composed of the Company’s Chief
Financial Officer, Chief Operating Officer and Senior Vice President with
oversight of Human Resources is the named fiduciary of the Plan and shall be the
Plan Administrator. The Plan Administrator shall review and determine all claims
for benefits under the Plan.
9.2 Claim Procedure.
(a) If an Employee or former Employee or his or her authorized representative
(referred to in this Article IX as a “claimant”) makes a written request
alleging a right to receive benefits under the Plan or alleging a right to
receive an adjustment in benefits being paid under the Plan, the Company shall
treat it as a claim for benefits.
(b) All claims and inquiries concerning benefits under the Plan must be
submitted to the Plan Administrator in writing and be addressed as follows:
Plan Administrator
Linn Energy, LLC Severance Plan


Schedule 7, Page 7

--------------------------------------------------------------------------------





Linn Energy, LLC
JP Morgan Chase Tower
600 Travis, Suite 5100
Houston, Texas 77002
The Plan Administrator shall have full and complete discretionary authority to
administer, to construe, and to interpret the Plan, to decide all questions of
eligibility, to determine the amount, manner and time of payment, and to make
all other determinations deemed necessary or advisable for the Plan. The Plan
Administrator shall initially deny or approve all claims for benefits under the
Plan. The claimant may submit written comments, documents, records or any other
information relating to the claim. Furthermore, the claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim for benefits.
(c) Claims Denial. If any claim for benefits is denied in whole or in part, the
Plan Administrator shall notify the claimant in writing of such denial and shall
advise the claimant of his or her right to a review thereof. Such written notice
shall set forth, in a manner calculated to be understood by the claimant,
specific reasons for such denial, specific references to the Plan provisions on
which such denial is based, a description of any information or material
necessary for the claimant to perfect his or her claim, an explanation of why
such material is necessary and an explanation of the Plan’s review procedure,
and the time limits applicable to such procedures. Furthermore, the notification
shall include a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.
Such written notice shall be given to the claimant within a reasonable period of
time, which normally shall not exceed 90 days, after the claim is received by
the Plan Administrator.
 
(d) Appeals. Any claimant whose claim for benefits is denied in whole or in part
may appeal, or his or her duly authorized representative may appeal on the
claimant’s behalf, such denial by submitting to the Appeals Committee a request
for a review of the claim within 60 days after receiving written notice of such
denial from the Plan Administrator. The Appeals Committee shall comprise at
least three individuals who serve as officers or managers of the Company. The
Appeals Committee shall give the claimant upon request, and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim of the claimant, in preparing his or her
request for review. The request for review must be in writing and be addressed
as follows:
Appeals Committee
Linn Energy, LLC Severance Plan
Linn Energy, LLC
JP Morgan Chase Tower
600 Travis, Suite 5100
Houston, Texas 77002
The request for review shall set forth all of the grounds upon which it is
based, all facts in support thereof, and any other matters which the claimant
deems pertinent. The Appeals Committee may require the claimant to submit such
additional facts, documents, or other materials as the Appeals Committee may
deem necessary or appropriate in making its review.
(e) Review of Appeals. The Appeals Committee shall act upon each request for
review within 60 days after receipt thereof. The review on appeal shall consider
all comments, documents, records and other information submitted by the claimant
relating to the claim without regard to whether this information was submitted
or considered in the initial benefit determination. The Appeals Committee shall
have full and complete discretionary authority, in its review of any claims
denied by the Plan Administrator, to administer, to construe, and to interpret
the Plan, to decide all questions of eligibility, to determine the amount,
manner and time of payment, and to make all other determinations deemed
necessary or advisable for the Plan.
(f) Decision on Appeals. The Appeals Committee shall give written notice of its
decision to the claimant. If the Appeals Committee confirms the denial of the
application for benefits in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, and specific references to the Plan provisions on which the
decision is based. The notice shall also contain a statement that the claimant
is entitled to receive upon request, and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. Information is relevant to a claim if it was
relied upon in making the benefit determination or was submitted, considered or
generated in the course of making the benefit determination, whether it was
relied upon or not. The notice shall also contain a statement of the claimant’s
right to bring an action under ERISA Section 502 (a). If the Appeals Committee
has not rendered a decision on a request for review within 60 days after receipt
of the request for review, the claimant’s claim shall be deemed to have been
approved. The Appeals Committee’s decision shall be final and not subject to
further review within the Company. There are no voluntary appeals procedures
after review by the Appeals Committee.
 
(g) Time of Approved Payment. In the event that either the Plan Administrator or
the Appeals Committee determines that the claimant is entitled to the payment of
all or any portion of the benefits claimed, such payment shall be made to the
claimant within 30 days of the date of such determination or such later time as
may be required to comply with Section 409A of the Code.


Schedule 7, Page 8

--------------------------------------------------------------------------------





(h) Determination of Time Periods. If the day on which any of the foregoing time
periods is to end is a Saturday, Sunday or holiday recognized by the Company,
the period shall extend until the next following business day.
9.3 Exhaustion of Administrative Remedies. Completion of the claims and appeals
procedures described in Sections 9.2 of the Plan will be a condition precedent
to the commencement of any legal or equitable action in connection with a claim
for benefits under the Plan by a claimant; provided, however, that the Appeals
Committee may, in its sole discretion, waive compliance with such claims
procedures as a condition precedent to any such action.
ARTICLE X
MISCELLANEOUS
10.1 Employment Status. The Plan does not constitute a contract of employment or
impose on the Participant or the Participant’s Employer any obligation for the
Participant to remain an Employee or change the status of the Participant’s
employment or the policies of such Employer regarding termination of employment.
10.2 Unfunded Plan Status. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.
10.3 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
10.4 Anti-Alienation of Benefits. No amount to be paid hereunder shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Employee or the
Employee’s beneficiary.
10.5 Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of Texas, without
reference to principles of conflicts of law, except to the extent pre-empted by
Federal law.
 


Schedule 7, Page 9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Linn Energy, LLC Severance Plan has been adopted the
Committee to be effective as of the Effective Date.
 
LINN ENERGY, LLC
 
 
By:
/s/ Mark E. Ellis
Mark E. Ellis
Chairman of the Board of Directors,
President and Chief Executive Officer

 




Schedule 7, Page 10

--------------------------------------------------------------------------------






FIRST AMENDMENT TO
LINN ENERGY, LLC SEVERANCE PLAN
The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of Linn Energy, LLC, a Delaware limited liability company (the
“Company”), previously adopted the Linn Energy, LLC Severance Plan (the “Plan”).
The Company hereby amends the Plan effective on the date the Committee approves
the amendment (the “Amendment Effective Date”).
RECITALS
WHEREAS, the Company established, and the Committee adopted, the Plan, under
which the Company offers specified severance benefits to eligible employees of
the Company and the Subsidiaries, in the event of certain involuntary
terminations of employment;
WHEREAS, Section 8.1 of the Plan provides that the Committee or the Board may
amend the Plan at any time, and from time to time, for any reason in the
Company’s sole discretion;
WHEREAS, the Company now desires to amend the Plan to provide that a Participant
shall not be entitled to any benefits under the Plan if (i) the Participant is
terminated as a result of the sale or other disposition of a plant, facility,
division, operating assets or Subsidiary or any similar transaction, and (ii) in
connection with such transaction, the Participant is offered continued
employment with the purchaser or any of its affiliates in a comparable position
to the one held by the Participant immediately prior to his or her date of
termination, as determined in the Company’s sole discretion; and
WHEREAS, capitalized terms used but not defined herein shall have the same
meaning as set forth in the Plan.
AMENDMENTS
1. Section 2.21 of the Plan is hereby amended to add the following text:
“A Qualifying Termination will not have occurred for purposes of this Plan, if
(i) the Participant is terminated as a result of the sale or other disposition
of a plant, facility, division, operating assets or Subsidiary or any similar
transaction, and (ii) in connection with such transaction, the Participant is
offered continued employment with the purchaser or any of its affiliates with
the same base salary as was in effect as of immediately before such transaction
and at a location within fifty (50) miles of the primary location at which the
Participant worked immediately before such transaction, in each case, as
determined in the Company’s sole discretion.”
2. Except as set specifically amended above, the Plan will remain in full force
and effect.
 


Schedule 7, Page 11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused the execution of this Amendment by
its duly authorized officer, effective as of the Amendment Effective Date.
 
LINN ENERGY, LLC
 
 
By:
/s/ Candice J. Wells
Name:
Candice J. Wells
Title:
Senior Vice President, General Counsel and Corporate Secretary
 
Effective Date: July 22, 2016

 




Schedule 7, Page 12

--------------------------------------------------------------------------------






Schedule 8
TRANSFERRED HARDWARE
[SCHEDULE FOLLOWS]
 




Schedule 8, Page 1

--------------------------------------------------------------------------------






Schedule 8
Transferred Hardware
 
PC
Status
Manufacturer
Model
Memory
Processor
Age/Year
Value
City
State
PhysicalDeliveryOfficeName
BAK-ALD1
Active
Dell Inc.
OptiPlex 990
4096
3401
3
$175
Bakersfield
CA
Bakersfield, CA
BAK-DJOHNSON7
Active
Dell Inc.
OptiPlex 990
4096
3401
3
$175
Bakersfield
CA
Bakersfield, CA
BERDT-J2R7N22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
McKittrick
CA
21Z/McKittrick, CA
BERDT-J2RFN22
Inactive
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
McKittrick
CA
0
BERDT-J2RRN22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
McKittrick
CA
0
BERDT-J2RSN22
Inactive
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
Bakersfield
CA
0
BERDT-J2RTN22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
McKittrick
CA
0
BERDT-J2RVN22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
McKittrick
CA
0
BERDT-J2RWN22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
McKittrick
CA
0
BERDT-J2RYN22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
McKittrick
CA
Bakersfield, CA
BERLT-13M8K12
Active
Dell Inc.
Latitude 
E7440
4096
2401
2
$400
McKittrick
CA
0
BERLT-19BTTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Roosevelt
UT
0
BERLT-1MBTTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Roosevelt
UT
Roosevelt, UT
BERLT-2PK8K12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$400
McKittrick
CA
0
BERLT-2TFBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-2VSBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-333PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$275
McKittrick
CA
Taft
BERLT-3CZBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-3YTBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-46SSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Bakersfield
CA
Bakersfield, CA
BERLT-5F0TTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Roosevelt
UT
Roosevelt, UT
BERLT-5MDBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-5N2PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-6GCTTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Roosevelt
UT
Roosevelt, UT
BERLT-7MDBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-7PK8K12
Inactive
Dell Inc.
Latitude E7440
4096
2401
2
$400
McKittrick
CA
NMWSS
BERLT-7W0PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$275
Parachute
CO
Parachute, CO
BERLT-88NBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-88VBJX1
Inactive
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-91TBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Bakersfield
CA
Bakersfield, CA
BERLT-922PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$275
Roosevelt
UT
Utah
BERLT-98NBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Utah
BERLT-9GTBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-9N2PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$275
Roosevelt
UT
Roosevelt, UT



Schedule 8, Page 2

--------------------------------------------------------------------------------





PC
Status
Manufacturer
Model
Memory
Processor
Age/Year
Value
City
State
PhysicalDeliveryOfficeName
BERLT-9XRBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Utah
BERLT-BPSBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-BRPSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Bakersfield
CA
139
BERLT-BVRBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-BZFBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-C76TTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Roosevelt
UT
0
BERLT-C8PRBS1
Active
Dell Inc.
Latitude E6420
4096
2501
4
$235
Roosevelt
UT
Roosevelt, UT
BERLT-D12PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$275
Parachute
CO
Parachute, CO
BERLT-D2NBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-D3DTTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Roosevelt
UT
Roosevelt, UT
BERLT-D6RSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Bakersfield
CA
Bakersfield, CA
BERLT-DZ5TTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Roosevelt
UT
Roosevelt, UT
BERLT-F2TBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
0
BERLT-FCTTTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Bakersfield
CA
Lync user for Receptionist
Midway (MBK)
BERLT-FHM8K12
Inactive
Dell Inc.
Latitude E7440
4096
2401
2
$400
Bakersfield
CA
Bakersfield, CA
BERLT-FQ4PVY1
Active
DELL    
CBX3    
 
2701
2
$250
Roosevelt
UT
Utah



Schedule 8, Page 3

--------------------------------------------------------------------------------







BERLT-FQ4PVY1
Active
DELL    
CBX3    
4096
2701
2
$250
Roosevelt
UT
Utah
BERLT-G6DBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-GHVBJX1
Inactive
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-GM2PVY1
Inactive
Dell Inc.
Latitude E6430
4096
2701
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-GVRBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-HVVBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-HW4PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-HWLN7W1
Active
Dell Inc.
Latitude E6430
8192
2601
3-4
$275
Roosevelt
UT
0
BERLT-J32XXZ1
Active
Dell Inc.
Latitude E6440
8192
2901
3
$350
McKittrick
CA
NMWSS
BERLT-JPTBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
Roosevelt, UT
BERLT-JWS9JX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$275
Roosevelt
UT
0
BFDDT-2M6MFZ1
Active
Dell Inc.
Precision T5610
8192
2601
2
$1,300
Bakersfield
CA
Bakersfield, CA
BFDDT-2M6NFZ1
Active
Dell Inc.
Precision T5610
8192
2601
2
$1,300
Bakersfield
CA
Bakersfield, CA
BFDDT-2M7LFZ1
Active
Dell Inc.
Precision T5610
8192
2601
2
$1,300
Bakersfield
CA
Bakersfield, CA
BFDDT-2M7PFZ1
Active
Dell Inc.
Precision T5610
8192
2601
2
$1,300
Bakersfield
CA
Bakersfield, CA
BFDDT-2M8MFZ1
Active
Dell Inc.
Precision T5610
8192
2601
2
$1,300
Bakersfield
CA
Bakersfield, CA
BFDDT-43BWM02
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$400
Bakersfield
CA
BAKERSFIELD
BFDDT-43JYM02
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$400
Bakersfield
CA
Bakersfield, CA
BFDDT-49CW9P1
Active
Dell Inc.
OptiPlex 980
2048
2927
4
$100
Bakersfield
CA
Bakersfield, CA
BFDDT-4FTRDB2
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
Bakersfield
CA
Bakersfield, CA
BFDDT-4FTSDB2
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
Bakersfield
CA
0
BFDDT-53YH9Z1
Active
Dell Inc.
OptiPlex 9020
4096
3201
1-2
$400
Bakersfield
CA
Bakersfield, CA
BFDDT-55JLS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$400
Taft
CA
Taft
BFDDT-55P8S22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$400
Newhall
CA
Placerita
BFDDT-57B9S22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$400
Bakersfield
CA
Bakersfield, CA
BFDDT-BHZ5942
Active
Dell Inc.
Precision Tower 58
4096
2601
2
$1,000
Bakersfield
CA
Bakersfield, CA
BFDDT-CWHQDX1
Active
Dell Inc.
OptiPlex 9010
4096
3401
3
$250
Bakersfield
CA
Bakersfield, CA
BFDDT-CWHSDX1
Active
Dell Inc.
OptiPlex 9010
4096
3401
3
$250
Bakersfield
CA
Bakersfield, CA
BFDDT-DBPPQ22
Active
Dell Inc.
Precision Tower 58
16384
2601
2
$1,300
Bakersfield
CA
Bakersfield, CA
BFDDT-DCGGS22
Active
Dell Inc.
Precision Tower 58
16384
2601
2
$1,300
Bakersfield
CA
Bakersfield, CA
BFDDT-G1Y6MS1
Active
Dell Inc.
Precision WorkStat
4096
2394
3
$400
Bakersfield
CA
Bakersfield, CA
BFDDT-G1Y7MS1
Active
Dell Inc.
Precision WorkStat
4096
2394
3
$400
Bakersfield
CA
Bakersfield, CA
BFDDT-HR82XX1
Active
Dell Inc.
OptiPlex 9010
4096
3401
3
$250
Bakersfield
CA
Bakersfield, CA
BFDDT-J2RGN22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$400
McKittrick
CA
0
BFDDT-JQKMVW1
Active
Dell Inc.
Dell System XPS L3
4096
2501
3
$250
Bakersfield
CA
Bakersfield, CA
BFDLT-1NX8TY1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Bakersfield
CA
BAKERSFIELD
BFDLT-1RBHL12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$400
Bakersfield
CA
Bakersfield, CA
BFDLT-1YGDJ72
Active
Dell Inc.
Latitude E7250
8192
2301
1
$700
Bakersfield
CA
Bakersfield, CA
BFDLT-245TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$400
Bakersfield
CA
Bakersfield, CA
BFDLT-2GT1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$400
Bakersfield
CA
Bakersfield, CA
BFDLT-2H4TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$400
Bakersfield
CA
Bakersfield, CA
BFDLT-2P7TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$400
Bakersfield
CA
0
BFDLT-2XC8Q12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$400
Bakersfield
CA
Bakersfield, CA
BFDLT-3CR7Q12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$400
Bakersfield
CA
Bakersfield, CA
BFDLT-3J1ML12
Active
Dell Inc.
Precision M4800
4096
2701
2
$700
Bakersfield
CA
0
BFDLT-3MMTZ52
Active
Dell Inc.
Latitude E7250
8192
2301
1
$700
Bakersfield
CA
Bakersfield, CA
BFDLT-4C4TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$400
Bakersfield
CA
Bakersfield, CA
BFDLT-4C8TTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Taft
CA
Taft
BFDLT-4DXSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$350
Parachute
CO
Parachute, CO
BFDLT-4MVFH12
Active
Dell Inc.
Latitude E7440
4096
2301
2
$400
Bakersfield
CA
Bakersfield, CA
BFDLT-4SC8Q12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$400
Bakersfield
CA
Bakersfield, CA

 


Schedule 8, Page 4

--------------------------------------------------------------------------------





 
BFDLT-4ZR1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
0
BFDLT-594TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-5Q7TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
127
BFDLT-5XR1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-6BQ7Q12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-6QSSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
Roosevelt, UT
BFDLT-87D8Q12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-884TTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
Roosevelt, UT
BFDLT-8KT1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
139
BFDLT-8L4TTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
BFDLT-8NNDJ72
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Bakersfield
CA
0
BFDLT-8T5TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


McKittrick
CA
Bakersfield, CA
BFDLT-8XQ1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
0
BFDLT-9886TY1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Poso Creek Field
BFDLT-9B1CQ12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-9B4TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-9F4TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-9H4TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-B3SFH12
Active
Dell Inc.
Latitude E7440
4096
2301
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-B64XXZ1
Inactive
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
139
BFDLT-B7VZZ52
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Bakersfield
CA
Bakersfield, CA
BFDLT-BC8TTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
Roosevelt, UT
BFDLT-BKR1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
257
BFDLT-BZS9JX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$
275


Bakersfield
CA
Bakersfield, CA
BFDLT-C08TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-C1V1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-CQGZTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
0
BFDLT-D2DTTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
BFDLT-D7D8Q12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
BAKERSFIELD
BFDLT-DVD8Q12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
NMWSS
BFDLT-DZGZTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
Roosevelt, UT
BFDLT-F5LHL12
Inactive
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
0
BFDLT-FBS2062
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Bakersfield
CA
Taft
BFDLT-FN7TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-FNS1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-FP7TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-FXD8Q12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-G25TJ12
Inactive
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-G9WFH12
Active
Dell Inc.
Latitude E7440
4096
2301
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-GB4TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
0
BFDLT-GSR1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
208F
BFDLT-H5KSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
BFDLT-HJ1ML12
Active
Dell Inc.
Precision M4800
4096
2701
2
$
700


Bakersfield
CA
Bakersfield, CA
BFDLT-HMN2Q12
Active
Dell Inc.
Precision M4800
8192
3301
2
$
700


Bakersfield
CA
Bakersfield, CA
BFDLT-HTCTTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


McKittrick
CA
NMWSS
BFDLT-J47TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-JM4TJ12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Bakersfield
CA
Bakersfield, CA
BFDLT-JM5PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$
275


Bakersfield
CA
Bakersfield, CA
BFDLT-JP60062
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Bakersfield
CA
Bakersfield, CA
BFDLT-JXRFH12
Active
Dell Inc.
Latitude E7440
4096
2301
2
$
400


Bakersfield
CA
Bakersfield, CA
BIGDT-BNVJQW1
Active
Dell Inc.
OptiPlex 9010
4096
3401
3
$
250


Roosevelt
UT
435-353-5780

 


Schedule 8, Page 5

--------------------------------------------------------------------------------





 
GBKLT-97GHL12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Roosevelt
UT
Roosevelt, UT
HUGLT-2XSDN12
Active
Dell Inc.
Latitude E7440
4096
2401
2
$
400


Lakin
KS
Lakin, KS
HUGLT-6LJ9J72
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Lakin
KS
0
HUGLT-FSWFH12
Active
Dell Inc.
Latitude E7440
4096
2301
2
$
400


Lakin
KS
Lakin, KS
HUGLT-FXWFH12
Active
Dell Inc.
Latitude E7440
4096
2301
2
$
400


Lakin
KS
Lakin, KS
HUGLT-JQZ1G12
Active
Dell Inc.
Latitude E7440
4096
2301
2
$
400


Lakin
KS
Lakin, KS
MIDDT-3BFW842
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Newhall
CA
Placerita
MIDDT-557HS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Bakersfield, CA
MIDDT-55QKS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


McKittrick
CA
0
MIDLT-6FT1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
0
MIDLT-JWR1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
BAKERSFIELD
NEOLT-15HHL12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Roosevelt
UT
Roosevelt, UT
NEOLT-3TBHL12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Roosevelt
UT
Roosevelt, UT
NEOLT-40CHL12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Roosevelt
UT
Roosevelt, UT
NEOLT-83CHL12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Roosevelt
UT
0
NEOLT-C2HHL12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Roosevelt
UT
Roosevelt, UT
NEOLT-JGBHL12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Roosevelt
UT
Roosevelt, UT
PAMLT-1WKM6R1
Active
Dell Inc.
Latitude E6420
4096
2501
4
$
235


Lakin
KS
Garden City, KS
PARDT-3BDV842
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Roosevelt
UT
Roosevelt, UT
PARDT-4VKPRW1
Active
Dell Inc.
OptiPlex 9010
4096
3401
3
$
250


Parachute
CO
Parachute, CO
PARDT-5RYJ4V1
Active
Dell Inc.
OptiPlex 990
4096
3401
3
$
175


Parachute
CO
Parachute, CO
PARLT-1T3XXZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Parachute
CO
Parachute, CO
PARLT-292PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$
275


Parachute
CO
Parachute, CO
PARLT-2N3PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$
275


Parachute
CO
Parachute, CO
PARLT-4GCBXZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Parachute
CO
Parachute, CO
PARLT-F62PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$
275


Parachute
CO
Parachute, CO
PARLT-G09GSY1
Active
Dell Inc.
Latitude E6430
4096
3001
3-4
$
275


Parachute
CO
Parachute, CO
PLADT-22FZ182
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Newhall
CA
Placerita
PLADT-G5QK9R1
Active
Dell Inc.
OptiPlex 390
4096
3300
4+
$
100


Newhall
CA
Placerita
PLALT-2FVFH12
Active
Dell Inc.
Latitude E7440
4096
2301
2
$
400


Bakersfield
CA
Placerita, Ca.
PLALT-75Z2062
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Newhall
CA
Placerita
PLALT-J9S8J72
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Newhall
CA
Placerita
PLALT-JWGDJ72
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Newhall
CA
Placerita
POSDT-4HWHS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Poso Creek Field
POSDT-4JNNS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Poso Creek Field
POSDT-557CS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Poso Creek Field
POSDT-559NS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Poso Creek
POSDT-55F9S22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Poso Creek
POSDT-55K9S22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Poso Creek Field
POSDT-55NKS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Poso Creek Field
POSDT-55TBS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Poso Creek, CA
POSDT-6XX9R22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
Poso Creek Field
ROSDT-CYBZ942
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Roosevelt
UT
Roosevelt, UT
ROSLT-29RSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
Roosevelt, UT
ROSLT-50C9J72
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Roosevelt
UT
Roosevelt, UT
ROSLT-7H2PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$
275


Roosevelt
UT
Roosevelt, UT
ROSLT-8P45662
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Roosevelt
UT
Roosevelt, UT
ROSLT-9DDTTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Taft
CA
Taft
ROSLT-B05TTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
0
ROSLT-BYNK2Q1
Active
Dell Inc.
Latitude E6420
2048
2100
4
$
235


Roosevelt
UT
Roosevelt, UT
ROSLT-C5SSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
Roosevelt, UT

 


Schedule 8, Page 6

--------------------------------------------------------------------------------





 
ROSLT-CJRSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
435-353-5780
ROSLT-FZ5DJ72
Active
Dell Inc.
Latitude E7250
8192
2301
1
$
700


Roosevelt
UT
Roosevelt, UT
ROSLT-H9TBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$
275


Roosevelt
UT
Roosevelt, UT
RVTDT-CONF
Active
Dell Inc.
OptiPlex 990
2048
3101
3
$
175


Roosevelt
UT
Roosevelt, UT
RVTLT-1G6PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$
275


Roosevelt
UT
Roosevelt, NM
RVTLT-2572DS1
Active
Dell Inc.
Latitude E6420
2048
2501
4
$
235


Roosevelt
UT
0
RVTLT-4RZBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$
275


Roosevelt
UT
Utah
RVTLT-5CQSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
Roosevelt, UT
RVTLT-5J2XCS1
Active
Dell Inc.
Latitude E6420
4096
2501
4
$
235


Roosevelt
UT
Roosevelt, UT
RVTLT-7TRSTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
Roosevelt, UT
RVTLT-91SBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$
275


Roosevelt
UT
Utah
RVTLT-BN0PVY1
Active
Dell Inc.
Latitude E6430
4096
2701
3-4
$
275


Roosevelt
UT
Utah
RVTLT-BQTBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$
275


Roosevelt
UT
Roosevelt, UT
RVTLT-CJTBJX1
Active
Dell Inc.
Latitude E6430
4096
2501
3-4
$
275


Roosevelt
UT
Roosevelt - Berry
RVTLT-FM8TTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Roosevelt
UT
Roosevelt, UT
SAOLT-60DHL12
Active
Dell Inc.
Latitude E7440
8192
2601
2
$
400


Lakin
KS
Lakin, KS
SYRLT-690FBW1
Active
Dell Inc.
Latitude E6430
8192
2601
3-4
$
275


Lakin
KS
0
SYRLT-DB6XBW1
Active
Dell Inc.
Latitude E6430
8192
2601
3-4
$
275


Lakin
KS
Lakin, KS
TAFDT-3BFX842
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Taft
CA
Taft, CA
TAFDT-438WM02
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft, CA
TAFDT-4FVQDB2
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Taft
CA
SMWSS Asset Team
TAFDT-55CLS22
Inactive
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Bakersfield
CA
0
TAFDT-55DBS22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Taft
CA
Taft, CA
TAFDT-563CP22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Taft
CA
Taft
TAFDT-563DP22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Taft
CA
Taft
TAFDT-565DP22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Taft
CA
Taft
TAFDT-566FP22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Taft
CA
Taft, CA
TAFDT-567DP22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Taft
CA
Taft
TAFDT-567FP22
Inactive
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Taft
CA
Taft
TAFDT-568FP22
Active
Dell Inc.
OptiPlex 9020
4096
3001
1-2
$
400


Taft
CA
Taft
TAFDT-5DMLP22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft
TAFDT-5DMMP22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft, CA
TAFDT-5DQKP22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft
TAFDT-6WZ0R22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Taft
CA
Taft
TAFDT-6XK7R22
Active
Dell Inc.
OptiPlex 9020
4096
3301
1-2
$
400


Taft
CA
Taft, CA
TAFDT-77DVJS1
Active
Dell Inc.
OptiPlex 990
4096
3401
3
$
175


Taft
CA
Taft
TAFDT-9KM9N22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft
TAFDT-9KMCN22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft
TAFDT-9KMWM22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft
TAFDT-9KNBN22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft
TAFDT-9KNCN22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft
TAFDT-9KNWM22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
0
TAFDT-9KNXM22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft, CA
TAFDT-9KP9N22
Active
Dell Inc.
OptiPlex 9020
4096
2901
1-2
$
400


Taft
CA
Taft
TAFLT-7TQ1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Bakersfield
CA
Taft
TAFLT-88HZTZ1
Active
Dell Inc.
Latitude E6440
4096
2601
3
$
350


Taft
CA
Taft
TAFLT-8KR1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Taft
CA
NMWSS
TAFLT-GVR1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Taft
CA
Taft
TAFLT-H2T1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Taft
CA
Taft
TAFLT-HXT1P12
Active
Dell Inc.
Latitude E7440
4096
2601
2
$
400


Taft
CA
Taft
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA

 


Schedule 8, Page 7

--------------------------------------------------------------------------------





 
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E6440
4096
2601
3
$
350


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Latitude E7440
8192
2601
2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Precision T3600
 
 
 
$
1,300


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Precision T5610
 
 
 
$
2,500


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Precision T5610
 
 
 
$
2,500


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Precision T5610
 
 
 
$
2,500


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Precision T5610
 
 
 
$
2,500


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Precision T5610
 
 
 
$
2,500


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9020
4096
2901
1-2
$
400


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9021
4096
2901
1-3
$
401


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9022
4096
2901
1-4
$
402


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9023
4096
2901
1-5
$
403


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9024
4096
2901
1-6
$
404


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9025
4096
2901
1-7
$
405


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9026
4096
2901
1-8
$
406


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9027
4096
2901
1-9
$
407


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9028
4096
2901
1-10
$
408


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9029
4096
2901
1-11
$
409


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Optiplex 9030
4096
2901
1-12
$
410


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA

 


Schedule 8, Page 8

--------------------------------------------------------------------------------





 
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Monitors
 
 
 
$
75


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Docking Station
 
 
 
$
50


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Docking Station
 
 
 
$
50


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Docking Station
 
 
 
$
50


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Docking Station
 
 
 
$
50


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Docking Station
 
 
 
$
50


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Docking Station
 
 
 
$
50


Bakersfield
CA
Bakersfield, CA
Inventory
Inv
Dell
Docking Station
 
 
 
$
50


Bakersfield
CA
Bakersfield, CA

 


Schedule 8, Page 9

--------------------------------------------------------------------------------






Schedule 9
PLUGGING AND ABANDONMENT
[SCHEDULE FOLLOWS]
 




Schedule 9, Page 1

--------------------------------------------------------------------------------






Schedule 9
PLUGGING AND ABANDONMENT
California
 
Common Well Name
 
API Number
 
21Z G-21
030-49706
21Z SP-2
029-37658
BB&O 49
029-45264
BB&O 60
029-46521
Berry & Ewing 301
030-01264
Berry & Ewing 149
029-46196
Berry & Ewing 157R
030-10384
Berry & Ewing 158
029-47984
Big Ten 101
029-52604
Big Ten 106
029-53402
Catfish 29
029-45510
Catfish 52
029-49765
Ethel D 376
029-09397
Ethel D 4-1
030-31203
Fairfield 348
030-02959
Fairfield 41
029-47666
Fairfield 48
029-53733
Fairfield 48-62
030-49706
Fairfield 56-69
030-49873
Fairfield 57-68
030-49874
Fairfield 57-70
030-49875
Fairfield 58-65
030-49876
Fairfield 58-67
030-49877
Fairfield 58-69
030-49950
Fairfield 59-68
030-49955
Fairfield 60
029-57803
Fairfield 60-65
030-49879
Fairfield 60-67
030-49954
Fairfield 60-69
030-49951
Fairfield 61-68
030-49953
Fairfield 62-67
030-49956
Fairfield 67
029-58418
Fairfield 92
029-66613
Fairfield A-113
029-70042
Fairfield A-117
029-71869
Fairfield A-128
029-73087
Fairfield A-141
029-75196
Fairfield A-142
029-75197
Fairfield A-143
029-75198
Fairfield A-146
029-75200
Fairfield A-147
029-75201
Fairfield A-153
029-75207
Fairfield A-155
029-75128
Hillside 101
029-51591



Schedule 9, Page 2

--------------------------------------------------------------------------------





 
Common Well Name
 
API Number
 
Hillside 113
029-51593
Hillside 116
029-51538
Hillside 123
029-48992
Hillside 131
029-51539
Hillside 173
029-86023
Hillside 33
029-37521
Hillside 36
029-37524
Hillside 50
029-45263
Hillside 55
029-48040
Hillside 62
029-478043
Hillside 64
029-48987
Hillside 67
029-51233
Hillside 70
029-48047
Hillside 75
029-51236
Hillside 76
029-48048
Hillside 77
029-48988
Hillside 80
029-47735
Hillside 87
029-47642
Hillside 88
029-48990
Pan 10
029-15460
Pan 20
029-57791
Pan 34
030-26322
Pan 8
029-15458
Section 31D 1-i
030-09322
Section 36 20
030-03319
Southwestern 54-48
030-41723
Surprise 11
029-36304
Surprise 15
029-36308
Surprise 23
029-43032
Surprise 40
029-48146
Surprise 41
029-50542
Surprise 60
029-48639
Surprise 61
029-60208
Surprise 87
029-51211
Surprise 96
029-51544
Tannehill 149
029-87418
USL 12-1 flowline removal
029-19936

 


Schedule 9, Page 3

--------------------------------------------------------------------------------





Schedule 9
PLUGGING AND ABANDONMENT
Kansas
 
State
 
County
 
Well Name
 
API
 
ACQ
 
Operator
 
Total
WI
(Linn+Berry)
 
Total NRI
(Linn+
Berry)
 
KS
Grant
TATE Moore 09 002
15-067-20255
XTO
Linn
1.0000
0.8749
KS
Stevens
LEFFLER UNIT 3
15-189-21151
XTO
Linn
1.0000
0.9063
KS
Stevens
PARKER ESTATE 2
15-189-00572
XTO
Linn
1.0000
 
KS
Finney
LAYMAN 03 UNIT 25 002
15-055-21308
XTO
Linn
1.0000
0.9028
KS
Kearny
TATE-UNREIN UNIT 3
15-093-21205
XTO
Linn
1.0000
1.0000
KS
Morton
TILLETT LM 21 001
15-129-20239
XTO
Linn
1.0000
0.8750
OK
Texas
Langston 1-2
35-139-22009
XTO
Linn
1.0000
0.8750
KS
Kearny
LEE 11 UNIT 30 002
15-093-20292
XTO
Linn
1.0000
0.8142
KS
Kearny
RODERICK 03 UNIT 26 002
15-093-20305
XTO
Linn
1.0000
0.8750
KS
Stevens
SHERWOOD WINTER 1
15-189-20506
XTO
Linn
1.0000*
0.8750*
KS
Haskell
BURGMEIER 35 001
15-081-00400
XTO
Linn
1.0000
0.6563
KS
Kearny
TATE 08 UNIT 23 002
15-093-20216
XTO
Linn
1.0000
0.8776
KS
Finney
BROWN 07 UNIT 35 008
15-055-20642
XTO
Linn
1.0000
0.8750
KS
Stevens
SHULER HE 16 004
15-189-20985
XTO
Linn
1.0000
0.8750
KS
Stevens
PIPER 01 UNIT 02 002
15-189-20588
XTO
Linn
1.0000
0.8750
OK
Texas
E. CARPENTER UNIT 3
35-139-22110
XTO
Linn
1.0000*
0.8750*
KS
Grant
WILLIAMS 02 UNIT 19 003
15-067-20179
XTO
Linn
1.0000
0.8750
KS
Stevens
RAPP GRIGSBY 21 002
15-189-20347
XTO
Linn
1.0000
0.9219
KS
Kearny
LEE 6-2
15-093-20220
XTO
Linn
1.0000
0.8203
KS
Finney
BROWN UNIT 6-7
15-055-20486
XTO
Linn
1.0000
0.8750
OK
Texas
SWENSON UNIT 2-30
35-139-24183
XTO
Linn
1.0000
0.8750
KS
Stevens
RAYDURE 1-2
15-189-20438
XTO
Linn
1.0000
0.8750
KS
Kearny
WILKIE 1-2
15-093-20059
XTO
Linn
1.0000
0.8750
KS
Grant
Mickey J 33 002
15-067-20534
XTO
Linn
1.0000
0.8750
KS
Kearny
TATE WHITE 27 002
15-093-20716
XTO
Linn
1.0000
 
KS
Kearny
BUCK 1 I - 15
15-093-21584
XTO
Linn
1.0000
 
KS
Stevens
PHILLIPS RS 10 005
15-189-20338
XTO
Linn
1.0000
 
KS
Stevens
SIEGMUND 1-2
15-189-20585
XTO
Linn
0.7500
 
KS
Grant
GUY FAIRCHILD 36 003
15-067-20622
XTO
Linn
1.0000
 
KS
Finney
J. LIGHTNER I 1
15-055-20882
XTO
Linn
1.0000
 
KS
Stevens
FOSTER 1-2
15-189-20771
XTO
Linn
1.0000
 
KS
Stevens
ELLIS 1-2
15-189-20666
XTO
Linn
1.0000
 
KS
Kearny
Nightengale 1-26
(White Heirs Unit 3)
15-093-21804
XTO
Linn
0.0000*
0.0000*
KS
Stevens
O DEA JAMES - A 2
15-189-21034
XTO
Linn
0.0000*
0.0000*
KS
Haskell
DOERKSEN UNIT 4-14 (Stonestreet 14-1)
15-081-21866
XTO
Linn
0.0000*
0.0000*
KS
Morton
LOIS 9-1 (AO MANGLES 3-9)
15-129-21781
XTO
Linn
0.0000*
0.0000*

 


Schedule 9, Page 4

--------------------------------------------------------------------------------





Schedule 9
PLUGGING AND ABANDONMENT
Utah
 
Well Name
 
API Number 
 
State
 
County
 
WI 
 
NRI 
 
Well Classification
 
SCOFIELD THORPE 22-41X
43007308900000
UT
CARBON
1.00000000
0.84577500
PA Proposed to State
SCOFIELD THORPE 23-31
43007310010000
UT
CARBON
1.00000000
0.84577500
PA Proposed to State
SCOFIELD THORPE 35-13
43007309910000
UT
CARBON
1.00000000
0.84577500
PA Proposed to State
SFW FEE 13-10D-54
43013508920000
UT
DUCHESNE
0.99805695
0.63734453
PA Proposed to State
TAYLOR FEE 7-14-56
43013331400000
UT
DUCHESNE
0.56250000
0.49218750
PA Proposed to State
UTE TRIBAL 10-14-55
43013326010000
UT
DUCHESNE
1.00000000
0.82000000
PA Proposed to State
UTE TRIBAL 12-15-55
43013329810000
UT
DUCHESNE
1.00000000
0.82000000
PA Proposed to State
UTE TRIBAL 1-33
43013321850000
UT
DUCHESNE
1.00000000
0.81000000
PA Proposed to State
UTE TRIBAL 15-15-55
43013328550000
UT
DUCHESNE
1.00000000
0.82000000
PA Proposed to State
UTE TRIBAL 7-14-55
43013332690000
UT
DUCHESNE
1.00000000
0.82000000
PA Proposed to State

 


Schedule 9, Page 5

--------------------------------------------------------------------------------





Schedule 9
PLUGGING AND ABANDONMENT
Colorado, Utah, Texas
 
STATE
 
BUSINESS UNIT
 
WELL NAME
 
WELL No. 
 
API 
 
DESCRIPTION
 
CO
PICEANCE
NONE
 
 
 
UT
UINTA
Scofield Thorpe Rig Skid
22-41X
43-007-30890
Gas Well
UT
UINTA
Scofield Thorpe
23-31
43-007-31001
Gas Well
UT
UINTA
Scofield Thorpe
35-13
43-007-30991
Gas Well
UT
UINTA
SWD Fee
13-10D-54
43-013-50892
Oil Well
UT
UINTA
Taylor Fee
7-14-56
43-013-33140
Oil Well
UT
UINTA
Ute Tribal
10-14-55
43-013-32601
Oil Well
UT
UINTA
Ute Tribal
12-15-55
43-013-32981
Oil Well
UT
UINTA
Ute Tribal
1-33
43-013-32185
Oil Well
UT
UINTA
Ute Tribal
15-15-55
43-013-32855
Oil Well
UT
UINTA
Ute Tribal
7-14-55
43-013-33269
Oil Well
TX
TEXLA
NONE
 
 
 

 




Schedule 9, Page 6

--------------------------------------------------------------------------------






Schedule 10
CALIFORNIA EMISSIONS CREDITS
NONE
 




Schedule 10, Page 1

--------------------------------------------------------------------------------






Schedule 11
HUGOTON FIELD OFFICES
[SCHEDULE FOLLOWS]
 




Schedule 11, Page 1

--------------------------------------------------------------------------------






Schedule 11
HUGOTON FIELD OFFICES
Hickok Field Office & Compressor Station – 9180 East Highway 160, Ulysses, KS
67880 (both are in Grant County, Kansas)
Being a portion of Lot Four (4) and the Southeast Quarter of the Southwest
Quarter (SE/4 SW/4), (also described as South half of Southwest Quarter), of
Section Thirty-One (31), Township Twenty-Eight (28) South, Range Thirty-Five
(35) West of 6th P.M ., containing 64.99 acres of land, more or less, being
further described in that certain General Warranty Deed, dated April 18th, 1947,
from Clarence E. Reed, a single man to Magnolia Petroleum Company, as recorded
in Book 31, Page 187 of the deed records of Grant County, Kansas.
Hugoton Field Office – 200 W 4th Street, Hugoton, KS, 67951
Lots 5-7; of Block 27, to the city of Hugoton, being in Section 16, Township 33
South, Range 37 West, Stevens County, Kansas and being further described in that
certain Conveyance, Assignment and Transfer, dated December 28, 1961, from
Republic Natural Gas Company to Socony Mobil Oil Company, Inc., as recorded in
Book 38, Page 216 of the deed records of Stevens County, Kansas.
Lakin Field Office
 
LAKIN
805 South Highway 25
Lakin
KS
67860
620-355-7838
Katherine Lee

A tract of land located in the Southeast Quarter (SE/4) of Section 27, Township
24 South, Range 36 West of the 6th P.M., being further described as follows:
Commencing at the SE corner of Section 27, Township 24 South, Range 36 West,
thence S 89 ° 22’ 36” W (an assumed bearing) on the South line of the Southside
Subdivision for a distance of 954.69 feet to the SW comer of said subdivision;
thence S 89 ° 21 • 0711 W on the South line of Section 27 for a distance of
106.26 feet; thence N 00 ° 00’ 00” E for a distance of 55.34 feet to the SE
corner of “Tract l II as recorded in Book A, Page 79; thence N 30 ° 09’ 33” E on
the Easterly line of said Tract I for a distance of 372.38 feet to the POINT OF
BEGINNING; thence N 86° 32’ 08” W for a distance of 147.94 feet to the SE comer
of “Tract 2” as recorded in Book A, Page 79; thence N 23 ° 28’ 36” E on the
Easterly line of said Tract 2 for a distance of 259.29 feet; thence N 11 ° 36’
36” Eon the Easterly line of said tract for a distance of 185.67 feet; thence N
00 ° 21’ 14” Eon the Easterly line of said tract for a distance of 121.57 feet;
thence N 06 ° 13’ 51” W on the Easterly line of said tract for a distance of
80.00 feet; thence S 77 ° 18’ 32” E for a distance of 345.21 feet to a point on
the Westerly right of way line of Highway #25; thence S 30 ° 09’ 33” W on said
right of way line for a distance of 640.60 feet to the POINT OF BEGINNING,
containing 2.998 acres of land., more or less. The basis of bearings being the
South line of Section 27, being assumed to be S 89 ° 21’ 23” W. Being the same
land conveyed by Corporation Deed dated November I, 2000, from Beymer & Beymer,
Inc. to Plains Petroleum Operating Company, as recorded in Book 173, Page 645 of
the land records of Kearny County, Kansas and being further described in that
certain Deed (with Limited Warranty) dated March 30, 2003, from Williams
Production RMT Company to XTO Energy Inc., as recorded in Book 195, Page 68 of
the land records of Kearny County, Kansas.




Schedule 11, Page 2